Exhibit 10.1

EXECUTION VERSION

 

 

ENDO FINANCE LLC and

AND ENDO FINCO INC.,

as Issuers

AND EACH OF THE GUARANTORS PARTY HERETO

7.00% SENIOR NOTES DUE 2019

 

 

INDENTURE

Dated as of May 6, 2014

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Trustee

 

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture

Act Section

   Indenture Section

310(a)(1)

   7.10

  (a)(2)

   7.10

  (a)(3)

   N.A.

  (a)(4)

   N.A.

  (a)(5)

   7.10

  (b)

   7.10

  (c)

   N.A.

311(a)

   7.11

  (b)

   7.11

  (c)

   N.A.

312(a)

   2.05

  (b)

   12.03

  (c)

   12.03

313(a)

   7.06

  (b)(1)

   N.A.

  (b)(2)

   7.06; 7.07

  (c)

   7.06; 12.02

  (d)

   7.06

314(a)

   4.03; 12.02; 12.05

  (b)

   N.A.

  (c)(1)

   12.04

  (c)(2)

   12.04

  (c)(3)

   N.A.

  (d)

   N.A.

  (e)

   12.05

  (f)

   N.A.

315(a)

   7.01

  (b)

   7.05; 12.02

  (c)

   7.01

  (d)

   7.01

  (e)

   6.11

316(a) (last sentence)

   2.09

  (a)(1)(A)

   6.05

  (a)(1)(B)

   6.04

  (a)(2)

   N.A.

  (b)

   6.07

  (c)

   2.12

317(a)(1)

   6.08

  (a)(2)

   6.09

  (b)

   2.04

318(a)

   12.01

  (b)

   N.A.

  (c)

   12.01

N.A. means not applicable.

* This Cross Reference Table is not part of the Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page     

ARTICLE 1

DEFINITIONS AND INCORPORATION

BY REFERENCE

  

Section 1.01

  

Definitions

     1   

Section 1.02

  

Other Definitions

     34   

Section 1.03

  

Incorporation by Reference of Trust Indenture Act

     35   

Section 1.04

  

Rules of Construction

     35      

ARTICLE 2

THE NOTES

  

Section 2.01

  

Form and Dating

     36   

Section 2.02

  

Execution and Authentication

     36   

Section 2.03

  

Registrar and Paying Agent

     37   

Section 2.04

  

Paying Agent to Hold Money in Trust

     37   

Section 2.05

  

Holder Lists

     37   

Section 2.06

  

Transfer and Exchange

     38   

Section 2.07

  

Replacement Notes

     50   

Section 2.08

  

Outstanding Notes

     51   

Section 2.09

  

Treasury Notes

     51   

Section 2.10

  

Temporary Notes

     51   

Section 2.11

  

Cancellation

     51   

Section 2.12

  

Defaulted Interest

     52   

Section 2.13

  

CUSIP or ISIN Numbers

     52      

ARTICLE 3

REDEMPTION AND PREPAYMENT

  

Section 3.01

  

Notices to Trustee

     52   

Section 3.02

  

Selection of Notes to Be Redeemed or Purchased

     52   

Section 3.03

  

Notice of Redemption

     53   

Section 3.04

  

Effect of Notice of Redemption

     54   

Section 3.05

  

Deposit of Redemption or Purchase Price

     54   

Section 3.06

  

Notes Redeemed or Purchased in Part

     54   

Section 3.07

  

Optional Redemption

     54   

Section 3.08

  

Mandatory Redemption

     55   

Section 3.09

  

Offer to Purchase by Application of Excess Proceeds

     55   

Section 3.10

  

Redemption for Changes in Taxes

     57      

ARTICLE 4

COVENANTS

  

Section 4.01

  

Payment of Notes

     58   

Section 4.02

  

Maintenance of Office or Agency

     58   

Section 4.03

  

Reports

     59   

Section 4.04

  

Compliance Certificate

     60   

Section 4.05

  

Taxes

     60   

Section 4.06

  

Stay, Extension and Usury Laws

     60   

Section 4.07

  

Restricted Payments

     60   

Section 4.08

  

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

     66   



--------------------------------------------------------------------------------

          Page  

Section 4.09

  

Incurrence of Indebtedness and Issuance of Preferred Stock

     68   

Section 4.10

  

Asset Sales

     72   

Section 4.11

  

Transactions with Affiliates

     74   

Section 4.12

  

Liens

     76   

Section 4.13

  

Corporate Existence

     76   

Section 4.14

  

Offer to Repurchase Upon Change of Control

     76   

Section 4.15

  

[Intentionally Left Blank]

     78   

Section 4.16

  

Limitation on Sale Leaseback Transactions

     78   

Section 4.17

  

Payments for Consent

     78   

Section 4.18

  

Additional Note Guarantees

     79   

Section 4.19

  

Designation of Restricted and Unrestricted Subsidiaries

     79   

Section 4.20

  

Fall Away Event

     80   

Section 4.21

  

Additional Amounts

     81   

Section 4.22

  

Activities of the Co-Obligor

     84      

ARTICLE 5

SUCCESSORS

  

Section 5.01

  

Merger, Consolidation or Sale of Assets

     84   

Section 5.02

  

Successor Corporation Substituted

     85      

ARTICLE 6

DEFAULTS AND REMEDIES

  

Section 6.01

  

Events of Default

     86   

Section 6.02

  

Acceleration

     87   

Section 6.03

  

Other Remedies

     88   

Section 6.04

  

Waiver of Past Defaults

     88   

Section 6.05

  

Control by Majority

     88   

Section 6.06

  

Limitation on Suits

     88   

Section 6.07

  

Rights of Holders of Notes to Receive Payment

     89   

Section 6.08

  

Collection Suit by Trustee

     89   

Section 6.09

  

Trustee May File Proofs of Claim

     89   

Section 6.10

  

Priorities

     89   

Section 6.11

  

Undertaking for Costs

     90      

ARTICLE 7

TRUSTEE

  

Section 7.01

  

Duties of Trustee

     90   

Section 7.02

  

Rights of Trustee

     91   

Section 7.03

  

Individual Rights of Trustee

     92   

Section 7.04

  

Trustee’s Disclaimer

     92   

Section 7.05

  

Notice of Defaults

     92   

Section 7.06

  

Reports by Trustee to Holders of the Notes

     93   

Section 7.07

  

Compensation and Indemnity

     93   

Section 7.08

  

Replacement of Trustee

     94   

Section 7.09

  

Successor Trustee by Merger, etc.

     95   

Section 7.10

  

Eligibility; Disqualification

     95   

Section 7.11

  

Preferential Collection of Claims Against Company

     95   

 

ii



--------------------------------------------------------------------------------

          Page     

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

  

Section 8.01

  

Option to Effect Legal Defeasance or Covenant Defeasance

     95   

Section 8.02

  

Legal Defeasance and Discharge

     95   

Section 8.03

  

Covenant Defeasance

     96   

Section 8.04

  

Conditions to Legal or Covenant Defeasance

     96   

Section 8.05

  

Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions

     98   

Section 8.06

  

Repayment to Issuers

     98   

Section 8.07

  

Reinstatement

     98      

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

  

Section 9.01

  

Without Consent of Holders of Notes

     99   

Section 9.02

  

With Consent of Holders of Notes

     99   

Section 9.03

  

Compliance with Trust Indenture Act

     101   

Section 9.04

  

Revocation and Effect of Consents

     101   

Section 9.05

  

Notation on or Exchange of Notes

     101   

Section 9.06

  

Trustee to Sign Amendments, etc.

     101      

ARTICLE 10

NOTE GUARANTEES

  

Section 10.01

  

Guarantee

     102   

Section 10.02

  

Limitation on Guarantor Liability

     103   

Section 10.03

  

Issuance and Delivery of Note Guarantee

     104   

Section 10.04

  

Guarantors May Consolidate, etc., on Certain Terms

     104   

Section 10.05

  

Releases

     105      

ARTICLE 11

SATISFACTION AND DISCHARGE

  

Section 11.01

  

Satisfaction and Discharge

     106   

Section 11.02

  

Application of Trust Money

     107      

ARTICLE 12

MISCELLANEOUS

  

Section 12.01

  

Trust Indenture Act Controls

     107   

Section 12.02

  

Notices

     107   

Section 12.03

  

Communication by Holders of Notes with Other Holders of Notes

     108   

Section 12.04

  

Certificate and Opinion as to Conditions Precedent

     108   

Section 12.05

  

Statements Required in Certificate or Opinion

     109   

Section 12.06

  

Rules by Trustee and Agents

     109   

Section 12.07

  

No Personal Liability of Directors, Officers, Employees and Stockholders

     109   

Section 12.08

  

Governing Law; Waiver of Jury Trial

     109   

Section 12.09

  

No Adverse Interpretation of Other Agreements

     110   

Section 12.10

  

Successors

     110   

Section 12.11

  

Severability

     110   

Section 12.12

  

Counterpart Originals

     110   

Section 12.13

  

Table of Contents, Headings, etc.

     111   

Section 12.14

  

U.S.A. Patriot Act

     111   

Section 12.15

  

Force Majeure

     111   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  

FORM OF NOTE

Exhibit B

  

FORM OF CERTIFICATE OF TRANSFER

Exhibit C

  

FORM OF CERTIFICATE OF EXCHANGE

Exhibit D

  

FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

Exhibit E

  

FORM OF SUPPLEMENTAL INDENTURE



--------------------------------------------------------------------------------

INDENTURE dated as of May 6, 2014 among ENDO FINANCE LLC, a Delaware limited
liability company and ENDO FINCO INC., a Delaware corporation (each, an “Issuer”
and collectively, the “Issuers”), the Guarantors (as defined herein) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as trustee
(the “Trustee”).

The Issuers, the Guarantors and the Trustee agree as follows for the benefit of
each other and for the equal and ratable benefit of the Holders (as defined
herein) of the 7.00% Senior Notes due 2019 (the “Notes”):

ARTICLE 1

DEFINITIONS AND INCORPORATION

BY REFERENCE

 

Section 1.01 Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“Acquired Debt” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Restricted Subsidiary of,
such specified Person; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Interest” has the meaning assigned to that term pursuant to the
Registration Rights Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:

(1) 1.0% of the principal amount of the Note; or

(2) the excess of: (a) the present value at such redemption date of (i) the
redemption price of the Note at July 15, 2015, (such redemption price being set
forth in the table appearing below in Section 3.07) plus (ii) all required
interest payments due on the Note from such redemption date through July 15,
2015, (excluding accrued but unpaid interest to the redemption date), computed
using a discount rate equal to the Treasury Rate as of such redemption date plus
50 basis points; over (b) the principal amount of the Note.

 

1



--------------------------------------------------------------------------------

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

“Arrangement Agreement” means the Arrangement Agreement, dated as of November 5,
2013, among Endo, Parent, Irish Intermediate Holdco, ULU Acquisition Corp.
(subsequently renamed Endo U.S. Inc.), a corporation organized in Delaware, RDS
Merger Sub, LLC, a limited liability company organized in Delaware, 8312214
Canada Inc., a corporation incorporated under the laws of Canada, and Paladin
Labs Inc., a corporation incorporated under the laws of Canada.

“Asset Sale” means any sale, lease, transfer or other disposition (or series of
related sales, leases, transfers or dispositions) by the Company or any
Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of:

(1) any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Company or a Restricted Subsidiary);

(2) all or substantially all the assets of any division or line of business of
the Company or any Restricted Subsidiary; or

(3) any other assets of the Company or any Restricted Subsidiary outside of the
ordinary course of business of the Company or such Restricted Subsidiary,

other than, in the case of clauses (1), (2) and (3) above:

(a) a disposition by a Restricted Subsidiary to the Company or by the Company or
a Restricted Subsidiary to a Restricted Subsidiary;

(b) for purposes of Section 4.10 only, a disposition that constitutes a
Restricted Payment (or would constitute a Restricted Payment but for the
exclusions from the definition thereof) that is not prohibited by Section 4.07
or that constitutes a Permitted Investment;

(c) a disposition of all or substantially all the assets of the Company in
accordance with Section 5.01 or any disposition that constitutes a Change of
Control pursuant to this Indenture;

(d) a disposition of assets with a Fair Market Value of less than or equal to
$20.0 million in any single transaction or series of related transactions;

(e) sales or dispositions of damaged, expired, short-dated, worn-out or obsolete
equipment or assets in the ordinary course of business that, in the Company’s
reasonable judgment, are no longer either used or useful in the business of the
Company or its Subsidiaries;

(f) leases or subleases to third Persons in the ordinary course of business that
do not interfere in any material respect with the business of the Company or any
of the Restricted Subsidiaries;

(g) to the extent allowable under Section 1031 of the Internal Revenue Code of
1986, any exchange of like property (excluding any boot thereon) for use in a
Permitted Business;

 

2



--------------------------------------------------------------------------------

(h) the lease, assignment, sub-lease, license or sub-license of any real or
personal property in the ordinary course of business;

(i) any issuance or sale of Capital Stock in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(j) foreclosures, condemnation, expropriation or any similar action on assets of
the Company or any of the Restricted Subsidiaries;

(k) the sale or discount of inventory, accounts receivable or notes receivable
in the ordinary course of business or the conversion of accounts receivable to
notes receivable;

(l) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business, other than the licensing of
intellectual property on a long-term basis unless such long-term licensing is in
the ordinary course of business as determined by the Company in good faith;

(m) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business;

(n) the unwinding of any Hedging Obligations;

(o) sales, transfers and other dispositions of Investments in joint ventures
made in the ordinary course of business or to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements or any
sale, transfer or disposition of all or any part of a HealthTronics Joint
Venture;

(p) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Company are
not material to the conduct of the business of the Company and the Restricted
Subsidiaries taken as a whole;

(q) the settlement or early termination of any Permitted Convertible
Indebtedness Call Transaction;

(r) a disposition of cash or Cash Equivalents;

(s) a disposition or other divestiture of all or part of Endo’s radiation
therapy services business or, so long as HealthTronics, Inc. is either an
Unrestricted Subsidiary or not a Subsidiary, all or part of Endo’s HealthTronics
business segment;

(t) a disposition in connection with a co-development agreement;

(u) the Paladin Merger and the Paladin Acquisition;

(v) the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien);

(w) the sale, lease or other disposition of all or a portion of Endo’s interest
in its headquarters located in Malvern, Pennsylvania; and

(x) a sale, assignment or other transfer of accounts receivable or other
financial assets of the type specified in the definition of “Qualified
Receivables Transaction” in a Qualified Receivables Transaction.

 

3



--------------------------------------------------------------------------------

“Asset Sale Offer” has the meaning assigned to that term in Section 4.10.

“Attributable Debt” in respect of a Sale Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate
implicit in the lease, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale Leaseback Transaction (including any period for which such lease has
been extended); provided, however, that if such Sale Leaseback Transaction
results in a Capital Lease Obligation, the amount of Indebtedness represented
thereby will be determined in accordance with the definition of “Capital Lease
Obligation.”

“Bankruptcy Custodian” means any receiver, interim receiver, receiver and
manager, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Below Investment Grade Rating Event” means the rating on the Notes is lowered
in respect of a Change of Control and the Notes are rated below Investment Grade
by both of the Rating Agencies on any date from the date of the public notice of
an arrangement that could result in a Change of Control until the end of the
60-day period following public notice of the occurrence of a Change of Control
(which period shall be extended until the ratings are announced if, during such
60-day period, the rating of the Notes is under publicly announced consideration
for possible downgrade by both of the Rating Agencies).

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Broker-Dealer” has the meaning set forth in the Registration Rights Agreement.

“Business Day” means any day other than a Legal Holiday.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligation” means, with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Indenture, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capital Stock” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, other equity interests whether now outstanding or issued
after the Issue Date, partnership interests (whether general or limited),
limited liability company interests, any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, including any Preferred
Stock, and any rights (other than debt securities convertible into, or
exchangeable for or valued by reference to, Capital Stock until and unless any
such debt security is converted into Capital Stock), warrants or options
exchangeable for or convertible into such Capital Stock; provided that no
warrants, options, rights or obligations to purchase Capital Stock purchased or
sold in a Permitted Convertible Indebtedness Call Transaction or sold as units
with Indebtedness constituting Permitted Convertible Indebtedness shall
constitute Capital Stock.

“Cash Equivalents” means:

(1) United States dollars;

(2) pounds sterling, euro, any national currency of any participating member
state in the European Union and Canadian dollars, and such local currencies as
are held from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States or any member state in the European Union or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 24 months or less from the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$500.0 million;

(5) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (3) and (4) entered into
with any financial institution meeting the qualifications specified in clause
(4) above;

(6) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 12 months after the date of creation thereof;

(7) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition;

(8) instruments equivalent to those referred to in clauses (1) to (7) above
denominated in euro or pounds sterling or any other foreign currency comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by the Company or any Restricted Subsidiary organized or operating in
such jurisdiction;

 

5



--------------------------------------------------------------------------------

(9) investment or money market funds investing 90% of their assets in securities
of the types described in clauses (1) through (7) above;

(10) investments in auction rate securities; and

(11) any other cash equivalent investments permitted by the Company’s investment
policy as such policy is in effect from time to time.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
business days following the receipt of such amounts.

“Change of Control” means the occurrence of any of the following:

(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person shall be deemed to
have beneficial ownership of all shares that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total outstanding
Voting Stock of the Company;

(2) the Company consolidates with or merges with or into any Person or sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any Person, or any Person consolidates with
or merges into or with the Company, in any such event pursuant to a transaction
in which the outstanding Voting Stock of the Company is converted into or
exchanged for cash, securities or other property, other than any such
transaction where:

(a) the outstanding Voting Stock of the Company is changed into or exchanged for
Voting Stock of the surviving corporation, and

(b) the holders of the Voting Stock of the Company immediately prior to such
transaction own, directly or indirectly, not less than a majority of the Voting
Stock of the Company or the surviving corporation immediately after such
transaction and in substantially the same proportion as before the transaction,
or

(3) the Company is liquidated or dissolved or adopts a plan of liquidation or
dissolution other than in a transaction which complies with Section 5.01.

Notwithstanding the foregoing, a transaction will not be deemed to constitute a
Change of Control if (1) the Company becomes a direct or indirect wholly-owned
Subsidiary of a holding company and (2)(A) the direct or indirect holders of the
Voting Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Company’s Voting Stock immediately
prior to that transaction or (B) immediately following that transaction no
Person (other than a holding company satisfying the requirements of this
sentence) is the beneficial owner, directly or indirectly, of more than 50% of
the Voting Stock of such holding company.

“Change of Control Offer” has the meaning assigned to that term in Section 4.14.

 

6



--------------------------------------------------------------------------------

“Change of Control Repurchase Event” means (a) prior to the occurrence of a Fall
Away Event, a Change of Control and (b) after the occurrence of a Fall Away
Event, a Change of Control together with a Below Investment Grade Rating Event.

“Clearstream” means Clearstream Banking, S.A.

“Co-Obligor” means Endo Finco Inc., a Delaware corporation.

“Company” refers to Irish Intermediate Holdco.

“Commodity Price Protection Agreement” means any forward contract, commodity
swap, commodity option or other similar financial agreement or arrangement
relating to, or the value of which is dependent upon, fluctuations in commodity
prices.

“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
the Consolidated Net Income of such Person and the Restricted Subsidiaries for
such period plus, without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of:

(1) expense and provision for taxes, paid or accrued,

(2) Consolidated Interest Expense and charges and deferred financing fees,
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of gains on such hedging
obligations, and costs of surety bonds in connection with financing activities,

(3) Consolidated Depreciation and Amortization Expense,

(4) non-cash charges recorded in respect of purchase accounting and non-cash
exchange, translation or performance losses relating to any foreign currency
hedging transactions or currency fluctuations,

(5) any other non-cash items except to the extent representing an accrual for
future cash outlays, including pursuant to any management equity plan or stock
plan or pursuant to SFAS 158 (codified under ASC 715),

(6) (a) milestone payments in connection with any investment or series of
related investments or (b) upfront or similar payments made in connection with
the closing of any acquisition (including any license or any acquisition of any
license) solely or primarily of all or any portion of the rights in respect of
one or more drugs or pharmaceutical products, whether in development or on
market, including related intellectual property, but not of Equity Interests in
any Person or any operating business unit,

(7) any unusual, infrequent or extraordinary loss or charge (including, without
limitation, the amount of any restructuring, integration, transition, executive
severance, facility closing and similar charges accrued during such period,
including any charges to establish accruals and reserves or to make payments
associated with the reassessment or realignment of the business and operations
of the Company and its Subsidiaries, including, without limitation, the sale or
closing of facilities, severance, stay bonuses and curtailments or modifications
to pension and post-retirement employee benefit plans, asset impairments or
asset disposals (including leased facilities), charges for purchase and lease
commitments, start-up costs for new facilities, reserves for excess, obsolete or
unbalanced inventories, relocation costs which are not otherwise capitalized and
any related promotional costs of exiting products or product lines),

 

7



--------------------------------------------------------------------------------

(8) cash charges in connection with the litigation, investigations and legal and
regulatory proceedings described in the Offer to Exchange or the documents
incorporated by reference in the Offer to Exchange as of the Issue Date,

(9) expenses with respect to casualty events,

(10) the amount of net cost savings in connection with any acquisition or
otherwise projected by the Company in good faith to be realized as a result of
specified actions taken prior to the last day of such period (calculated on a
pro forma basis as though such cost savings had been realized since the first
day of such period), net of the amount of actual benefits realized during such
period from such actions, provided that (A) in connection with any acquisition,
such actions have been taken prior to such date of determination and within 24
months after the Issue Date or within 12 months after the closing date of such
acquisition, and (B) no cost savings shall be added pursuant to this clause
(10) to the extent duplicative of any expenses or charges relating to such cost
savings that are included in clause (7) above with respect to such period (“Pro
Forma Cost Savings”),

(11) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with any
acquisition permitted under this Indenture,

(12) any contingent or deferred payments (including earn-out payments,
non-compete payments and consulting payments but excluding ongoing royalty
payments) made in connection with any acquisition permitted under this
Indenture, and

(13) all reserves taken during such period on account of contingent cash
payments that may be required in future periods,

minus, to the extent included in Consolidated Net Income for such period, the
sum of (x) any unusual, infrequent or extraordinary income or gains and (y) any
other non-cash income (except to the extent representing an accrual for future
cash income), all calculated for the Company and the Restricted Subsidiaries in
accordance with GAAP (to the extent applicable) on a consolidated basis;

provided that, to the extent included in Consolidated Net Income, (A) currency
translation gains and losses related to currency remeasurements of Indebtedness
shall be excluded in determining Consolidated Adjusted EBITDA (including the net
loss or gain resulting from swap agreements for currency exchange risk) and
(B) any adjustments resulting from the application of SFAS 133 (codified under
ASC 815) shall be excluded in determining Consolidated Adjusted EBITDA.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including any amortization of deferred financing fees, amortization in
relation to terminated Hedging Obligations and amortization of intangibles,
including, but not limited to, goodwill, of such Person and the Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any period, the sum,
without duplication, of:

(1) the interest expense, whether or not paid in cash, of the Company and the
Restricted Subsidiaries calculated on a consolidated basis for such period in
accordance with GAAP, including, without limitation, interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP
and net payments, if any, pursuant to interest rate Hedging Obligations, but
excluding any (i) non-cash interest expense attributable to the movement in
mark-to-market valuation of

 

8



--------------------------------------------------------------------------------

Hedging Obligations or other derivative instruments pursuant to SFAS No. 133
(codified under ASC 815), (ii) non-cash interest expense attributable to the
amortization of gains or losses resulting from the termination of Hedging
Obligations prior to or reasonably contemporaneously with the Issue Date,
(iii) amortization of deferred financing fees, (iv) expensing of bridge or other
financing fees and (v) interest expense of Ledgemont for any period prior to
November 23, 2010; plus,

(a) imputed interest attributable to Capital Lease Obligations of the Company
and the Restricted Subsidiaries for such period, plus

(b) commissions, discounts, yield and other fees and charges owed by the Company
or any of the Restricted Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period, plus

(c) amortization, accretion or write-off of debt discount and debt issuance
costs, premiums, commissions, discounts and other fees and charges associated
with Indebtedness of the Company and the Restricted Subsidiaries for such
period, plus

(d) cash contributions to any employee stock ownership plan or similar trust
made by the Company or any of the Restricted Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person in connection with Indebtedness incurred by such plan or trust for such
period, plus

(e) all interest paid or payable with respect to discontinued operations of the
Company or any of the Restricted Subsidiaries for such period, plus

(f) the interest portion of any deferred payment obligations of the Company or
any of the Restricted Subsidiaries for such period, plus

(g) all interest on any Indebtedness of the Company or any of the Restricted
Subsidiaries of the type described in clause (6) of the definition of
“Indebtedness” for such period, less

(2) (A) interest income of the Company and the Restricted Subsidiaries for such
period and (B) any amortization of deferred charges resulting from the
application of “Accounting Principles Board Opinion No. APB 14-1—Accounting for
Convertible Debt Instruments” (codified under ASC 470) that may be settled in
cash upon conversion (including partial cash settlement).

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that, in calculating Consolidated Net Income of the Company and the Restricted
Subsidiaries for any period, there shall be excluded:

(1) the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Company or is merged into or consolidated with the
Company or any of the Restricted Subsidiaries;

(2) the income (or deficit) of any Person (other than a Restricted Subsidiary of
the Company) in which the Company or any of the Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Company or such Restricted Subsidiary in the form of dividends
or similar distributions;

(3) solely for the purpose of determining the amount available for Restricted
Payments under

 

9



--------------------------------------------------------------------------------

Section 4.07(a)(iii)(A), the undistributed earnings of any Restricted Subsidiary
of the Company to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is not at the time permitted
by the terms of any agreement, instrument, contract, charter, organizational or
governing document or other undertaking applicable to such Person, to which such
Person is a party or by which any of its property is bound or any law, treaty,
rule, regulation or determination of an arbitrator or a court of competent
jurisdiction or other governmental authority, in each case, applicable or
binding upon such Person or any of its Property or to which such Person or any
of its property is subject;

(4) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with the consummation of any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Issue Date, and any such transaction undertaken but not completed) and
any charges or non-recurring costs incurred during such period as a result of
any such transaction;

(5) any amortization of deferred charges resulting from the application of
“Accounting Principles Board Opinion No. APB 14-1—Accounting for Convertible
Debt Instruments” (codified under ASC 470) that may be settled in cash upon
conversion (including partial cash settlement); and

(6) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, together with any related provision for taxes on any such
income.

There shall be excluded from Consolidated Net Income for any period (i) any
gains or losses resulting from any reappraisal, revaluation or write-up or
write-down of assets or liabilities (including any gains and losses attributable
to movement in the mark-to-market valuation of (a) any Permitted Convertible
Indebtedness, (b) any Permitted Convertible Indebtedness Call Transaction and
(c) contingent consideration assumed in business acquisitions), (ii) any
non-cash charges recorded in respect of intangible assets, including goodwill,
(iii) any income (or loss) of Ledgemont for any period prior to November 23,
2010, and (iv) the purchase accounting effects of in process research and
development expenses for asset acquisitions and adjustments to property,
inventory and equipment, software and other intangible assets and deferred
revenue and deferred expenses in component amounts required or permitted by GAAP
and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Company and the Subsidiaries), as a result of any
acquisition consummated prior to the Issue Date, any acquisition permitted under
this Indenture, or the amortization or write-off of any amounts thereof.

“Consolidated Senior Secured Debt Ratio” means, as of any date of determination,
the ratio of (i) Consolidated Total Indebtedness that is secured by a Lien on
the Property of the Company or any Guarantor as of such date minus the aggregate
amount (not to exceed $400.0 million) of unrestricted and unencumbered (other
than pursuant to the liens permitted by clauses (1), (3), (7), (11), (12), (13),
(14), (17), (18), (19), (20) or (26) of the definition of “Permitted Liens”)
cash and Cash Equivalents of the Company and the Restricted Subsidiaries on a
consolidated basis to (ii) Consolidated Adjusted EBITDA of the Company during
the four full fiscal quarters for which internal financial statement are
available ending on or prior to the date of determination, in each case with
such pro forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Fixed Charge Coverage
Ratio.

“Consolidated Total Indebtedness” means, as at any date of determination, the
sum, without duplication, of (1) the aggregate amount of all outstanding
Indebtedness of the Company and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Capital Lease Obligations and debt obligations evidenced by promissory notes

 

10



--------------------------------------------------------------------------------

and similar instruments (other than Indebtedness described in clause (4) of the
definition of “Indebtedness” in respect of drawings thereunder to the extent
such drawings are reimbursed within 10 business days after the date of such
drawing), (2) the principal amount of any obligations of any Person (other than
the Company or any Restricted Subsidiary) of the type described in the foregoing
clause (1) that are Guaranteed by the Company or any Restricted Subsidiary
(whether or not reflected on a consolidated balance sheet of the Company) and
(3) the aggregate amount of all outstanding Disqualified Stock of the Company
and all Preferred Stock of the Restricted Subsidiaries on a consolidated basis,
with the amount of such Disqualified Stock and Preferred Stock equal to the
greater of their respective voluntary or involuntary liquidation preferences and
maximum fixed repurchase prices, in each case determined on a consolidated basis
in accordance with GAAP. For purposes hereof, the “maximum fixed repurchase
price” of any Disqualified Stock or Preferred Stock that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Stock or Preferred Stock as if such Disqualified Stock or Preferred
Stock were purchased on any date on which Consolidated Total Indebtedness shall
be required to be determined pursuant to this Indenture, and if such price is
based upon, or measured by, the fair market value of such Disqualified Stock or
Preferred Stock, such fair market value shall be determined reasonably and in
good faith by the Company.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Convertible Senior Subordinated Notes” means Endo’s $379.5 million in aggregate
principal amount of 1.75% Convertible Senior Subordinated Notes due April 15,
2015.

“Convertible Senior Subordinated Notes Indenture” means the indenture governing
the Convertible Senior Subordinated Notes.

“Corporate Trust Office of the Trustee” will be at the address of the Trustee
specified in Section 12.02 hereof or such other address as to which the Trustee
may give notice to the Company.

“Credit Agreement” means (i) the Credit Agreement dated February 28, 2014, by
and among Irish Intermediate Holdco, Endo Management Limited, Lux Holdco, Lux
Finco, Endo LLC, the lenders named therein and from time to time party thereto,
and, among others, Deutsche Bank AG New York Branch, as administrative agent,
collateral agent, issuing bank and swingline lender, including any related
notes, Guarantees, collateral documents, instruments and agreements executed in
connection therewith, as such agreement, in whole or in part, in one or more
instances, may be amended, renewed, extended, substituted, refinanced,
restructured, replaced (whether or not upon termination, and whether with the
original lenders or otherwise), supplemented or otherwise modified from time to
time (including, in each case, by means of one or more credit agreements, note
purchase agreements or sales of debt securities to institutional investors
whether with the original agents and lenders or otherwise and including, without
limitation, any successive renewals, extensions, substitutions, refinancings,
restructurings, replacements, supplementations or other modifications of the
foregoing) and including, without limitation, to increase the amount of
available borrowing thereunder or to add Restricted Subsidiaries as additional
borrowers or guarantors or otherwise, and (ii) whether or not the credit
agreement referred to in clause (i) remains outstanding, if designated by the
Company to be included in the definition of “Credit Agreement,” one or more
(A) debt facilities or commercial paper facilities, providing for revolving
credit loans, term loans, receivables or inventory financing (including through
the sale of receivables or inventory to lenders or to special purpose entities
formed to borrow from lenders against such receivables or inventory) or letters
of credit, (B) debt securities, indentures or other forms of debt financing
(including convertible or exchangeable debt instruments or bank guarantees or
bankers’ acceptances), or (C) instruments or agreements evidencing any other
Indebtedness, in each case, with the same or different borrowers, guarantors or
issuers or lenders or group of lenders, and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.

 

11



--------------------------------------------------------------------------------

“Currency Agreement” means one or more of the following agreements which shall
be entered into by one or more financial institutions: foreign exchange
contracts, currency swap agreements or other similar agreements or arrangements
designed to protect against the fluctuations in currency values.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Noncash Consideration” means noncash consideration received by the
Company or one of the Restricted Subsidiaries in connection with an Asset Sale
that is designated by the Company as Designated Noncash Consideration, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Noncash Consideration, which cash and cash equivalents shall
be considered Net Proceeds received as of such date and shall be applied
pursuant to Section 4.10.

“Disqualified Stock” means, with respect to any Person, any Capital Stock that
by its terms (or by the terms of any security into which it is convertible, or
for which it is exchangeable, in each case, at the option of the holder) or upon
the happening of any event:

(1) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Stock) pursuant to a
sinking fund obligation or otherwise;

(2) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Stock; or

(3) is mandatorily redeemable or must be purchased (in each case, other than
redeemable or purchasable only for Capital Stock of such Person which is not
itself Disqualified Stock) upon the occurrence of certain events or otherwise,
in whole or in part;

in each case on or prior to the date that is 91 days after the Stated Maturity
of the Notes; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
the right to require such Person to purchase or redeem such Capital Stock upon
the occurrence of an “asset sale” or “change of control” occurring prior to the
date that is 91 days after the Stated Maturity of the Notes shall not constitute
Disqualified Stock if the “asset sale” or “change of control” provisions
applicable to such Capital Stock are not more favorable to the holders of such
Capital Stock than the terms applicable to such series of Notes and described
below in Sections 4.10 and 4.14.

 

12



--------------------------------------------------------------------------------

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

“Endo” means Endo Health Solutions Inc., a Delaware corporation.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means a public or private sale either (1) of Equity Interests
of the Company by the Company (other than Disqualified Stock and other than to a
Subsidiary of the Company) or (2) of Equity Interests of a direct or indirect
parent entity of the Company (other than to the Company or a Subsidiary of the
Company) to the extent that the net proceeds therefrom are contributed to the
common equity capital of the Company.

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length free market transaction between an
informed and willing seller under no compulsion to sell and an informed and
willing buyer under no compulsion to buy. Fair Market Value shall be determined
in good faith by the Company.

“Fall Away Event” means with respect to the Notes such time as the Notes shall
have an Investment Grade Rating (pursuant to ratings from each of S&P and
Moody’s (or any substituted Rating Agency)) and the Company shall have delivered
to the trustee an Officers’ Certificate certifying that the foregoing condition
has been satisfied.

“Fixed Charge Coverage Ratio” means the ratio of Consolidated Adjusted EBITDA of
the Company during the four full fiscal quarters for which internal financial
statements are available (the “Four Quarter Period”) ending on or prior to the
date of the transaction giving rise to the need to calculate the Fixed Charge
Coverage Ratio (the “Transaction Date”) to Fixed Charges of the Company for the
Four Quarter Period. In addition to and without limitation of the foregoing, for
purposes of this definition, “Consolidated Adjusted EBITDA” and “Fixed Charges”
shall be calculated after giving effect on a pro forma basis for the period of
such calculation to:

(1) the Incurrence or repayment of any Indebtedness and the issuance, maturity,
redemption, conversion, exchange or repurchase of any Disqualified Stock or
Preferred Stock, as applicable, of the

 

13



--------------------------------------------------------------------------------

Company or any of the Restricted Subsidiaries (and the application of the
proceeds thereof) occurring during the Four Quarter Period or at any time
subsequent to the last day of the Four Quarter Period and on or prior to the
Transaction Date, as if such Incurrence or repayment, as the case may be (and
the application of the proceeds thereof), occurred on the first day of the Four
Quarter Period; and

(2) any Investments, acquisitions, dispositions, mergers, consolidations and
disposed operations (as determined in accordance with GAAP) that have been made
by the Company or any Restricted Subsidiary during the Four Quarter Period or
subsequent to such Four Quarter Period and on or prior to or simultaneously with
the Transaction Date shall be calculated on a pro forma basis assuming that all
such Investments, acquisitions, dispositions, mergers, consolidations and
disposed operations (and the change in any associated fixed charge obligations
and the change in Adjusted EBITDA resulting therefrom) had occurred on the first
day of the Four Quarter Period. If since the beginning of such Four Quarter
Period any Person (that subsequently became a Restricted Subsidiary or was
merged with or into the Company or any Restricted Subsidiary since the beginning
of such period) shall have made any Investment, acquisition, disposition,
merger, consolidation or disposed operation that would have required adjustment
pursuant to this definition, then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation or disposed
operation had occurred at the beginning of the applicable Four Quarter Period.

Furthermore, in calculating Fixed Charges for purposes of determining the
denominator (but not the numerator) of this “Fixed Charge Coverage Ratio”:

(1) interest on outstanding Indebtedness determined on a fluctuating basis as of
the Transaction Date and that will continue to be so determined thereafter shall
be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on the Transaction Date;

(2) notwithstanding clause (1) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by Interest Rate
Agreements, shall be deemed to accrue at the rate per annum resulting after
giving effect to the operation of such agreements; and

(3) the amount of Fixed Charges attributable to any Preferred Stock (other than
Disqualified Stock) issued by the Company that is mandatorily convertible or
redeemable solely into common equity of the Company within 365 days of the
Transaction Date will be recalculated by multiplying (x) the actual amount of
Fixed Charges attributable thereto for the Four Quarter Period by (y) a
fraction, the numerator of which is the number of days from (and including) the
Transaction Date to (but excluding) the applicable conversion or redemption date
and the denominator of which is 365.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company, giving effect to
(a) Pro Forma Cost Savings and (b) any cost savings that could then be reflected
in pro forma financial statements in accordance with Regulation S-X promulgated
under the Securities Act or any other regulation or policy of the SEC related
thereto.

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

(1) Consolidated Interest Expense for such period; plus

(2) the product of:

(a) the amount of all dividend payments on any series of Preferred Stock
(including any

 

14



--------------------------------------------------------------------------------

Designated Preferred Stock) or Disqualified Stock of the Company or any
Restricted Subsidiary (other than dividends paid or accrued in Qualified Capital
Stock or dividends paid or accrued to the Company or a Wholly-Owned Subsidiary)
paid, accrued or scheduled to be paid or accrued during such period (without
duplication), and

(b) a fraction, the numerator of which is one and the denominator of which is
one minus the then current effective consolidated federal, state and local
income tax rate of such Person, expressed as a decimal.

“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.

“Foreign Subsidiary” means a Restricted Subsidiary that is not organized or
existing under the laws of the United States of America or any state or
territory thereof or the District of Columbia or is a Restricted Subsidiary of a
Foreign Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time (except with respect to accounting for
capital leases, as to which such principle in effect on November 23, 2010 shall
apply), including, without limitation, those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession.

“Global Note Legend” means the legend set forth in Section 2.06(g)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depositary or its nominee, substantially in
the form of Exhibit A hereto and that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
issued in accordance with Section 2.01, 2.06(b)(3), 2.06(b)(4), 2.06(d) or
2.06(f) hereof.

“Government Securities” means direct obligations (or certificates representing
an ownership interest in such obligations) of the United States of America
(including any agency or instrumentality thereof) for the payment of which the
full faith and credit of the United States of America is pledged and which are
not callable at the issuer’s option.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

 

15



--------------------------------------------------------------------------------

(2) entered into for the purpose of assuring in any other manner the obligee
against loss in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include:

(A) endorsements for collection or deposit in the ordinary course of business;
or

(B) a contractual commitment by one Person to invest in another Person for so
long as such Investment is reasonably expected to constitute a Permitted
Investment under clause (3) of the definition of “Permitted Investment.”

The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantors” means collectively, Irish Intermediate Holdco, Lux Holdco, Lux
Finco and each Restricted Subsidiary of Irish Intermediate Holdco (other than
the Issuers) that guarantees the obligations of the Issuers under this
Indenture.

“HealthTronics Joint Venture” means any joint venture (which may be in the form
of a limited liability company, partnership, corporation or other entity)
through which HealthTronics, Inc. or its subsidiaries offer medical services.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person pursuant to any Interest Rate Agreement, Currency
Agreement, Commodity Price Protection Agreement or any other similar agreement
or arrangement. For the avoidance of doubt, any Permitted Convertible
Indebtedness Call Transaction will not constitute a Hedging Obligation.

“Holder” means a Person in whose name a Note is registered.

“IAI Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Institutional Accredited Investors.

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness of a Person existing at the time such
Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Restricted Subsidiary. The term “Incurrence” when used as a
noun shall have a correlative meaning.

Solely for purposes of determining compliance with Section 4.09, the following
shall not be deemed to be the Incurrence of Indebtedness:

(1) amortization of debt discount or the accretion of principal with respect to
a non-interest bearing or other discount security;

(2) the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Capital Stock in the form of additional Capital Stock of the same
class and with the same terms;

(3) changes in the conversion value of Permitted Convertible Indebtedness
attributable to movement in the mark-to-market valuation thereof; and

 

16



--------------------------------------------------------------------------------

(4) the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of redemption or making of a mandatory
offer to purchase such Indebtedness.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(1) the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;

(2) all Capital Lease Obligations of such Person and all Attributable Debt in
respect of Sale Leaseback Transactions entered into by such Person;

(3) all obligations of such Person issued or assumed as the deferred purchase
price of Property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
any accounts payable or other liability to trade creditors arising in the
ordinary course of business);

(4) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bankers’ acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (1) through (3) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later the 30th day following payment on the letter of credit);

(5) the amount of all obligations of such Person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock of such Person or, with
respect to any Preferred Stock of any Restricted Subsidiary of such Person, the
principal amount of such Preferred Stock to be determined in accordance with
this Indenture (but excluding, in each case, any accrued dividends);

(6) to the extent not otherwise included in this definition, Hedging Obligations
of such Person;

(7) all obligations of the type referred to in clauses (1) through (6) of other
Persons and all dividends of other Persons for the payment of which, in either
case, such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guarantee; and

(8) all obligations of the type referred to in clauses (1) through (7) of other
Persons secured by any Lien on any property or asset of such Person (whether or
not such obligation is assumed by such Person), the amount of such obligation
being deemed to be the lesser of the Fair Market Value of such property or
assets and the amount of the obligation so secured.

Notwithstanding the foregoing, in connection with the purchase by the Company or
any Restricted Subsidiary of any business, the term “Indebtedness” will exclude
indemnification, purchase price adjustment, earn-outs, holdback and contingency
payment obligations to which the seller may become entitled; provided, however,
that to the extent such payment becomes fixed and determined, the amount is paid
within 180 days thereafter.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all obligations as described above; provided, however,
that in the case of Indebtedness sold at a discount, the amount of such
Indebtedness at any time will be the accreted value thereof at such time.

 

17



--------------------------------------------------------------------------------

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” means the first $481,894,000 aggregate principal amount of Notes
issued under this Indenture on the Issue Date.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, who are not also QIBs.

“Interest Rate Agreement” means one or more of the following agreements which
shall be entered into by one or more financial institutions: interest rate
protection agreements (including, without limitation, interest rate swaps, caps,
floors, collars and similar agreements) and/or other types of interest rate
hedging agreements from time to time.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any Restricted Subsidiary sells or otherwise disposes of any Equity Interests
of any direct or indirect Restricted Subsidiary such that, after giving effect
to any such sale or disposition, such Person is no longer a Restricted
Subsidiary, the Company will be deemed to have made an Investment on the date of
any such sale or disposition equal to the Fair Market Value of the Company’s
Investments in such Subsidiary that were not sold or disposed of in an amount
determined as provided in Section 4.07(c). The acquisition by the Company or any
Restricted Subsidiary of a Person that holds an Investment in a third Person
will be deemed to be an Investment by the Company or such Restricted Subsidiary
in such third Person in an amount equal to the Fair Market Value of the
Investments held by the acquired Person in such third Person in an amount
determined as provided in Section 4.07(c). Except as otherwise provided in this
Indenture, the amount of an Investment will be determined at the time the
Investment is made and without giving effect to subsequent changes in value.

“Investment Grade Rating” means (i) with respect to Moody’s, a rating equal to
or higher than Baa3 (or the equivalent), and (ii) with respect to S&P, a rating
equal to or higher than BBB- (or the equivalent) (or, in each case, if such
Rating Agency ceases to rate the Notes for reasons outside of the Company’s
control, the equivalent investment grade credit rating from any Rating Agency
selected by the Company as a replacement Rating Agency).

“Irish Intermediate Holdco” means Endo Limited, a private limited company
incorporated under the laws of Ireland and a wholly-owned direct subsidiary of
the Parent.

“Issue Date” means the date on which the Notes are initially issued.

“Issuers” refers to both Endo Finance LLC, a Delaware limited liability company
and the Co-Obligor.

“Ledgemont” means Ledgemont Royalty Sub LLC, a Delaware limited liability
company.

 

18



--------------------------------------------------------------------------------

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a Place of Payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a Place of Payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Lux Finco” means Endo Luxembourg Finance Company I S.à r.l., a societe a
responsabilitie limitee (private limited liability company) incorporated under
the laws of Luxembourg and a wholly-owned direct subsidiary of Lux Holdco.

“Lux Holdco” means Endo Luxembourg Holding Company S.à r.l., a societe a
responsabilitie limitee (private limited liability company) incorporated under
the laws of Luxembourg and a wholly-owned indirect subsidiary of Irish
Intermediate Holdco.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Cash Proceeds” means with respect to a transaction, the proceeds of such
transaction in the form of cash or Cash Equivalents including payments in
respect of deferred payment obligations when received in the form of, or stock
or other assets when disposed of for, cash or Cash Equivalents (except to the
extent that such obligations are financed or sold with recourse to the Company
or any Restricted Subsidiary), net of attorney’s fees, accountant’s fees and
brokerage, consultation, underwriting, taxes and other fees and expenses
actually incurred or reserved in good faith for post-closing adjustments in
connection with such transaction and net of taxes paid or payable as a result
thereof.

“Net Proceeds” from an Asset Sale means cash payments received therefrom
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and proceeds from the
sale or other disposition of any securities received as consideration, but only
as and when received, but excluding any other consideration received in the form
of assumption by the acquiring Person of Indebtedness or other obligations
relating to such properties or assets or received in any other non-cash form),
in each case net of:

(1) all legal, title and recording tax expenses, commissions and other fees and
expenses incurred, and all Federal, state, provincial, foreign and local taxes
required to be accrued as a liability under GAAP, as a consequence of such Asset
Sale;

(2) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Sale, in accordance with the terms of any Lien upon or other
security agreement of any kind with respect to such assets, or which must by its
terms, or in order to obtain a necessary consent to such Asset Sale, or by
applicable law, be repaid out of the proceeds from such Asset Sale;

(3) all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries or joint ventures as a result of
such Asset Sale;

(4) the deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the property or
other assets disposed in such Asset Sale and retained by the Company or any
Restricted Subsidiary after such Asset Sale; and

 

19



--------------------------------------------------------------------------------

(5) any portion of the purchase price from an Asset Sale placed in escrow,
whether as a reserve for adjustment of the purchase price, for satisfaction of
indemnities in respect of such Asset Sale or otherwise in connection with that
Asset Sale; provided, however, that upon the termination of that escrow, Net
Proceeds will be increased by any portion of funds in the escrow that are
released to the Company or any Restricted Subsidiary.

“Non-Guarantor Subsidiary” means a Restricted Subsidiary that is not a
Guarantor.

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither the Company nor any of the Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (b) is directly or indirectly
liable as a guarantor or otherwise; and

(2) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Company or any of the Restricted
Subsidiaries (other than the Equity Interests of an Unrestricted Subsidiary).

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Note Guarantee” means the Guarantee by each Guarantor of the obligations of the
Issuers under this Indenture and the Notes.

“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and the Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes and any Additional
Notes; provided that any Additional Notes are fungible with the existing Notes
for U.S. federal tax purposes.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“Offer to Exchange” means the offer to exchange of the Company relating to the
Notes, dated as of March 27, 2014, as supplemented by (i) Supplement No. 1 to
the Offer to Exchange, dated April 8, 2014, (ii) a press release, dated
April 11, 2014, issued by Parent, relating to the extension of the consent date
and expiration date, (iii) Supplement No. 2 to the Offer to Exchange, dated
April 14, 2014, (iv) a press release, dated April 30, 2014, issued by Parent,
relating to the extension of the expiration date and reopening of withdrawal
rights, and (v) Supplement No. 3 to the Offer to Exchange, dated April 30, 2014.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, any
assistant Controller, the Secretary, any Assistant Secretary or any
Vice-President of such Person.

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the Chief Executive Officer, the President, the Chief Operating Officer, the
Chief Financial Officer or a Vice President, and by the Treasurer, an Assistant
Treasurer, the Controller, an Assistant Controller, the Secretary or an
Assistant Secretary of the Issuers or the Company, as applicable, and delivered
to the Trustee.

 

20



--------------------------------------------------------------------------------

“Opinion of Counsel” means an opinion meeting the requirements of this Indenture
from legal counsel who is reasonably acceptable to the Trustee and delivered to
the Trustee. The counsel may be an employee of or counsel to the Company, any
Subsidiary of the Company or the Trustee.

“Paladin Acquisition” means the transactions contemplated by the Arrangement
Agreement.

“Paladin Merger” means the merger of the Endo Finance Co. with and into Endo
Finance LLC, with Endo Finance LLC remaining as the surviving corporation of the
merger.

“Parent” means Endo International plc, a company incorporated in the Republic of
Ireland.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted Bond Hedge Transaction” means (a) any call option or capped call
option (or substantively equivalent derivative transaction) on the common stock
of the Company or Parent purchased by the Company, any of its Subsidiaries or
Parent in connection with an Incurrence of Permitted Convertible Indebtedness,
(b) the existing call options or capped call options (or substantively
equivalent derivative transactions) purchased by the Company or any of its
Subsidiaries in connection with the issuance of the Convertible Senior
Subordinated Notes and (c) any call option or capped call option (or
substantively equivalent derivative transaction) replacing or refinancing the
foregoing; provided that (x) the sum of (i) the purchase price for any Permitted
Bond Hedge Transaction occurring after the Issue Date plus (ii) the purchase
price for any Permitted Bond Hedge Transaction it is refinancing or replacing,
if any, minus (iii) the cash proceeds received upon the termination or the
retirement of the Permitted Bond Hedge Transaction it is replacing or
refinancing, if any, less (y) the sum of (i) the cash proceeds from the sale of
the related Permitted Warrant Transaction plus (ii) the cash proceeds from the
sale of any Permitted Warrant Transaction refinancing or replacing such related
Permitted Warrant Transaction, if any, minus (iii) the amount paid upon
termination or retirement of such related Permitted Warrant Transaction, if any,
does not exceed the net cash proceeds from the Incurrence of the related
Permitted Convertible Indebtedness.

“Permitted Business” means the business and any services, activities or
businesses incidental, or reasonably related or complementary or similar to, any
line of business engaged in by the Company and its Subsidiaries as of the Issue
Date or any business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto.

“Permitted Convertible Indebtedness” means (a) Indebtedness of the Company or
any of the Restricted Subsidiaries (which may be Guaranteed by the Guarantors)
permitted to be Incurred pursuant to Section 4.09 that is (1) convertible into
common stock of the Company or any of its direct or indirect parent companies
(and cash in lieu of fractional shares) and/or cash (in an amount determined by
reference to the price of such common stock) or (2) sold as units with call
options, warrants, rights or obligations to purchase (or substantially
equivalent derivative transactions) that are exercisable for common stock of the
Company or any of its direct or indirect parent companies and/or cash (in an
amount determined by reference to the price of such common stock) and (b) the
Convertible Senior Subordinated Notes.

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Investments” means:

(1) any Investment in the Company or in a Restricted Subsidiary of the Company;

 

21



--------------------------------------------------------------------------------

(2) any Investment in Cash Equivalents;

(3) any Investment by the Company or any Restricted Subsidiary in a Person, if
as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary;

(4) any Investment made as a result of the receipt of non-cash consideration
from (i) an Asset Sale that was made pursuant to and in compliance with
Section 4.10 or (ii) a disposition of assets not constituting an Asset Sale;

(5) any Investments to the extent made in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Company or any of its direct or
indirect parent companies;

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Company or any of the Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes;

(7) Investments represented by Hedging Obligations and Permitted Bond Hedge
Transactions;

(8) loans or advances, and guarantees of such loans and advances, to officers,
directors consultants, employees, customers and suppliers of the Company, any of
its Subsidiaries or any of the Company’s direct or indirect parent companies in
the ordinary course of business in the aggregate amount outstanding at any one
time not to exceed $20.0 million;

(9) Investments in the Notes;

(10) any guarantee of Indebtedness permitted to be incurred by Section 4.09 and
performance guarantees consistent with past practice;

(11) any Investment existing on, or made pursuant to binding commitments
existing on, December 19, 2013 and any Investment consisting of an extension,
modification or renewal of any Investment existing on, or made pursuant to a
binding commitment existing on, December 19, 2013; provided that the amount of
any such Investment may be increased (a) as required by the terms of such
Investment as in existence on December 19, 2013 or (b) as otherwise permitted
under this Indenture;

(12) Investments acquired after December 19, 2013 as a result of the acquisition
by the Company or any Restricted Subsidiary of another Person, including by way
of a merger, amalgamation or consolidation with or into the Company or any of
the Restricted Subsidiaries in a transaction that is not prohibited by Sections
5.01 or 10.04 after December 19, 2013 to the extent that such Investments were
not made in contemplation of such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(13) Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

 

22



--------------------------------------------------------------------------------

(14) receivables owing to the Company or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or any such Restricted
Subsidiary deems reasonable under the circumstances;

(15) advances, loans or extensions of trade or other credit (including to
officers, directors, consultants and employees of the Company, its Subsidiaries
or its direct and indirect parent companies) in the ordinary course of business
by the Company or any of the Restricted Subsidiaries;

(16) lease, utility and other similar deposits in the ordinary course of
business;

(17) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(18) Investments in a Permitted Business in an aggregate amount, taken together
with all other Investments made pursuant to this clause (18) that are at that
time outstanding, not to exceed the greater of $440.0 million or 5.0% of Total
Assets (with the Fair Market Value of each Investment being measured at the time
made and without giving effect to subsequent changes in value); and

(19) Investments in (a) any joint ventures in an amount outstanding at any one
time not to exceed $275.0 million or 3.5% of Total Assets (with the Fair Market
Value of each Investment (other than any Investment consisting of a guarantee)
being measured at the time made and without giving effect to subsequent changes
in value) and (b) any Permitted Joint Venture; provided, however, that if any
Investment pursuant to this clause (19) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (19) for so long as such Person
continues to be a Restricted Subsidiary;

(20) Investments among the Company and its Subsidiaries in the ordinary course
of business for purposes of funding the working capital and maintenance capital
expenditure requirements and research and development activities of the Company
and its Subsidiaries;

(21) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Company or any Restricted
Subsidiary or in satisfaction of judgments;

(22) Investments consisting of co-development agreements or consisting of the
licensing or contribution of intellectual property, new drug applications or
similar assets pursuant to development, marketing or manufacturing agreements,
alliances or arrangements or similar agreements or arrangements with other
Persons;

(23) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(24) any customary upfront, milestone, marketing or other funding payment in the
ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future;

 

23



--------------------------------------------------------------------------------

(25) Investments made in Therapeutics pursuant to the Arrangement Agreement;

(26) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (26) that are at the time outstanding, not to
exceed the greater of $375.0 million or 5.0% of Total Assets; and

(27) Investments in any Person in connection with a Qualified Receivables
Transaction; provided, however, that such Investment is in the form of a
purchase money note, contribution of additional receivables or any equity
interest.

“Permitted Joint Venture” means any joint venture (which may be in the form of a
limited liability company, partnership, corporation or other entity) in which
the Company or any of the Restricted Subsidiaries is a joint venturer; provided,
however, that, immediately after giving effect to any Investment in such
Permitted Joint Venture pursuant to clause (19)(b) of the definition of
“Permitted Investments”: (a) the joint venture is engaged solely in a Permitted
Business, (b) the Company or a Restricted Subsidiary is required by the
governing documents of the joint venture or an agreement with the other parties
to the joint venture to participate in the management of such joint venture as a
member of such joint venture’s Board of Directors or otherwise, (c) the Company
and any Subsidiary or Affiliate of the Company hold or own, collectively, not
more than 66-2/3 percent of the outstanding Capital Stock of such Permitted
Joint Venture, and (d) if such Permitted Joint Venture is not a HealthTronics
Joint Venture, at the time of the initial Investment and at the time of each
subsequent Investment in such Permitted Joint Venture, the Company would be able
to Incur additional Secured Indebtedness pursuant to Section 4.09(a).

“Permitted Liens” means:

(1) Liens to secure (i) Indebtedness (and other related Obligations) that was
incurred pursuant to clause (1) or clause (15) of the definition of Permitted
Debt and Hedging Obligations related thereto, or (ii) Obligations with regard to
Treasury Management Arrangements;

(2) (i) Liens on assets of Foreign Subsidiaries or Non-Guarantor Subsidiaries
securing Indebtedness (and other related Obligations) of such Foreign Subsidiary
or Non-Guarantor Subsidiary that was Incurred pursuant to Section 4.09(b)(12),
(ii) Liens securing Indebtedness (and other related Obligations) that was
Incurred pursuant to clause (11), clause (13) (provided that such Liens do not
extend to any property or assets that are not property being purchased, leased,
constructed or improved with the proceeds of such Indebtedness Incurred pursuant
to such clause (13)), or clause (25) of the definition of Permitted Debt, and
(iii) Liens to secure Indebtedness (and other related Obligations) that was
Incurred pursuant to Section 4.09, provided that, in the case of this clause
(iii), at the time of its Incurrence and after giving pro forma effect thereto,
the Consolidated Senior Secured Debt Ratio would be no greater than 3.5 to 1.0;

(3) (a) Liens in favor of the Issuers or the Guarantors; (b) Liens on the
property of any Restricted Subsidiary that is not a Guarantor in favor of any
other Restricted Subsidiary and (c) Liens on the property of any Subsidiary of
the Company that is not a Restricted Subsidiary in favor of the Company or any
of the Restricted Subsidiaries;

(4) Liens on property or shares of Capital Stock of another Person existing at
the time such other Person becomes a Subsidiary of the Company or is merged with
or into or consolidated with the

 

24



--------------------------------------------------------------------------------

Company or any Subsidiary of the Company; provided that such Liens do not extend
to any other property owned by the Company or any of the Restricted Subsidiaries
(other than assets and property affixed or appurtenant thereto);

(5) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to such acquisition and not
incurred in contemplation of, such acquisition;

(6) Liens on the Capital Stock of Unrestricted Subsidiaries;

(7) Liens to secure the performance of, or arising in connection with, public or
statutory obligations (including worker’s compensation laws, unemployment
insurance laws or similar legislation), insurance, surety or appeal bonds,
performance bonds or other obligations of a like nature, good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases, deposits as security for contested taxes or import
duties or for the payment of rent, in each case Incurred in the ordinary course
of business (including Liens to secure letters of credit issued to assure
payment or performance of such obligations);

(8) Liens on securities that are the subject of repurchase agreements permitted
hereunder;

(9) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by clause (11) of the definition of Permitted Debt covering only the assets
acquired with or financed by such Indebtedness;

(10) Liens existing on the Issue Date (other than Liens referred to in the
foregoing clause (1)(i));

(11) Liens for taxes, assessments or other governmental charges or claims that
are (i) not yet delinquent, (ii) not yet subject to penalties for non-payment,
or (iii) being contested in good faith by appropriate proceedings;

(12) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, either (i) incurred in the ordinary course of
business or (ii) for sums not yet due or being contested in good faith by
appropriate proceedings;

(13) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or Liens incidental to the conduct of the business
of such Person or to the ownership of their properties which were not incurred
in connection with Indebtedness and that do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

(14) Liens created for the benefit of (or to secure) the Notes (or the Note
Guarantees);

(15) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Indenture or to secure any Refinancing (or successive
Refinancings), as a whole or in part, of any Indebtedness secured by a Lien
referred to in clauses (2)(iii), (4), (5), (10), (27) and (35) hereof; provided,
however, that:

(a) the new Lien is limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Lien (plus improvements and accessions to, such
property or proceeds or distributions thereof); and

 

25



--------------------------------------------------------------------------------

(b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the greater of the outstanding principal amount,
committed amount or principal amount at the time the Lien became a Permitted
Lien, of the Indebtedness being Refinanced and (y) an amount necessary to pay
any fees and expenses, including premiums, related to such renewal, refunding,
refinancing, replacement, defeasance, extension or discharge;

(16) Liens on insurance policies, premiums and proceeds thereof, or other
deposits, to secure insurance premium financings;

(17) Liens arising from Uniform Commercial Code (“UCC”) financing statement
filings regarding operating leases or consignments entered into by the Company
and the Restricted Subsidiaries in the ordinary course of business;

(18) Liens arising solely from precautionary UCC financing statements or similar
filings;

(19) Liens securing or arising out of judgments, decrees, orders, awards or
notices of lis pendens and associated rights related to litigation with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review, or in respect of which the period within which such
appeal or proceedings may be initiated shall not have expired;

(20) Liens arising by virtue of any statutory or common law provisions relating
to banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depository or financial
institution or as to purchase orders and other agreements entered into with
customers in the ordinary course of business;

(21) Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;

(22) Liens on cash, Cash Equivalents or other property securing Indebtedness
permitted by clause (16) of the definition of Permitted Debt;

(23) Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

(24) grants of software and other technology licenses in the ordinary course of
business;

(25) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(26) Liens in favor of issuers of performance and surety bonds or bid bonds or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(27) Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a Wholly-Owned Subsidiary of such Person;

(28) Liens securing Hedging Obligations so long as such Hedging Obligations are
permitted to be Incurred under this Indenture;

 

26



--------------------------------------------------------------------------------

(29) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(30) liens, pledges or deposits made in the ordinary course of business to
secure liability to insurance carriers;

(31) Liens on equipment of the Company or any Restricted Subsidiary granted in
the ordinary course of business to the Company’s or such Restricted Subsidiary’s
supplier at which such equipment is located;

(32) Liens incurred to secure cash management services or to implement cash
pooling or sweep arrangements to permit satisfaction of overdraft or similar
obligations in the ordinary course of business;

(33) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(34) Liens (i) solely on any cash earnest money deposits made by the Company or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted under this Indenture
or (ii) consisting of an agreement to dispose of any property permitted to be
sold pursuant to Section 4.10;

(35) leases, subleases, licenses or sublicenses granted to third parties entered
into in the ordinary course of business which do not materially interfere with
the conduct of the business of the Company and the Restricted Subsidiaries and
which do not secure any Indebtedness;

(36) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

(37) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Company or any Subsidiary;

(38) Liens to secure Non-Recourse Debt permitted to be incurred pursuant to
clause (23) of the definition of Permitted Debt, which Liens may not secure
Indebtedness other than Non-Recourse Debt;

(39) Liens to secure contractual payments (contingent or otherwise) payable by
the Company or its Subsidiaries to a seller after the consummation of an
acquisition of a product, business, license or other assets;

(40) other Liens securing Indebtedness to the extent such Indebtedness, when
taken together with all other Indebtedness secured by Liens Incurred pursuant to
this clause (40) and outstanding on the date such other Lien is Incurred, does
not exceed the greater of $125.0 million or 1.5% of Total Assets;

(41) Liens on deposits or other amounts held in escrow to secure payments
(contingent or otherwise) payable by the Company or any of the Restricted
Subsidiaries with respect to settlements related to any litigation disclosed in
public filings;

 

27



--------------------------------------------------------------------------------

(42) [Reserved]; and

(43) Liens on assets transferred in connection with a Qualified Receivables
Transaction or on assets of the entity entering into a Qualified Receivables
Transaction, in each case, incurred in connection with a Qualified Receivables
Transaction.

For purposes of determining compliance with this definition, (A) Permitted Liens
need not be incurred solely by reference to one category of Permitted Liens
described above but are permitted to be incurred in part under any combination
thereof and (B) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of the categories of Permitted Liens described above,
the Company may, in its sole discretion, classify or reclassify such item of
Permitted Liens (or any portion thereof) in any manner that complies with this
definition and the Company may divide and classify a Lien in more than one of
the types of Permitted Liens in one of the above clauses.

“Permitted Refinancing Indebtedness” means any Indebtedness that Refinances any
Indebtedness of the Company or any of the Restricted Subsidiaries (other than
intercompany Indebtedness), including Indebtedness that Refinances Refinancing
Indebtedness; provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness being refinanced (plus all accrued
interest on the Indebtedness and the amount of all fees and expenses, including
premiums and defeasance costs, incurred in connection therewith);

(2) such Permitted Refinancing Indebtedness has a final maturity date no earlier
than the earlier of (i) the final maturity date of the Notes or (ii) the final
maturity of the Indebtedness being refinanced, and has a Weighted Average Life
to Maturity that is equal to or greater than the Weighted Average Life to
Maturity of the Indebtedness being refinanced;

(3) if the Indebtedness being refinanced is subordinated in right of payment to
the Notes, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Notes on terms at least as favorable to the Holders of Notes as
those contained in the documentation governing the Indebtedness being
refinanced; and

(4) such Indebtedness is incurred by the Company, any Issuer, any Guarantor or
by any Restricted Subsidiary that was an obligor (as issuer or guarantor) on the
Indebtedness being refinanced and is guaranteed only by any Issuer, any
Guarantor or Persons who were obligors (as issuer or guarantor) on the
Indebtedness being refinanced.

“Permitted Warrant Transaction” means (a) any call options, warrants or rights
to purchase (or substantively equivalent derivative transactions) on common
stock of the Company or any of its direct or indirect parent companies purchased
or sold by the Company, any of its Subsidiaries or any of the Company’s direct
or indirect parent companies substantially concurrently with a Permitted Bond
Hedge Transaction and (b) the existing call options, warrants or rights to
purchase (or substantively equivalent derivative transactions) sold by the
Company or any of its Subsidiaries substantially concurrently with the issuance
of the Convertible Senior Subordinated Notes.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Place of Payment”, when used with respect to the Notes, means the place or
places where the principal of (and premium, if any) and interest on the Notes
are payable as contemplated by Section 4.02 hereof.

 

28



--------------------------------------------------------------------------------

“Private Placement Legend” means the legend set forth in Section 2.06(g)(1)
hereof to initially be placed on the Rule 144A Global Note and other Notes that
are Restricted Notes.

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class of classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

“Product” means any product developed, acquired, produced, marketed or promoted
by the Company or any of its Subsidiaries in connection with the conduct of a
Permitted Business.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Purchase Money Indebtedness” means Indebtedness Incurred to finance the
acquisition, development, construction or lease by the Company or a Restricted
Subsidiary of Property, including additions and improvements thereto, where the
maturity of such Indebtedness does not exceed the anticipated useful life of the
Property being financed; provided, however, that such Indebtedness is Incurred
within 270 days after the completion of the acquisition, development,
construction or lease of such Property by the Company or such Restricted
Subsidiary.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualifying Equity Interests” means Equity Interests of the Company other than
(1) Disqualified Stock; (2) Equity Interests that were used to support an
incurrence of Contribution Indebtedness and (3) Equity Interests sold in an
Equity Offering prior to the third anniversary of the Issue Date that are
eligible to be used to support an optional redemption of Notes pursuant to
Section 3.07 of this Indenture.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any of the Restricted Subsidiaries,
the proceeds of which are used to finance a discrete pool (which may be fixed or
revolving) of receivables, leases or other financial assets (including, without
limitation, financing contracts), or a discrete portfolio of real property or
equipment (in each case whether now existing or arising in the future), and
which may include a grant of a security interest in any such receivables,
leases, other financial assets, real property or equipment (whether now existing
or arising in the future) of the Company or any of the Restricted Subsidiaries,
and any assets related thereto, including, all collateral securing such
receivables, leases, other financial assets, real property or equipment, all
contracts and all guarantees or other obligations in respect thereof, proceeds
thereof and other assets that are customarily transferred, or in respect of
which security interests are customarily granted, in connection with asset
securitization transactions involving receivables, leases, other financial
assets, real property or equipment.

“Rating Agencies” means:

(1) S&P;

(2) Moody’s; or

(3) if S&P or Moody’s or both shall not make a rating of the Notes publicly
available, a “nationally recognized statistical rating organization” within the
meaning of Section 3(a)(62) of the Exchange Act (or any successor provision),
selected by the Company, which shall be substituted for S&P or Moody’s or both,
as the case may be.

 

29



--------------------------------------------------------------------------------

“Rating Category” means:

(1) with respect to S&P, any of the following categories (any of which may
include a “+” or a “-”): AAA, AA, A, BBB, BB, B, CCC, CC, C and D (or equivalent
successor categories);

(2) with respect to Moody’s, any of the following categories (any of which may
include a “1,” “2” or a “3”): Aaa, Aa, A, Baa, Ba, B, Caa, Ca, C and D (or
equivalent successor categories); and

(3) the equivalent of any such category of S&P or Moody’s used by another Rating
Agency.

In determining whether the rating of the Notes has decreased by one or more
gradation, gradations within Rating Categories (+ and – for S&P; 1, 2 and 3 for
Moody’s; or the equivalent gradations for another Rating Agency) shall be taken
into account (e.g., with respect to S&P, a decline in a rating from BB+ to BB,
as well as from BB– to B+, will constitute a decrease of one gradation).

“Ratings Decline” shall be deemed to occur with respect to the Notes if, at the
time of or in connection with the occurrence of an event specified in clauses
(1) through (3) of the definition of Change of Control, the rating of the Notes
by either Rating Agency shall be decreased by one or more gradations (including
gradations within Rating Categories as well as between Rating Categories), and
such decrease is directly attributable, in whole or in part, to such event.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness. “Refinanced” and
“Refinancing” shall have correlative meanings.

“Registration Rights Agreement” means the Registration Rights Agreement relating
to the Notes, dated as of the Issue Date, among the Issuers, the Guarantors and
the other parties named on the signature pages thereof, as such agreement may be
amended, modified or supplemented from time to time and, with respect to any
Additional Notes, one or more registration rights agreements among the Issuers,
the Guarantors and the other parties thereto, as such agreement(s) may be
amended, modified or supplemented from time to time, relating to rights given by
the Issuers to the purchasers of Additional Notes to register such Additional
Notes under the Securities Act.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Global Note in substantially the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of and registered in the name of the Depositary
or its nominee, issued in a denomination equal to the outstanding principal
amount of the Notes issued in reliance on Rule 903 of Regulation S.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the corporate trust department of the Trustee (or any successor group of
the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

 

30



--------------------------------------------------------------------------------

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Note” has the same meaning as “Restricted Security” set forth in
Rule 144(a)(3) promulgated under the Securities Act; provided that the Trustee
shall be entitled to request and conclusively rely upon an Opinion of Counsel
with respect to whether any Note is a Restricted Note.

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“Sale Leaseback Transaction” means the leasing by the Company or any Restricted
Subsidiary of any asset, whether owned at the Issue Date or acquired after the
Issue Date (except for temporary leases for a term, including any renewal term,
of up to three years and except for leases between the Company and any
Restricted Subsidiary or between Restricted Subsidiaries), which property has
been or is to be sold or transferred by the Company or such Restricted
Subsidiary to any party with the intention of taking back a lease of such
property.

“Secured Indebtedness” means any Indebtedness of the Company or any of the
Restricted Subsidiaries secured by a Lien.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Indebtedness” means with respect to any Person:

(1) Indebtedness of such Person, whether outstanding on the Issue Date or
thereafter Incurred; and

(2) all other Obligations of such Person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such Person, whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above;

unless, in the case of clauses (1) and (2), in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such Indebtedness or other obligations are subordinate in right of payment
to the Notes or the Note Guarantee of such Person, as the case may be; provided,
however, that Senior Indebtedness shall not include:

(A) any obligation of such Person to the Company or any Subsidiary;

(B) any liability for federal, state, local or other taxes owed or owing by such
Person;

(C) any accounts payable or other liability to trade creditors arising in the
ordinary course of business;

 

31



--------------------------------------------------------------------------------

(D) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(E) that portion of any Indebtedness which at the time of Incurrence is Incurred
in violation of this Indenture.

“S&P” means Standard & Poor’s Ratings Group.

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the Issue Date.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any of the Restricted
Subsidiaries that are reasonably customary in an accounts receivable
transaction.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of its date of issue, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); or

(2) any partnership or limited liability company of which (a) more than 50% of
the capital accounts, distribution rights, total equity or economic interests,
as applicable, are owned, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (b) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

For the avoidance of doubt, each HealthTronics Joint Venture will be deemed not
to be a Subsidiary of the Company or any of its Subsidiaries unless designated
as a Subsidiary by the Company.

“Tax” means any tax, duty, levy, impost, assessment or other governmental charge
(including penalties, interest and any other liabilities related thereto, and,
for the avoidance of doubt, including any withholding or deduction for or on
account of any of the foregoing). “Taxes” shall be construed to have a
corresponding meaning.

 

32



--------------------------------------------------------------------------------

“Therapeutics” means Knight Therapeutics Inc., a corporation incorporated under
the laws of Canada.

“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb).

“Total Assets” means the total assets of the Company and the Restricted
Subsidiaries, as shown on the most recent balance sheet of the Company for which
internal financial statements are available immediately preceding the date on
which any calculation of Total Assets is being made, with such pro forma
adjustments for transactions consummated on or prior to or simultaneously with
the date of the calculation as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Fixed Charge Coverage
Ratio.

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting, trade finance
services and other cash management services.

“Treasury Rate” means, as of any redemption date, as determined by the Company,
the yield to maturity as of such redemption date of United States Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two business days prior to the redemption date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from the redemption date
to July 15, 2015; provided, however, that if the period from the redemption date
to July 15, 2015 is less than one year, the weekly average yield on actually
traded United States Treasury securities adjusted to a constant maturity of one
year will be used.

“Triggering Indebtedness” means (i) the Credit Agreement, (ii) the Convertible
Senior Subordinated Notes or (iii) any other Indebtedness of the Company or any
Restricted Subsidiary represented by bonds, debentures, notes or other
securities, in each case, that has an aggregate principal amount or committed
amount of at least $100.0 million; provided that, in the case of clauses
(i) through (iii) above, in no event shall Triggering Indebtedness include
Indebtedness Incurred by a Foreign Subsidiary that does not directly or
indirectly Guarantee, become an obligor under, or otherwise provide direct
credit support for any Indebtedness of the Company or any Restricted Subsidiary
that is not a Foreign Subsidiary.

“Trustee” means Wells Fargo Bank, National Association, until a successor
replaces it in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.

“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.

“Unrestricted Subsidiary” means (1) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Company in accordance with Section 4.19, (2) any Subsidiary of
an Unrestricted Subsidiary and (3) HealthTronics, Inc.

“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.

 

33



--------------------------------------------------------------------------------

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” means a Restricted Subsidiary of which the Company
owns, directly or indirectly, all of the Capital Stock, other than directors’
qualifying shares, of such Restricted Subsidiary.

 

Section 1.02 Other Definitions.

 

Term

  

Defined in
Section

“Additional Interest Notice”

   4.01

“Additional Notes”

   2.02

“Additional Amounts”

   4.21

“Affiliate Transaction”

   4.11

“Authentication Order”

   2.02

“Change of Control Payment”

   4.14

“Change of Control Payment Date”

   4.14

“Code”

   4.21

“Covenant Defeasance”

   8.03

“Designation”

   4.19

“DTC”

   2.03

“Event of Default”

   6.01

“Excess Proceeds”

   4.10

“Initial Lien”

   4.12

“Legal Defeasance”

   8.02

“Luxembourg Guarantor”

   10.02(B)

“Material Subsidiary”

   4.20(c)

“Offer Amount”

   3.09

“Offer Period”

   3.09

“Paying Agent”

   2.03

“Permitted Debt”

   4.09

“Purchase Date”

   3.09

“Registrar”

   2.03

“Restricted Payments”

   4.07

“Revocation”

   4.19

“Successor Guarantor”

   10.04

“Tax Jurisdiction”

   4.21

“Tax Redemption Date”

   3.10

 

34



--------------------------------------------------------------------------------

Section 1.03 Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

The following TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes;

“indenture security Holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Note Guarantees means the Issuers and the
Guarantors, respectively, and any successor obligor upon the Notes and the Note
Guarantees, respectively.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

 

Section 1.04 Rules of Construction.

Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) words in the singular include the plural, and in the plural include the
singular;

(e) “will” shall be interpreted to express a command;

(f) provisions apply to successive events and transactions; and

(g) references to sections of or rules under the Securities Act will be deemed
to include substitute, replacement of successor sections or rules adopted by the
SEC from time to time.

 

35



--------------------------------------------------------------------------------

ARTICLE 2

THE NOTES

 

Section 2.01 Form and Dating.

(a) General. The Initial Notes issued on the date hereof will be in an aggregate
principal amount of $481,894,000. In addition, the Issuers may issue, from time
to time in accordance with the provisions of this Indenture, Additional Notes
and Exchange Notes. The Notes and the Trustee’s certificate of authentication
will be substantially in the form of Exhibit A hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note will be dated the date of its authentication. The Notes shall
be in denominations of $2,000 and integral multiples of $1,000 in excess of
$2,000.

The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and the Issuers, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

(b) Global Notes. Notes issued in global form will be substantially in the form
of Exhibit A hereto (including the Global Note Legend thereon and the “Schedule
of Exchanges of Interests in the Global Note” attached thereto). Notes issued in
definitive form will be substantially in the form of Exhibit A hereto (but
without the Global Note Legend thereon and without the “Schedule of Exchanges of
Interests in the Global Note” attached thereto). Each Global Note will represent
such of the outstanding Notes as will be specified therein and each shall
provide that it represents the aggregate principal amount of outstanding Notes
from time to time endorsed thereon and that the aggregate principal amount of
outstanding Notes represented thereby may from time to time be reduced or
increased, as appropriate, to reflect exchanges and redemptions. Any endorsement
of a Global Note to reflect the amount of any increase or decrease in the
aggregate principal amount of outstanding Notes represented thereby will be made
by the Trustee or the Custodian, at the direction of the Trustee, in accordance
with instructions given by the Holder thereof as required by Section 2.06
hereof.

(c) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in the Regulation S Global Note that are held by
Participants through Euroclear or Clearstream.

 

Section 2.02 Execution and Authentication.

At least one Officer must sign the Notes for each of the Issuers by manual or
facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note will nevertheless be valid.

A Note will not be valid until authenticated by the manual signature of the
Trustee. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.

The Trustee will, upon receipt of a written order of the Issuers signed by an
Officer of each of the Issuers (an “Authentication Order”), authenticate Notes
in an aggregate principal amount of $481,894,000 for original issue on the Issue
Date. The Trustee shall authenticate additional Notes (“Additional Notes”)

 

36



--------------------------------------------------------------------------------

thereafter in unlimited aggregate principal amount for original issue upon
receipt of an Authentication Order. The aggregate principal amount of Notes
outstanding at any time may not exceed the aggregate principal amount of Notes
authorized for issuance by the Issuers pursuant to one or more Authentication
Orders, except as provided in Section 2.07 hereof.

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.

 

Section 2.03 Registrar and Paying Agent.

The Issuers will maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”) and an office or
agency where notices and demands to or upon the Issuers, if any, in respect of
the Notes and this Indenture may be served. The Registrar will keep a register
of the Notes and of their transfer and exchange. The Issuers may appoint one or
more co-registrars and one or more additional paying agents. The term
“Registrar” includes any co-registrar and the term “Paying Agent” includes any
additional paying agent. The Issuers may change any Paying Agent or Registrar
without notice to any Holder. The Issuers will notify the Trustee in writing of
the name and address of any Agent not a party to this Indenture. If the Issuers
fail to appoint or maintain another entity as Registrar or Paying Agent, the
Trustee shall act as such. The Issuers, the Company or any of its Subsidiaries
may act as Paying Agent or Registrar.

The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Issuers initially appoint the Trustee to act as the Registrar, Paying Agent
and Agent for service of notices and demands in connection with the Notes and
this Indenture, and to act as Custodian with respect to the Global Notes.

 

Section 2.04 Paying Agent to Hold Money in Trust.

The Issuers will require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal of,
premium on, if any, interest or Additional Interest, if any, on, the Notes, and
will notify the Trustee in writing of any default by the Issuers in making any
such payment. While any such default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee. The Issuers at any time may
require a Paying Agent to pay all money held by it to the Trustee. Upon payment
over to the Trustee, the Paying Agent (if other than the Issuers, the Company or
any of its Subsidiaries) will have no further liability for the money. If the
Company or a Subsidiary acts as Paying Agent, it will segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon any bankruptcy or reorganization proceedings relating to the
Issuers, the Trustee will serve as Paying Agent for the Notes.

 

Section 2.05 Holder Lists.

The Trustee will preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA §312(a). If the Trustee is not the Registrar,
the Issuers will furnish to the Trustee at least seven Business Days before each
interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders of Notes and the Company shall
otherwise comply with TIA §312(a).

 

37



--------------------------------------------------------------------------------

Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
except as a whole by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes will be exchanged by the Issuers for
Definitive Notes if:

(1) the Issuers deliver to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Issuers within 120 days after the
date of such notice from the Depositary;

(2) the Issuers in their sole discretion determine that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and delivers a
written notice to such effect to the Trustee; or

(3) there has occurred and is continuing a Default or Event of Default with
respect to the Notes.

Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee in writing. Global Notes also may be exchanged or replaced, in whole
or in part, as provided in Sections 2.07 and 2.10 hereof. Every Note
authenticated and delivered in exchange for, or in lieu of, a Global Note or any
portion thereof, pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof,
shall be authenticated and delivered in the form of, and shall be, a Global
Note. A Global Note may not be exchanged for another Note other than as provided
in this Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (f) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
distribution compliance period (as defined in Regulation S), transfers of
beneficial interests in the Regulation S Global Note may not be made to a U.S.
Person or for the account or benefit of a U.S. Person. Beneficial interests in
any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(1).

 

38



--------------------------------------------------------------------------------

(2) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(1) above, the transferor of such beneficial
interest must deliver to the Registrar either:

(A) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and

(ii) written instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or

(B) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and

(ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above.

Upon consummation of an Exchange Offer by the Issuers in accordance with
Section 2.06(f) hereof, the requirements of this Section 2.06(b)(2) shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the Holder of such
beneficial interests in the Restricted Global Notes. Upon satisfaction of all of
the requirements for transfer or exchange of beneficial interests in Global
Notes contained in this Indenture and the Notes or otherwise applicable under
the Securities Act, the Trustee shall adjust the principal amount of the
relevant Global Note(s) pursuant to Section 2.06(h) hereof.

(3) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof;

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof;
and

(C) if the transferee will take delivery in the form of a beneficial interest in
the IAI Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable.

 

39



--------------------------------------------------------------------------------

(4) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (i) a Broker-Dealer, (ii) a Person participating in
the distribution of the Exchange Notes or (iii) a Person who is an affiliate (as
defined in Rule 144) of the Issuers;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or

(ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

 

40



--------------------------------------------------------------------------------

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(1) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit B hereto, including
the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate to
the effect set forth in Exhibit B hereto, including the certifications in item
(2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable;

(F) if such beneficial interest is being transferred to the Company or any of
its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(G) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuers shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

 

41



--------------------------------------------------------------------------------

(2) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(i) a Broker-Dealer, (ii) a Person participating in the distribution of the
Exchange Notes or (iii) a Person who is an affiliate (as defined in Rule 144) of
the Issuers;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or

(ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(3) Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes. If any holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, upon satisfaction of the conditions set forth
in Section 2.06(b)(2) hereof, the Trustee will cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(h) hereof, and the Issuers will execute and the Trustee will
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) will
be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest requests through
instructions to the Registrar from or through the Depositary and the Participant
or Indirect Participant. The Trustee will deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) will
not bear the Private Placement Legend.

 

42



--------------------------------------------------------------------------------

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(1) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable;

(F) if such Restricted Definitive Note is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(G) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,

the Trustee will cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.

 

43



--------------------------------------------------------------------------------

(2) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii) a
Person participating in the distribution of the Exchange Notes or (iii) a Person
who is an affiliate (as defined in Rule 144) of the Issuers;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or

(ii) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.

(3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Definitive
Notes to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note at any time. Upon receipt of a request
for such an exchange or transfer, the Trustee will cancel the applicable
Unrestricted Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (2)(B), (2)(D) or (3) above at a time when
an Unrestricted Global Note has not yet been issued, the Issuers will issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee will authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.

 

44



--------------------------------------------------------------------------------

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar will register the transfer or exchange of
Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder must present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder must provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(e).

(1) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.

(2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii) a
Person participating in the distribution of the Exchange Notes or (iii) a Person
who is an affiliate (as defined in Rule 144) of the Company;

(B) any such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;

(C) any such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or

 

45



--------------------------------------------------------------------------------

(D) the Registrar receives the following:

(i) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or

(ii) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

(3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance with
the Registration Rights Agreement, the Issuers will issue and, upon receipt of
an Authentication Order in accordance with Section 2.02 hereof, the Trustee will
authenticate:

(1) one or more Unrestricted Global Notes in an aggregate principal amount equal
to the principal amount of the beneficial interests in the Restricted Global
Notes accepted for exchange in the Exchange Offer by Persons that certify in the
applicable Letters of Transmittal that (A) they are not Broker-Dealers, (B) they
are not participating in a distribution of the Exchange Notes and (C) they are
not affiliates (as defined in Rule 144) of the Issuers; and

(2) Unrestricted Definitive Notes in an aggregate principal amount equal to the
principal amount of the Restricted Definitive Notes accepted for exchange in the
Exchange Offer by Persons that certify in the applicable Letters of Transmittal
that (A) they are not Broker-Dealers, (B) they are not participating in a
distribution of the Exchange Notes and (C) they are not affiliates (as defined
in Rule 144) of the Issuers.

Concurrently with the issuance of such Notes, the Trustee will cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Issuers will execute and the Trustee will
authenticate and deliver to the Persons designated by the Holders of Definitive
Notes so accepted Unrestricted Definitive Notes in the appropriate principal
amount.

(g) Legends. The following legends will appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

(1) Private Placement Legend.

 

46



--------------------------------------------------------------------------------

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THIS NOTE AND THE RELATED GUARANTEES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS NOTE NOR THE RELATED GUARANTEES NOR ANY INTEREST
OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS NOTE AND THE RELATED
GUARANTEES BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER
SUCH NOTE, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF, THE ISSUE DATE OF ANY ADDITIONAL NOTES OF THE SAME SERIES AND
THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER
OF THIS NOTE AND THE RELATED GUARANTEES (OR ANY PREDECESSOR OF THIS NOTE AND THE
RELATED GUARANTEES) (THE “RESALE RESTRICTION TERMINATION DATE”) ONLY (A) TO THE
COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A
PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” DEFINED IN
RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS NOT A
QUALIFIED INSTITUTIONAL BUYER AND THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF ANOTHER INSTITUTIONAL ACCREDITED INVESTOR IN A MINIMUM PRINCIPAL
AMOUNT OF NOTES OF $250,000, OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (i) PURSUANT TO CLAUSE (D) PRIOR
TO THE END OF THE DISTRIBUTION COMPLIANCE PERIOD WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT OR PURSUANT TO CLAUSE (F) PRIOR TO THE
RESALE RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM,
AND (ii) IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF
TRANSFER IN THE FORM APPEARING ON THIS NOTE IS COMPLETED AND DELIVERED BY THE
TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF A
HOLDER ONLY AT THE DIRECTION AND IN THE ABSOLUTE DISCRETION OF THE ISSUERS AFTER
THE DISTRIBUTION COMPLIANCE PERIOD OR RESALE RESTRICTION TERMINATION DATE, AS
APPLICABLE.

 

47



--------------------------------------------------------------------------------

BY ITS ACQUISITION OF THIS SECURITY, THE HOLDER THEREOF WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF THE ASSETS USED BY SUCH
HOLDER TO ACQUIRE OR HOLD THIS SECURITY CONSTITUTES THE ASSETS OF AN EMPLOYEE
BENEFIT PLAN THAT IS SUBJECT TO TITLE I OF THE U.S. EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR OF A PLAN, INDIVIDUAL RETIREMENT
ACCOUNT OR OTHER ARRANGEMENT THAT IS SUBJECT TO SECTION 4975 OF THE U.S.
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR PROVISIONS UNDER ANY
OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE
SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAWS”), OR OF AN
ENTITY WHOSE UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE “PLAN ASSETS” (AS
DEFINED IN SECTION 3(42) OF ERISA OR ANY APPLICABLE SIMILAR LAWS) OF ANY SUCH
PLAN, ACCOUNT OR ARRANGEMENT, OR (2) THE ACQUISITION AND HOLDING OF THIS
SECURITY WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A SIMILAR VIOLATION
UNDER ANY APPLICABLE SIMILAR LAWS.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraphs (b)(4), (c)(2), (c)(3), (d)(2), (d)(3), (e)(2), (e)(3)
or (f) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) will not bear the Private Placement Legend.

(2) Global Note Legend. Each Global Note will bear a legend in substantially the
following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY

 

48



--------------------------------------------------------------------------------

AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET,
NEW YORK, NEW YORK) (“DTC”) TO THE ISSUERS OR THEIR AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR SUCH OTHER
ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.”

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(i) General Provisions Relating to Transfers and Exchanges.

(1) To permit registrations of transfers and exchanges, the Issuers will execute
and the Trustee will authenticate Global Notes and Definitive Notes upon receipt
of an Authentication Order in accordance with Section 2.02 hereof or at the
Registrar’s request.

(2) No service charge will be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 4.10, 4.14 and 9.05
hereof).

(3) The Registrar will not be required to register the transfer of or exchange
of any Note selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part.

(4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(5) Neither the Registrar nor the Issuers will be required:

(A) to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the day of mailing
any notice of redemption under Section 3.03 hereof and ending at the close of
business on the day of such mailing;

 

49



--------------------------------------------------------------------------------

(B) to register the transfer of or to exchange any Note selected for redemption
in whole or in part, except the unredeemed portion of any Note being redeemed in
part; or

(C) to register the transfer of or to exchange a Note between a record date and
the next succeeding interest payment date.

(6) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuers may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Issuers shall be affected by
notice to the contrary.

(7) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

(8) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among any participants of the Depositary or
beneficial owners of interests in any Global Notes) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

Neither the Trustee nor any Agent shall have any responsibility for any actions
taken or not taken by the Depositary.

 

Section 2.07 Replacement Notes.

If any mutilated Note is surrendered to the Trustee or the Issuers and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuers will issue and the Trustee, upon receipt of an
Authentication Order, will authenticate a replacement Note if the Trustee’s
requirements are met. Upon written request for replacement of a Note by a
Holder, the Trustee and the Issuers shall receive an indemnity bond sufficient
in the judgment of the Trustee and the Issuers to protect the Issuers, the
Trustee, any Agent and any authenticating agent from any loss that any of them
may suffer if a Note is replaced. The Issuers may charge the Holder for its
expenses in replacing a Note, with any expense of the Trustee to be reimbursed
in accordance with the terms of this Indenture.

Every replacement Note is an additional obligation of the Issuers and will be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 

50



--------------------------------------------------------------------------------

Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
paid under this Indenture, those reductions in the interest in a Global Note
effected by the Trustee in accordance with the provisions hereof, and those
described in this Section 2.08 as not outstanding. Except as set forth in
Section 2.09 hereof, a Note does not cease to be outstanding because the Company
or an Affiliate of the Company holds the Note; however, Notes held by the
Company or a Subsidiary of the Company shall not be deemed to be outstanding for
purposes of Section 3.07(a) hereof.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes will be
deemed to be no longer outstanding and will cease to accrue interest.

 

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuers
or any Guarantor, or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Issuers or any
Guarantor, will be considered as though not outstanding, except that for the
purposes of determining whether the Trustee will be protected in conclusively
relying on any such direction, waiver or consent, only Notes that a Responsible
Officer of the Trustee actually knows are so owned will be so disregarded.

 

Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Issuers considers
appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuers will prepare and the Trustee
will, upon receipt of an Authentication Order, authenticate definitive Notes in
exchange for temporary Notes.

Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.

 

Section 2.11 Cancellation.

The Issuers at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent will forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else will cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will dispose of such canceled Notes
(subject to the record retention requirement of the Exchange Act) and in
accordance with the Trustee’s customary procedures. Upon written request and at
the expense of the Issuers, certification of the cancellation of such Notes will
be delivered to the Issuers. The Issuers may not issue new Notes to replace
Notes that they have paid or that have been delivered to the Trustee for
cancellation.

 

51



--------------------------------------------------------------------------------

Section 2.12 Defaulted Interest.

If the Issuers default in a payment of interest on the Notes, they will pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Issuers will notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Issuers will fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
may be less than 10 days prior to the related payment date for such defaulted
interest. At least 10 days before the special record date, the Issuers will mail
or cause to be mailed to Holders a notice that states the special record date,
the related payment date and the amount of such interest to be paid.

 

Section 2.13 CUSIP or ISIN Numbers

The Issuers in issuing the Notes may use “CUSIP” or “ISIN” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” or “ISIN” numbers
in notices of redemption as a convenience to Holders; provided that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Notes or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or omission of such numbers. The Issuers will promptly notify the
Trustee in writing of any change in the “CUSIP” or “ISIN” numbers.

ARTICLE 3

REDEMPTION AND PREPAYMENT

 

Section 3.01 Notices to Trustee.

If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, at least 45 days prior to a redemption date
(unless shorter notice shall be agreed to in writing by the Trustee) but not
more than 60 days before the redemption date, the Issuers shall notify the
Trustee in writing of the redemption date, the principal amount of Notes to be
redeemed, the clause of this Indenture pursuant to which the redemption shall
occur and the redemption price (identifying the Notes by CUSIP or ISIN, as
applicable). Notice given to the Trustee pursuant to this Section 3.01 may, at
the Issuers’ discretion, state that any such redemption may be subject to the
satisfaction of one or more conditions precedent.

 

Section 3.02 Selection of Notes to Be Redeemed or Purchased.

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee will select Notes for redemption or purchase
on a pro rata basis (or, in the case of Notes issued in global form pursuant to
Article 2 hereof, based on a method that most nearly approximates a pro rata
selection as the Trustee deems fair and appropriate) unless otherwise required
by law or applicable stock exchange or depositary requirements.

Upon selection, the Trustee will promptly notify the Issuers in writing of the
Notes selected for redemption or purchase and, in the case of any Note selected
for partial redemption or purchase, the principal amount thereof to be redeemed
or purchased. Notes and portions of Notes selected will be in amounts of $2,000
or whole multiples of $1,000 in excess thereof; except that if all of the Notes
of a Holder are to be redeemed or purchased, the entire outstanding amount of
Notes held by such Holder shall be redeemed or purchased. Except as provided in
the preceding sentence, provisions of this Indenture that apply to Notes called
for redemption or purchase also apply to portions of Notes called for redemption
or purchase.

 

52



--------------------------------------------------------------------------------

Section 3.03 Notice of Redemption.

Subject to the provisions of Sections 3.09 and 3.10 hereof, at least 30 days but
not more than 60 days before a redemption date, the Issuers will mail or cause
to be mailed, by first class mail, a notice of redemption to each Holder whose
Notes are to be redeemed at its registered address, except that redemption
notices may be mailed more than 60 days prior to a redemption date if the notice
is issued in connection with a defeasance of the Notes or a satisfaction and
discharge of this Indenture pursuant to Articles 8 or 11 hereof. Any notice may,
at the Issuers’ discretion, be subject to the satisfaction of one or more
conditions precedent.

The notice will identify the Notes (by CUSIP or ISIN, if applicable) to be
redeemed and will state:

(a) the redemption date;

(b) the redemption price;

(c) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued in the name of the Holder of Notes upon cancellation of
the original Note;

(d) the name and address of the Paying Agent;

(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f) that, unless the Issuers default in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;

(g) if such notice is conditioned upon the occurrence of one or more conditions
precedent, the nature of such conditions precedent;

(h) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

(i) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

At the Issuers’ written request, the Trustee will give the notice of redemption
in the Issuers’ name and at their expense; provided, however, that the Issuers
have delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.

 

53



--------------------------------------------------------------------------------

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price, subject to the satisfaction of any conditions
precedent contained in such notice of redemption.

 

Section 3.05 Deposit of Redemption or Purchase Price.

If the Issuers elect to redeem Notes in accordance with Section 3.07 hereof, one
Business Day prior to the anticipated redemption or purchase date, the Issuers
will deposit with the Trustee or with the Paying Agent money sufficient to pay
the redemption or purchase price of accrued interest and Additional Interest, if
any, on all Notes to be redeemed or purchased on that date. Upon payment of any
amount in connection with redemption, the Trustee or the Paying Agent will
promptly return to the Issuers any money deposited with the Trustee or the
Paying Agent by the Issuers in excess of the amounts necessary to pay the
redemption or purchase price of accrued interest and Additional Interest, if
any, on all Notes to be redeemed or purchased.

If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest will cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Issuers to comply with the preceding paragraph, interest shall be paid on
the unpaid principal, from the redemption or purchase date until such principal
is paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.

 

Section 3.06 Notes Redeemed or Purchased in Part.

Upon surrender of a Note that is redeemed or purchased in part, the Issuers will
issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Issuers a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

 

Section 3.07 Optional Redemption.

(a) At any time prior to July 15, 2014, the Issuers may on any one or more
occasions redeem up to 35% of the aggregate principal amount of the Notes issued
under this Indenture, upon not less than 30 nor more than 60 days’ notice, at a
redemption price equal to 107.000% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest to, but not including, the date of
redemption (subject to the rights of Holders of Notes on the relevant record
date to receive interest due on the relevant interest payment date if the Notes
have not been redeemed prior to such date), with the net cash proceeds of an
Equity Offering; provided that:

(1) at least 65% of the aggregate principal amount of Notes originally issued
under this Indenture (excluding Notes held by the Company and its Subsidiaries)
remains outstanding immediately after the occurrence of such redemption; and

(2) the redemption occurs within 120 days of the date of the closing of such
Equity Offering.

 

54



--------------------------------------------------------------------------------

(b) At any time prior to July 15, 2015, the Issuers may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Premium as of, and accrued and unpaid
interest and Additional Interest, if any, but not including, the date of
redemption, subject to the rights of Holders of Notes on the relevant record
date to receive interest due on the relevant interest payment date.

(c) Except pursuant to the preceding paragraphs and Section 3.10 of this
Indenture, the Notes will not be redeemable at the Issuers’ option prior to
July 15, 2015.

(d) On or after July 15, 2015, the Issuers may on any one or more occasions
redeem all or a part of the Notes, upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below, plus accrued and unpaid interest and Additional Interest, if
any, on the Notes redeemed, to, but not including, the applicable date of
redemption, if redeemed during the twelve-month period beginning on July 15 of
the years indicated below (subject to the rights of Holders on the relevant
record date to receive interest due on the relevant interest payment date if the
Notes have not been redeemed prior to such date):

 

Year

   Percentage  

2015

     103.500 % 

2016

     101.750 % 

2017 and thereafter

     100.000 % 

Unless the Issuers default in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(e) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

 

Section 3.08 Mandatory Redemption.

The Issuers are not required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 

Section 3.09 Offer to Purchase by Application of Excess Proceeds.

In the event that, pursuant to Section 4.10 hereof, the Company is required to
commence an Asset Sale Offer, it will follow the procedures specified below.

The Asset Sale Offer shall be made to all Holders and all holders of other
Indebtedness that is pari passu with the Notes containing provisions similar to
those set forth in this Indenture with respect to offers to purchase, prepay or
redeem with the proceeds of sales of assets. The Asset Sale Offer will remain
open for a period of at least 20 Business Days following its commencement and
not more than 30 Business Days, except to the extent that a longer period is
required by applicable law (the “Offer Period”). No later than three Business
Days after the termination of the Offer Period (the “Purchase Date”), the
Company will apply all Excess Proceeds (the “Offer Amount”) to the purchase of
Notes and such other pari passu Indebtedness (on a pro rata basis based on the
principal amount of Notes and such other pari passu Indebtedness surrendered, if
applicable) or, if less than the Offer Amount has been tendered, all Notes and
other Indebtedness tendered in response to the Asset Sale Offer. Payment for any
Notes so purchased will be made in the same manner as interest payments are
made.

 

55



--------------------------------------------------------------------------------

If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest and Additional
Interest, if any, will be paid to the Person in whose name a Note is registered
at the close of business on such record date, and no Additional Interest will be
payable to Holders who tender Notes pursuant to the Asset Sale Offer.

Upon the commencement of an Asset Sale Offer, the Company will send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee. The notice will contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Asset Sale Offer. The
notice, which will govern the terms of the Asset Sale Offer, will state:

(a) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.10 hereof and the length of time the Asset Sale Offer will remain
open;

(b) the Offer Amount, the purchase price and the Purchase Date;

(c) that any Note not tendered or accepted for payment will continue to accrete
or accrue interest;

(d) that, unless the Company defaults in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer will cease to accrete or accrue
interest after the Purchase Date;

(e) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in denominations of $2,000 or an
integral multiple of $1,000 in excess thereof;

(f) that Holders electing to have Notes purchased pursuant to any Asset Sale
Offer will be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Notes completed, or transfer by
book-entry transfer, to the Company, a Depositary, if appointed by the Company,
or a Paying Agent at the address specified in the notice at least three days
before the Purchase Date;

(g) that Holders will be entitled to withdraw their election if the Company, the
Depositary or the Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Note the Holder delivered
for purchase and a statement that such Holder is withdrawing his election to
have such Note purchased;

(h) that, if the aggregate principal amount of Notes and other pari passu
Indebtedness surrendered by holders thereof exceeds the Offer Amount, the
Trustee, after consultation with the Company, will select the Notes and other
pari passu Indebtedness to be purchased on a pro rata basis based on the
principal amount of Notes and such other pari passu Indebtedness surrendered
(with such adjustments as may be deemed appropriate by the Issuers so that only
Notes in denominations of $2,000, or an integral multiple of $1,000 in excess
thereof, will be purchased); and

(i) that Holders whose Notes were purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

On or before the Purchase Date, the Company will, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer, or if less
than the Offer Amount has been tendered, all Notes tendered, and will deliver or
cause to be delivered to the Trustee the Notes properly accepted together with
an Officers’

 

56



--------------------------------------------------------------------------------

Certificate stating that such Notes or portions thereof were accepted for
payment by the Company in accordance with the terms of this Section 3.09. The
Company, the Depositary or the Paying Agent, as the case may be, will promptly
(but in any case not later than five days after the Purchase Date) mail or
deliver to each tendering Holder an amount equal to the purchase price of the
Notes tendered by such Holder and accepted by the Company for purchase, and the
Company will promptly issue a new Note, and the Trustee, upon written request
from the Company, will authenticate and mail or deliver (or cause to be
transferred by book entry) such new Note to such Holder, in a principal amount
equal to any unpurchased portion of the Note surrendered. Any Note not so
accepted shall be promptly mailed or delivered by the Company to the Holder
thereof. The Company will publicly announce the results of the Asset Sale Offer
on the Purchase Date.

Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06 hereof.

 

Section 3.10 Redemption for Changes in Taxes

The Issuers may redeem the Notes, in whole but not in part, at their discretion
at any time upon giving not less than 30 nor more than 60 days’ notice, at a
redemption price equal to 100% of the principal amount of the Notes redeemed
plus accrued and unpaid interest and Additional Interest, if any, to, but not
including, the date of redemption (a “Tax Redemption Date”) (subject to the
right of holders of the Notes on the relevant record date to receive interest
and Additional Interest, if any, due on the relevant interest payment date if
the Notes have not been redeemed prior to such date), if on the next date on
which any amount would be payable in respect of the Notes, the Issuers are or
would be required to pay Additional Amounts, and the Issuers cannot avoid any
such payment obligation by taking reasonable measures available (including, for
the avoidance of doubt, the appointment of a new Paying Agent), and the
requirement arises as a result of:

(a) any change in, or amendment to, the laws or treaties (or any regulations, or
rulings promulgated thereunder) of the relevant Tax Jurisdiction affecting
taxation which change or amendment has not been publicly announced as formally
proposed before and becomes effective on or after the Issue Date (or if the
relevant Tax Jurisdiction has changed since the Issue Date, on or after the date
on which the then current Tax Jurisdiction became the applicable Tax
Jurisdiction under the Indenture); or

(b) any change in, or amendment to, the existing official published position
regarding the application, administration or interpretation of such laws,
regulations or rulings (including a holding, judgment or order by a court of
competent jurisdiction or a change in published practice), which change or
amendment has not been publicly announced as formally proposed before and
becomes effective on or after the Issue Date (or if the relevant Tax
Jurisdiction has changed since the Issue Date, on or after the date on which the
then current Tax Jurisdiction became the applicable Tax Jurisdiction under the
Indenture).

The Issuers will not give any such notice of redemption earlier than 60 days
prior to the earliest date on which the Issuers would be obligated to make such
payment or withholding if a payment in respect of the Notes were then due and at
the time such notice is given, the obligation to pay Additional Amounts must
remain in effect. Prior to the mailing of any notice of redemption of the Notes
pursuant to the foregoing, the Issuers will deliver to the trustee an opinion of
independent tax counsel (which counsel shall be reasonably acceptable to the
trustee) to the effect that there has been such change or amendment which would
entitle the Issuers to redeem the Notes hereunder. In addition, before the
Issuers mail notice of redemption of the Notes as described herein, they will
deliver to the trustee an Officers’ Certificate to the effect that they cannot
avoid their obligation to pay Additional Amounts by the Issuers taking
reasonable measures available to them.

 

57



--------------------------------------------------------------------------------

The Trustee will accept and shall be entitled to conclusively rely on such
Officers’ Certificate and Opinion of Counsel as sufficient evidence of the
existence and satisfaction of the conditions as described above, in which event
it will be conclusive and binding on all of the Holders.

For the avoidance of doubt, the implementation of European Council Directive
2003/48/EC on any other directive implementing the conclusions of the ECOFIN
Council meeting of 26 and 27 November 2000 on the taxation of savings income or
any law implementing or complying with or introduced in order to conform to,
such directive will not be a change or amendment for such purposes.

ARTICLE 4

COVENANTS

 

Section 4.01 Payment of Notes.

The Issuers will pay or cause to be paid the principal of, premium on, if any,
and interest and Additional Interest, if any, on, the Notes on the dates and in
the manner provided in the Notes. Principal, premium, if any, and interest and
Additional Interest, if any, will be considered paid on the date due if the
Paying Agent, if other than the Issuers or a Subsidiary thereof, holds as of
10:00 a.m. (New York City Time) on the due date money deposited by the Issuers
in immediately available funds and designated for and sufficient to pay all
principal, premium, if any, and interest, if any, then due. The Issuers will pay
all Additional Interest, if any, in the same manner on the dates and in the
amounts set forth in the Registration Rights Agreement.

The Issuers will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at a rate that is 1%
higher than the then applicable interest rate on the Notes to the extent lawful;
they will pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue installments of interest and Additional Interest,
if any (without regard to any applicable grace period), at the same rate to the
extent lawful.

In the event that the Issuers are required to pay Additional Interest to Holders
pursuant to the Registration Rights Agreement, the Issuers will provide written
notice (“Additional Interest Notice”) to the Trustee of their obligation to pay
Additional Interest no later than fifteen (15) days prior to the proposed
payment date for the Additional Interest, and the Additional Interest Notice
shall set forth the amount of Additional Interest to be paid by the Issuers on
such payment date. The Trustee shall not at any time be under any duty or
responsibility to any Holder to determine the Additional Interest, or with
respect to the nature, extent, or calculation of the amount of Additional
Interest owed, or with respect to the method employed in such calculation of the
Additional Interest.

 

Section 4.02 Maintenance of Office or Agency.

The Issuers will maintain in each Place of Payment for Notes an office or agency
where Notes may be presented or surrendered for payment, where Notes may be
surrendered for registration of transfer or for exchange and where notices and
demands to or upon the Issuers in respect of the Notes and this Indenture may be
served. The Issuers will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Issuers fail to maintain any such required office or agency or fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee, and the Issuers hereby appoint the Trustee as their agent to receive
all such presentations, surrenders, notices and demands.

 

58



--------------------------------------------------------------------------------

The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission will in any manner relieve the Issuers of
their obligation to maintain an office or agency in each Place of Payment for
Notes for such purposes. The Issuers will give prompt written notice to the
Trustee of any such designation or rescission and of any change in the location
of any such other office or agency.

The Issuers hereby designate the Corporate Trust Office of the Trustee as one
such office or agency of the Issuers in accordance with Section 2.03 hereof.

 

Section 4.03 Reports.

(a) Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Company will
provide the Trustee with such annual and quarterly reports and such information,
documents and other reports as are specified in Sections 13 and 15(d) of the
Exchange Act and applicable to a U.S. corporation subject to such Sections, such
information, documents and reports to be so provided at the times specified for
the filing of such information, documents and reports under such Sections. The
Company shall be permitted to satisfy its obligations in this Section 4.03 by
furnishing annual and quarterly reports prepared by the Parent, so long as, to
the extent there are in the Company’s reasonable judgment material differences
between the information relating to the Parent, on the one hand, and the
information relating to the Company and the Restricted Subsidiaries, on the
other hand, such differences and financial discrepancies are reasonably detailed
in such report. The Company will not be required to provide the Trustee with any
such information, documents or reports that are filed with the SEC and the
Trustee shall have no responsibility whatsoever to determine if such
information, documents or reports have been filed with the SEC.

(b) Notwithstanding anything herein to the contrary, in the event that the
Company fails to comply with its obligation to file or provide such information,
documents and reports as required hereunder, the Company will be deemed to have
cured such Default for purposes of Section 6.01(4) hereof upon the provision of
all such information, documents and reports required hereunder prior to the
expiration of 60 days after written notice to the Company of such failure from
the Trustee or the Holders of at least 25% of the principal amount of the Notes.

(c) For so long as any Restricted Notes are outstanding the Company agrees that,
in order to render such Restricted Notes eligible for resale pursuant to Rule
144A under the Securities Act, it will make available, upon request, to any
Holder of Restricted Notes or prospective purchasers of Restricted Notes the
information specified in Rule 144A(d)(4), unless the Company furnishes such
information to the SEC pursuant to Section 13 or 15(d) of the Exchange Act.

(d) Delivery of such reports, information and documents under this Section 4.03,
as well as any such reports, information and documents pursuant to this
Indenture, to the Trustee is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officers’ Certificates). The Trustee
shall have no responsibility or liability for the filing, timeliness or content
of any report required under this Section 4.03 or any other reports, information
and documents required under this Indenture (aside from any report that is
expressly the responsibility of the Trustee subject to the terms hereof).

 

59



--------------------------------------------------------------------------------

Section 4.04 Compliance Certificate.

(a) The Company and each Guarantor (to the extent such Guarantor is so required
under the TIA) shall deliver to the Trustee, within 120 days after the end of
each fiscal year ending after the Issue Date, an Officers’ Certificate stating
that a review of the activities of the Company and its Subsidiaries during the
preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Company has kept, observed,
performed and fulfilled its obligations under this Indenture, and further
stating, as to each such Officer signing such certificate, that to the best of
his or her knowledge the Company has kept, observed, performed and fulfilled
each and every covenant contained in this Indenture and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture (or, if a Default or Event of Default has occurred, describing all
such Defaults or Events of Default of which he or she may have knowledge and
what action the Company is taking or proposes to take with respect thereto) and
that to the best of his or her knowledge no event has occurred and remains in
existence by reason of which payments on account of the principal of, premium
on, if any, or interest or Additional Interest, if any, on, the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Company is taking or proposes to take with respect thereto.

(b) So long as any of the Notes are outstanding, the Company will deliver to the
Trustee, forthwith upon any Officer becoming aware of any Default or Event of
Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.

 

Section 4.05 Taxes.

The Company will pay, and will cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.

 

Section 4.06 Stay, Extension and Usury Laws.

The Issuers and each of the Guarantors covenant (to the extent that they may
lawfully do so) that they will not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuers and
each of the Guarantors (to the extent that they may lawfully do so) hereby
expressly waive all benefit or advantage of any such law, and covenant that they
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law has been enacted.

 

Section 4.07 Restricted Payments.

(a) The Company will not, and will not permit any of the Restricted Subsidiaries
to, directly or indirectly:

(1) declare or pay any dividend or make any other payment or distribution on
account of the Company’s or any of the Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Company or any of the Restricted Subsidiaries) or to
the direct or indirect holders of the Company’s or any of the Restricted
Subsidiaries’ Equity Interests in their capacity as such (other

 

60



--------------------------------------------------------------------------------

than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Company and other than dividends or distributions
payable to the Company or a Restricted Subsidiary);

(2) purchase, redeem or otherwise acquire or retire for value, directly or
indirectly, (including, without limitation, in connection with any merger or
consolidation involving the Company) any Equity Interests of the Company;

(3) make any principal payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Indebtedness of the Company
or any Guarantor that is contractually subordinated to the Notes or to any Note
Guarantee (excluding any intercompany Indebtedness between or among the Company
and any of the Restricted Subsidiaries), except a payment of principal at, or
within 365 days of, the Stated Maturity thereof; or

(4) make any Restricted Investment

(all such payments and other actions set forth in these clauses (1) through
(4) above being collectively referred to as “Restricted Payments”), unless:

 

  (i) at the time of such Restricted Payment no Default or Event of Default has
occurred and is continuing or would occur as a consequence of such Restricted
Payment;

 

  (ii) immediately after giving effect to such Restricted Payment, on a pro
forma basis as if such Restricted Payment had been made at the beginning of the
applicable four-quarter period, the Company would be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio
test set forth in Section 4.09(a); and

 

  (iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and the Restricted Subsidiaries since
December 19, 2013 (including Restricted Payments permitted by
Section 4.07(b)(1), but excluding all other Restricted Payments permitted by
Section 4.07(b)), is less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of the Company for the period (taken as
one accounting period) from January 1, 2014 to the end of the Company’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit); plus

(B) 100% of the aggregate Net Cash Proceeds received by the Company since
December 19, 2013 as a contribution to its common equity capital or from the
issue or sale of Qualifying Equity Interests of the Company or from the issue or
sale of convertible or exchangeable Disqualified Stock of the Company or
convertible or exchangeable debt securities of the Company, in each case that
have been converted into or exchanged for Qualifying Equity Interests of the
Company (other than Qualifying Equity Interests and convertible or exchangeable
Disqualified Stock or debt securities sold to a Subsidiary of the Company); plus

 

61



--------------------------------------------------------------------------------

(C) 100% of the aggregate amount received in cash and the Fair Market Value of
property (other than cash) and marketable securities received by the Company or
a Restricted Subsidiary after December 19, 2013 by means of (i) the sale or
other disposition (other than to the Company or a Restricted Subsidiary) of
Restricted Investments made by the Company or the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from the Company or
the Restricted Subsidiaries and repayments of loans or advances which constitute
Restricted Investments of the Company or the Restricted Subsidiaries, (ii) the
sale (other than to the Company or a Restricted Subsidiary) of the Capital Stock
of an Unrestricted Subsidiary and (iii) a distribution or dividend from an
Unrestricted Subsidiary (other than in each case to the extent such Investment
constituted a Permitted Investment), in each case to the extent that such
amounts were not otherwise included in the Consolidated Net Income of the
Company for such period; plus

(D) to the extent that any Restricted Investment that was made after
December 19, 2013 is made in an entity that subsequently becomes a Restricted
Subsidiary, the initial amount of such Restricted Investment (or, if less, the
amount of cash received upon repayment or sale); plus

(E) to the extent that any Unrestricted Subsidiary designated as such after
December 19, 2013 is redesignated as a Restricted Subsidiary after December 19,
2013, the lesser of (i) the Fair Market Value of the Restricted Investment in
such Subsidiary as of the date of such redesignation or (ii) the aggregate
amount of the Restricted Investments in such Subsidiary to the extent such
Restricted Investments reduced the amount available under this clause (iii) and
were not previously repaid or otherwise reduced; plus

(F) $668.8 million.

(b) Section 4.07(a) will not prohibit:

(1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Indenture;

(2) the making of any Restricted Payment in exchange for, or out of or with the
Net Cash Proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Company) of, Equity Interests of the Company (other than
Disqualified Stock) or from the substantially concurrent contribution of common
equity capital to the Company; provided that the amount of any such Net Cash
Proceeds that are utilized for any such Restricted Payment will not be
considered to be Net Cash Proceeds of Qualifying Equity Interests for purposes
of Section 4.07(a)(iii)(B) and will not be considered to be net cash proceeds
from an Equity Offering for purposes of Section 3.07;

(3) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Company to the holders of its Equity Interests on a pro rata basis;

(4) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Company or any Guarantor that is contractually
subordinated to the Notes or to any Note Guarantee with the Net Cash Proceeds
from a substantially concurrent incurrence of Permitted Refinancing
Indebtedness;

 

62



--------------------------------------------------------------------------------

(5) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Company, any Restricted Subsidiary or the Company’s
direct or indirect parent companies held by any current or former officer,
director or employee of the Company or any of the Restricted Subsidiaries
pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement; provided that the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests
may not exceed $25.0 million in any calendar year (with any unused amount in any
calendar year being carried forward and available in the next succeeding year);
provided, further, that such amount in any twelve-month period may be increased
by an amount not to exceed:

(a) the Net Cash Proceeds from the sale of Qualifying Equity Interests of the
Company and, to the extent contributed to the Company as common equity capital,
the Net Cash Proceeds from the sale of Qualifying Equity Interests of any of the
Company’s direct or indirect parent companies, in each case to members of
management, directors or consultants of the Company, any of its Subsidiaries or
any of its direct or indirect parent companies that occurs after December 19,
2013 to the extent the Net Cash Proceeds from the sale of Qualifying Equity
Interests have not otherwise been applied to the making of Restricted Payments
pursuant to Section 4.07(a)(iii) or Section 4.07(b)(2) or to an optional
redemption of Notes pursuant to Section 3.07; plus

(b) the cash proceeds of key man life insurance policies received by the Company
or the Restricted Subsidiaries after December 19, 2013; and

in addition, cancellation of Indebtedness owing to the Company from any current
or former officer, director or employee (or any permitted transferees thereof)
of the Company or any of the Restricted Subsidiaries (or any direct or indirect
parent company thereof), in connection with a repurchase of Equity Interests of
the Company or the Company’s direct or indirect parent companies from such
Persons will not be deemed to constitute a Restricted Payment for purposes of
this Section 4.07 or any other provisions of this Indenture);

(6) the repurchase of Equity Interests of the Company or the Company’s direct or
indirect parent companies (i) deemed to occur upon the exercise of stock options
to the extent such Equity Interests represent a portion of the exercise price of
those stock options and (ii) upon the exercise of stock options in an equal or
lesser amount to the amount exercised in order to reduce the dilutive effects of
such exercise (or a Restricted Payment to any of the Company’s direct or
indirect parent companies in an amount sufficient to enable such company to
repurchase any such Equity Interests);

(7) so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of dividends to holders of any class or series of
Disqualified Stock of the Company or any Preferred Stock of any Restricted
Subsidiary permitted to be issued on or after the date of this Indenture in
accordance with the Fixed Charge Coverage Ratio test described in
Section 4.09(a) hereof;

(8) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Company or any of the Restricted Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of options or warrants or other securities convertible into or
exercisable for Capital Stock of any such Person or (ii) the

 

63



--------------------------------------------------------------------------------

conversion or exchange of Capital Stock of any such Person (or a Restricted
Payment to the Company’s direct or indirect parent company in an amount
sufficient to enable such company to make any such payments);

(9) payments of intercompany subordinated Indebtedness, the Incurrence of which
was permitted under Section 4.09(b)(2);

(10) the repurchase, redemption or other acquisition or retirement for value of
any Indebtedness (other than any Permitted Convertible Indebtedness Call
Transaction) of the Company or any Guarantor that is contractually subordinated
to the Notes or to any Note Guarantee pursuant to provisions similar to Sections
4.10 and 4.14; provided that, prior to consummating, or concurrently with, any
such repurchase, the Issuers or the Company, as the case may be, have made any
Change of Control Offer or Asset Sale Offer required by this Indenture and have
repurchased all Notes validly tendered for payment in connection with such
offers;

(11) the declaration or payment of cash dividends on the Company’s common stock
in an amount not to exceed $0.20 per share in any fiscal quarter (as adjusted so
that the aggregate amount payable pursuant to this clause (11) is not increased
or decreased solely as a result of any stock-split, stock dividend or similar
reclassification) plus the payment of pro rata dividends on shares subject to
issuance pursuant to outstanding options (or a dividend or distribution to the
Company’s direct or indirect parent company in an amount sufficient to enable
such company to declare or pay such cash dividends);

(12) the distribution, as a dividend or otherwise, of Equity Interests of, or
Indebtedness owed to the Company or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Investments in Capital Stock of or Indebtedness in
Permitted Joint Ventures pursuant to clause (19)(b) of the definition of
“Permitted Investments”);

(13) the declaration and payment of dividends or distributions to holders of any
class or series of Preferred Stock (other than Disqualified Stock) of the
Company or any of the Restricted Subsidiaries issued after December 19, 2013;
provided that, immediately after giving pro forma effect to the issuance of such
Preferred Stock (assuming the payment of dividends thereon even if permitted to
accrue under the terms thereof), the Company could Incur at least $1.00 of
additional Indebtedness pursuant to Section 4.09(a);

(14) the repurchase, redemption, defeasance or other retirement for value of any
Permitted Convertible Indebtedness, including any payments required in
connection with a conversion of any Permitted Convertible Indebtedness;

(15) payments or distributions made in Equity Interests (other than Disqualified
Stock) of the Company or any of its direct or indirect parent companies;

(16) payments made in connection with (including, without limitation, purchases
of) any Permitted Bond Hedge Transaction;

(17) payments made (A) to exercise or settle any Permitted Warrant Transaction
(a) by delivery of common stock of the Company or any of its direct or indirect
parent companies, (b) by set-off against the related Permitted Bond Hedge
Transaction or (c) with cash payments in an aggregate amount not to exceed the
aggregate amount of any payments received by the Company or any of the
Restricted Subsidiaries pursuant to the exercise or settlement of any related
Permitted Bond Hedge Transaction, or (B) to terminate any Permitted Warrant
Transaction;

 

64



--------------------------------------------------------------------------------

(18) Restricted Payments to the Parent after December 19, 2013 (i) to pay its
operating expenses attributable to its holding company status and ownership of
the Company and its Subsidiaries, plus any reasonable and customary
indemnification claims made by directors, officers or employees of Parent,
(ii) to pay its franchise taxes and other taxes imposed on or otherwise payable
by it, (iii) to pay, or to allow Parent to pay customary fees and expenses
related to any equity offering by Parent, or offering or debt issuance, in each
case whether or not successful, (iv) the proceeds of which are applied to the
purchase or other acquisition by Parent of all or substantially all of the
property and assets or business of any Person, or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests in a Person or to finance any Permitted Investment as if such
Investment were made by the Company or any Restricted Subsidiary; provided that
(A) such Restricted Payment shall be made substantially concurrently with the
closing of such purchase, other acquisition or other Investment and (B) Parent
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) and any liabilities assumed to be
contributed to the Company or any Restricted Subsidiary or (2) the merger into a
Restricted Subsidiary of the Person formed or acquired in order to consummate
such purchase, other acquisition or other Investment, (v) to pay customary
salary, bonus and other benefits payable to directors, managers, officers and
employees of Parent to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Company and the Restricted
Subsidiaries and (vi) to allow Parent to pay other actual expenses incidental to
being a public company; provided that any Restricted Payments made pursuant to
this clause (18) shall be treated as if the same were operating expenses
incurred directly by the Company for purposes of all determinations of
Consolidated Net Income and Consolidated Adjusted EBITDA hereunder
(notwithstanding any contrary treatment under GAAP);

(19) Restricted Payments made in connection with the Paladin Acquisition and the
Paladin Merger;

(20) so long as no Default or Event of Default has occurred and is continuing,
other Restricted Payments in an aggregate amount not to exceed the greater of
$550.0 million or 7.5% of Total Assets since December 19, 2013;

(21) Restricted Payments made on or prior to February 28, 2014 in connection
with the transactions contemplated by the Arrangement Agreement;

(22) Restricted Payments in connection with the compensation and indemnification
of officers and directors of the Company, any of its Subsidiaries and any of the
Company’s direct or indirect parent companies of taxes owed by such officers and
directors as a result of the restructurings contemplated by the Arrangement
Agreement; and

(23) any transfer, assignment or conveyance of a Permitted Convertible
Indebtedness Call Transaction, provided that the transferee guarantees the
obligations of the transferor under the related Convertible Senior Subordinated
Notes.

(c) The amount of all Restricted Payments (or transfer or issuance that would
constitute Restricted Payments but for the exclusions from the definition
thereof) and Permitted Investments (other than cash) will be the Fair Market
Value on the date of the transfer or issuance of the asset(s) or securities
proposed to be transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment (or transfer
or issuance that would constitute a Restricted Payment but for the exclusions
from the definition thereof) or Permitted Investment.

 

65



--------------------------------------------------------------------------------

Section 4.08 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Company will not, and will not permit any of the Restricted
Subsidiaries, to create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock to the
Company or any of the Restricted Subsidiaries or pay any indebtedness owed to
the Company or any of the Restricted Subsidiaries;

(2) make loans or advances to the Company or any of the Restricted Subsidiaries;
or

(3) sell, lease or transfer any of its properties or assets to the Company or
any of the Restricted Subsidiaries.

(b) The restrictions in Section 4.08(a) will not apply to encumbrances or
restrictions existing under or by reason of:

(1) agreements in effect at or entered into on the Issue Date;

(2) this Indenture, the Notes and the Note Guarantees;

(3) agreements governing other Indebtedness permitted to be incurred under
Section 4.09, provided that, except with respect to any such Incurrence of
Indebtedness under the Credit Agreement, in the judgment of the Company, such
incurrence will not materially impair the Company’s ability to make payments
under the Notes when due (as determined in good faith by senior management or
the Board of Directors of the Company);

(4) applicable law, rule, regulation or order;

(5) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Company or any of the Restricted Subsidiaries as in effect at the time of
such acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Indenture to be incurred;

(6) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

(7) Capital Lease Obligations, any agreement governing Purchase Money
Indebtedness, security agreements or mortgages securing Indebtedness of a
Restricted Subsidiary to the extent such encumbrance or restriction restricts
the transfer of the property subject to such Capital Lease Obligations, Purchase
Money Indebtedness, security agreements or mortgages;

 

66



--------------------------------------------------------------------------------

(8) any agreement in connection with the sale or disposition of all or
substantially all the Capital Stock or assets of a Restricted Subsidiary that
imposes such encumbrance or restriction pending the closing of such sale or
disposition;

(9) Permitted Refinancing Indebtedness; provided, that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

(10) Liens permitted to be incurred under Section 4.12 that limit the right of
the debtor to dispose of the assets subject to such Liens;

(11) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements (including agreements entered
into in connection with a Restricted Investment), which limitation is applicable
only to the assets that are the subject of such agreements;

(12) prohibitions, restrictions or conditions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business;

(13) any agreement relating to any Indebtedness Incurred by a Restricted
Subsidiary on or prior to the date on which such Restricted Subsidiary was
acquired by the Company (other than Indebtedness Incurred as consideration in,
or to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of related transactions pursuant to which
such Restricted Subsidiary became a Restricted Subsidiary or was acquired by the
Company) and outstanding on such date;

(14) customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, including with respect to intellectual
property, and other agreements, in each case, entered into in the ordinary
course of business;

(15) customary non-assignment provisions in leases governing leasehold interests
to the extent such provisions restrict the transfer of the lease or the property
leased thereunder;

(16) any amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing of an agreement or arrangement referred to
in clauses (1) through (15) above and clauses (17) through (19) below of this
Section 4.08(b); provided, however, that such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is not materially more restrictive, as reasonably determined by the
Company, with respect to such encumbrances and other restrictions taken as a
whole than those prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing;

(17) agreements in connection with the Paladin Merger and the Paladin
Acquisition;

(18) any encumbrance or restriction existing under or by reason of contractual
requirements in connection with a Qualified Receivables Transaction; and

(19) any encumbrance or restriction arising in connection with the compensation
and indemnification of officers and directors of the Company, any of its
Subsidiaries and any of the Company’s direct or indirect parent companies of
taxes owed by such officers and directors as a result of the restructurings
contemplated by the Arrangement Agreement.

 

67



--------------------------------------------------------------------------------

Section 4.09 Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) The Company will not, and will not permit any Restricted Subsidiary to,
Incur, directly or indirectly, any Indebtedness, and the Company will not issue
any Disqualified Stock and will not permit any of the Restricted Subsidiaries to
issue any shares of Preferred Stock; provided, however, that the Company will be
entitled to Incur Indebtedness or issue Disqualified Stock and any Restricted
Subsidiary will be entitled to Incur Indebtedness or issue Preferred Stock if,
on the date of such Incurrence or issuance and after giving effect thereto on a
pro forma basis, the Fixed Charge Coverage Ratio would be at least 2.0 to 1.0.

(b) Notwithstanding Section 4.09(a), the Company and the Restricted Subsidiaries
will be entitled to Incur any or all of the following Indebtedness
(collectively, “Permitted Debt”):

(1) Indebtedness Incurred pursuant to the Credit Agreement; provided, however,
that, immediately after giving effect to any such Incurrence, the aggregate
principal amount of all Indebtedness Incurred under this clause (1) and then
outstanding does not exceed $3.4 billion; provided, that the Company or the
Restricted Subsidiaries can Incur additional Secured Indebtedness under this
clause (1) if, after giving pro forma effect to such Incurrence, the
Consolidated Senior Secured Debt Ratio would be no greater than 3.5 to 1.0;

(2) Indebtedness owed to and held by the Company or a Restricted Subsidiary;
provided, however, that (i) any subsequent issuance or transfer of any Capital
Stock that results in any such Indebtedness being held by a Person other than
the Company or a Restricted Subsidiary and (ii) any subsequent transfer of such
Indebtedness (other than to the Company or a Restricted Subsidiary) shall be
deemed, in each case, to constitute the Incurrence of such Indebtedness by the
obligor thereon that was not permitted by this clause (2);

(3) the Notes (including any Note Guarantee but excluding any Additional Notes);

(4) Indebtedness that is outstanding on the Issue Date (other than Indebtedness
described in clause (1), (2) or (3) of this Section 4.09(b));

(5) Indebtedness of a Restricted Subsidiary Incurred and outstanding on or prior
to the date on which such Subsidiary was acquired by the Company (other than
Indebtedness Incurred in connection with, or to provide all or any portion of
the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Subsidiary became a Subsidiary or
was acquired by the Company); provided, however, that on the date of such
acquisition and after giving effect thereto on a pro forma basis, either (i) the
Company would be entitled to Incur at least $1.00 of additional Indebtedness
pursuant to the first paragraph of this covenant or (ii) the Fixed Charge
Coverage Ratio (A) would be at least 1.75 to 1.0 and (B) would be greater than
such Fixed Charge Coverage Ratio immediately prior to such acquisition;

(6) Permitted Refinancing Indebtedness in respect of Indebtedness Incurred
pursuant to Section 4.09(a) or Sections 4.09(b)(3), (4), (5), (22) or this
clause (6);

 

68



--------------------------------------------------------------------------------

(7) Hedging Obligations directly related to Indebtedness permitted to be
Incurred by the Company and the Restricted Subsidiaries pursuant to this
Indenture or entered into in the ordinary course of business and not for
speculative purposes;

(8) obligations in respect of worker’s compensation and self insurance and
performance, bid, stay, customs, appeal, replevin and surety bonds and
performance and completion guarantees provided by the Company or any Restricted
Subsidiary in the ordinary course of business;

(9) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft, credit card, purchase card or similar instrument
drawn against insufficient funds in the ordinary course of business or other
cash management services in the ordinary course of business; provided that
(i) such Indebtedness (other than credit or purchase cards) is extinguished
within ten business days of notification to the Company of its incurrence and
(ii) such Indebtedness in respect of credit or purchase cards is extinguished
within 60 days from its Incurrence;

(10) Indebtedness consisting of any Guarantee by (i) the Company or a Guarantor
of Indebtedness or other Obligations of the Company or any of the Restricted
Subsidiaries, (ii) a Foreign Subsidiary of Indebtedness or other Obligations of
another Foreign Subsidiary or (iii) a Non-Guarantor Subsidiary of Indebtedness
or other Obligations of another Non-Guarantor Subsidiary, in each case so long
as the Incurrence of such guaranteed Indebtedness or other obligations by the
Company or such Restricted Subsidiary is permitted under the terms of this
Indenture; provided, that, if the Indebtedness being guaranteed is subordinated
to or pari passu with the Notes, then the Guarantee must be subordinated or pari
passu, as applicable, to the same extent as the Indebtedness guaranteed;

(11) (i) Capital Lease Obligations and (ii) Attributable Debt, and Permitted
Refinancing Indebtedness in respect thereof, in an aggregate principal amount on
the date of Incurrence that, when taken together with the principal amount of
all other Indebtedness then outstanding and Incurred pursuant to this clause
(11), does not exceed the greater of $175.0 million or 2.5% of Total Assets;

(12) Indebtedness of Non-Guarantor Subsidiaries and Foreign Subsidiaries in an
aggregate principal amount on the date of Incurrence that, when taken together
with the principal amount of all other Indebtedness then outstanding and
Incurred pursuant to this clause (12), does not exceed the greater of $350.0
million or 5.0% of Total Assets;

(13) Indebtedness Incurred after the Issue Date in respect of Purchase Money
Indebtedness and Permitted Refinancing Indebtedness in respect thereof, in an
aggregate principal amount on the date of Incurrence that, when taken together
with the principal amount of all other Indebtedness then outstanding and
Incurred pursuant to this clause (13), does not exceed the greater of $250.0
million or 3.0% of Total Assets;

(14) Indebtedness of the Company or any of the Restricted Subsidiaries
consisting of (i) the financing of insurance premiums with the providers of such
insurance or their affiliates or (ii) take-or-pay obligations contained in
supply agreements, in each case, in the ordinary course of business;

 

69



--------------------------------------------------------------------------------

(15) Indebtedness of the Company or any of the Restricted Subsidiaries supported
by a letter of credit issued pursuant to the Credit Agreement in a principal
amount not in excess of the stated amount of such letter of credit;

(16) Indebtedness in an aggregate amount not to exceed the foreign currency
equivalent of the greater of $150.0 million or 2.5% of Total Assets in respect
of letters of credit denominated in currencies other than U.S. dollars;

(17) Foreign Jurisdiction Deposits;

(18) Indebtedness consisting of guarantees of indebtedness or other obligations
of joint ventures permitted under clause (19)(a) of the definition of “Permitted
Investments;”

(19) Indebtedness Incurred in connection with judgments, decrees, attachments or
awards that do not constitute an Event of Default under Section 6.01(6);

(20) Indebtedness in the form of (i) guarantees of loans and advances to
officers, directors, consultants and employees, in an aggregate amount not to
exceed $20.0 million at any one time outstanding, and (ii) reimbursements owed
to officers, directors, consultants and employees of the Company, any of its
Subsidiaries or the Company’s direct or indirect parent companies;

(21) Indebtedness consisting of obligations to make payments to current or
former officers, directors and employees of the Company, any of its Subsidiaries
or the Company’s direct or indirect parent companies, their respective estates,
spouses or former spouses with respect to the cancellation, purchase or
redemption of Equity Interests of the Company, any of its Subsidiaries, or any
of the Company’s direct or indirect parent companies to the extent permitted
under Section 4.07(b)(5);

(22) Indebtedness of the Company or a Guarantor incurred in connection with or
in contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate, the acquisition by the Company or such Guarantor
of property used or useful in a Permitted Business (including a Product)
(whether through the direct purchase of assets or the purchase of Capital Stock
of, or merger or consolidation with, any Person owning such assets); provided,
however, on the date of such Incurrence and after giving effect thereto on a pro
forma basis, the Fixed Charge Coverage Ratio (A) would be at least 1.75 to 1.0
and (B) would be greater than such Fixed Charge Coverage Ratio immediately prior
to such Incurrence;

(23) Non-Recourse Debt; provided, however, that the aggregate principal amount
of any such Indebtedness, when taken together with all other Indebtedness
Incurred pursuant to this clause (23) and then outstanding, does not exceed the
greater of $175.0 million or 2.5% of Total Assets;

(24) Indebtedness consisting of obligations under any Permitted Convertible
Indebtedness Call Transaction;

(25) Indebtedness of the Company or of any of the Restricted Subsidiaries in an
aggregate principal amount on the date of Incurrence that, when taken together
with all other Indebtedness of the Company and the Restricted Subsidiaries then
outstanding and Incurred pursuant to this clause (25), does not exceed the
greater of $400.0 million or 5.0% of Total Assets; and

 

70



--------------------------------------------------------------------------------

(26) Indebtedness Incurred in a Qualified Receivables Transaction that is not
recourse to the Company or any Restricted Subsidiary (except for Standard
Securitization Undertakings or a Restricted Subsidiary whose principal assets
are the receivables, leases or other assets that are the subject of a Qualified
Receivables Transaction).

(c) For purposes of determining compliance with this Section 4.09:

(1) all Indebtedness outstanding under the Credit Agreement on the Issue Date
will be treated as Incurred under clause (1) of the immediately preceding
paragraph;

(2) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the types of Indebtedness described in
Section 4.09, the Company, in its sole discretion, will classify such item of
Indebtedness (or any portion thereof) at the time of Incurrence and will only be
required to include the amount and type of such Indebtedness in one of the
clauses of Section 4.09(b) (provided that any Indebtedness originally classified
as Incurred pursuant to any of clauses (2) through (26) of Section 4.09(b) may
later be reclassified as having been Incurred pursuant to Section 4.09(a) or any
other of clauses (2) through (26) of Section 4.09(b) to the extent that such
reclassified Indebtedness could be Incurred pursuant to Section 4.09(a) or one
of clauses (2) through (26) of Section 4.09(b), as the case may be, if it were
Incurred at the time of such reclassification);

(3) the Company will be entitled to divide and classify an item of Indebtedness
in more than one of the types of Indebtedness described in Section 4.09; and

(4) with respect to Indebtedness permitted under Section 4.09(b)(4) in respect
of Sale Leaseback Transactions that are not Capital Lease Obligations on the
Issue Date, any reclassification of such Sale Leaseback Transactions as Capital
Lease Obligations shall not be deemed an Incurrence of Indebtedness for purposes
of this covenant.

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided, that, if such Indebtedness is
incurred to Refinance other Indebtedness denominated in a foreign currency, and
such Refinancing would cause the applicable U.S. dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such Refinancing, such U.S. dollar denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Permitted Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being Refinanced.

(e) The principal amount of any Indebtedness incurred to Refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such Refinancing.

(f) The Company will not, and will not permit any Guarantor to, directly or
indirectly incur any Indebtedness (including Permitted Debt) that is
subordinated or junior in right of payment to any Indebtedness of the Company or
such Guarantor, as the case may be, unless such Indebtedness is expressly
subordinated in right of payment to the Notes or the applicable Note Guarantee
to the extent and in the same manner as such Indebtedness is subordinated to
other Indebtedness of the Company or such Guarantor, as the case may be;
provided that (i) unsecured Indebtedness shall not be treated as

 

71



--------------------------------------------------------------------------------

subordinated or junior to any other Indebtedness merely because it is unsecured
and (ii) Indebtedness shall not be treated as subordinated or junior in right of
payment to other Indebtedness merely because such Indebtedness has a junior
priority with respect to any collateral.

 

Section 4.10 Asset Sales.

(a) The Company will not, and will not permit any of the Restricted Subsidiaries
to, consummate an Asset Sale unless:

(1) the Company (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value (measured as of the date of the definitive agreement with respect to such
Asset Sale) of the assets or shares of Capital Stock of a Restricted Subsidiary
issued or sold or otherwise disposed of; and

(2) at least 75% of the consideration received in the Asset Sale by the Company
or such Restricted Subsidiary is in the form of cash or Cash Equivalents. For
purposes of this provision, each of the following will be deemed to be cash:

(A) any liabilities, as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto, of the Company or any
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Notes or any Note Guarantee) (i) that are assumed by the
transferee of any such assets and for which the Company or such Restricted
Subsidiary, as the case may be, have been released or indemnified against
further liability or (ii) in respect of which neither the Company nor any
Restricted Subsidiary following such Asset Sale has any obligation;

(B) any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary within 365 days into cash, to the extent
of the cash received in that conversion;

(C) any Designated Noncash Consideration having an aggregate Fair Market Value
that, when taken together with all other Designated Noncash Consideration
previously received and then outstanding, does not exceed at the time of the
receipt of such Designated Noncash Consideration (with the Fair Market Value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value) the greater
of $200.0 million or 2.0% of Total Assets; and

(D) any Investment, stock, asset, property or capital expenditure of the kind
referred to in Section 4.10(b)(3).

(b) Within one year from the later of the date of an Asset Sale or the receipt
of any Net Proceeds from an Asset Sale, the Company (or the applicable
Restricted Subsidiary, as the case may be) may apply such Net Proceeds:

(1) to prepay, repay, redeem or purchase (i) Indebtedness and other Obligations
that are secured by a Lien or (ii) Indebtedness (other than any Disqualified
Capital Stock) and other Obligations of a Non-Guarantor Subsidiary, and, in each
case, if the Indebtedness repaid is revolving credit Indebtedness, to
correspondingly reduce commitments with respect thereto;

 

72



--------------------------------------------------------------------------------

(2) to prepay, repay, redeem or purchase Senior Indebtedness of the Company or
any Guarantor; provided, that, the Company shall (y) apply a pro rata portion
(determined and as modified based on the provisions set forth below) of such Net
Proceeds to redeem or repurchase the Notes (i) as described in Section 3.07 or
(ii) through open market purchases at a purchase price not less than 100% of the
principal amount thereof, plus accrued but unpaid interest thereon, or (z) make
an offer (in accordance with the procedures set forth below) to all holders to
purchase their Notes at a purchase price not less than 100% of the principal
amount thereof, plus accrued but unpaid interest thereon (in each case other
than Indebtedness or other Obligations owed to the Company or an Affiliate of
the Company); or

(3) to make an Investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary), to acquire
assets or property or to make capital expenditures, in each case (i) used or
useful in a Permitted Business or (ii) that replace the properties and assets
that are the subject of such Asset Sale;

provided that, in the case of Section 4.10(b)(3), entering into and not
abandoning or rejecting a binding commitment to make an investment to satisfy
Section 4.10(b)(3) above shall be treated as a permitted application of Net
Proceeds from the date of such commitment; provided that (x) such investment is
consummated within 545 days after the later of the receipt of such Net Proceeds
or the date of such Asset Sale and (y) if such investment is not consummated
within the period set forth in subclause (x), or otherwise applied as set forth
in Section 4.10(b) (1) or (2), the Net Proceeds not so applied will be deemed to
constitute Excess Proceeds under Section 4.10(d).

(c) Pending the final application of any Net Proceeds, the Company (or the
applicable Restricted Subsidiary) may temporarily reduce revolving credit
borrowings or otherwise invest the Net Proceeds in any manner that is not
prohibited by this Indenture.

(d) Any Net Proceeds from Asset Sales that are not applied or invested as
provided in Section 4.10(b) will constitute “Excess Proceeds.” When the
aggregate amount of Excess Proceeds exceeds the greater of $150.0 million or
1.5% of Total Assets, within 30 days thereof, the Company will make an offer (an
“Asset Sale Offer”) to all Holders of Notes and all holders of other Senior
Indebtedness containing provisions similar to those set forth in this Indenture
with respect to offers to purchase, prepay or redeem with the proceeds of sales
of assets to purchase, prepay or redeem the maximum principal amount of Notes
and such other Senior Indebtedness (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith) that may be purchased, prepaid or redeemed out
of the Excess Proceeds. The offer price in any Asset Sale Offer will be equal to
100% of the principal amount (or accreted value, if less, or such lesser amount
as may be provided by the terms of such other Senior Indebtedness), plus accrued
and unpaid interest and Additional Interest, if any, to the date of purchase,
prepayment or redemption (subject to the rights of Holders of Notes on the
relevant record date to receive interest due on the relevant interest payment
date if the Notes have not been redeemed or repurchased prior to such date), and
will be payable in cash. If any Excess Proceeds remain after consummation of an
Asset Sale Offer, the Company may use those Excess Proceeds for any purpose not
otherwise prohibited by this Indenture. If the aggregate principal amount of
Notes and other Senior Indebtedness tendered in (or required to be prepaid or
redeemed in connection with) such Asset Sale Offer exceeds the amount of Excess
Proceeds, the Trustee will select the Notes and such other Senior Indebtedness
to be purchased on a pro rata basis, based on the amounts tendered or required
to be prepaid or redeemed (with such adjustments as may be deemed appropriate by
the Issuers so that only Notes in denominations of $2,000, or an integral
multiple of $1,000 in excess thereof, will be purchased). Upon completion of
each Asset Sale Offer, the amount of Excess Proceeds will be reset at zero. The
Company may satisfy the foregoing obligations with respect to any Net Proceeds
prior to the expiration of the relevant one year period or with respect to
Excess Proceeds of $150.0 million or less.

 

73



--------------------------------------------------------------------------------

(e) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with Section 3.09 or
this Section 4.10, the Company shall comply with the applicable securities laws
and regulations and will not be deemed to have breached its obligations under
Section 3.09 or this Section 4.10 by virtue of such compliance.

(f) The provisions under this Indenture relative to the Company’s obligation to
make an Asset Sale Offer may be waived or modified with the consent of the
Holders of a majority in principal amount of the then outstanding Notes.

 

Section 4.11 Transactions with Affiliates.

(a) The Company will not, and will not permit any of the Restricted Subsidiaries
to, make any payment to or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
or advance with or guarantee for the benefit of, any Affiliate of the Company
(each, an “Affiliate Transaction”) involving aggregate payments or consideration
in excess of $10.0 million, unless:

(1) the Affiliate Transaction is on terms that are not materially less favorable
to the Company or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person; and

(2) the Company delivers to the Trustee with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $50.0 million, a resolution adopted by
the majority of the Board of Directors of the Company approving such Affiliate
Transaction and set forth in an Officers’ Certificate certifying that such
Affiliate Transaction has been approved by a majority of the Board of Directors
of the Company and complies with Section 4.11(a)(1).

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to Section 4.11(a):

(1) any employment or consulting agreement, incentive agreement, employee
benefit plan, severance agreement, officer or director indemnification agreement
or any similar arrangement entered into by the Company or any of the Restricted
Subsidiaries in the ordinary course of business or approved by the Board of
Directors of the Company and payments pursuant thereto;

(2) transactions between or among the Company and/or the Restricted
Subsidiaries;

(3) transactions with any Person that is an Affiliate of the Company solely
because the Company owns, directly or through a Restricted Subsidiary, an Equity
Interest in, or controls, such Person; provided that any Person that is jointly
controlled by the Company and the Parent or its officers, directors or employees
shall for purposes of this clause (3) be deemed to be “solely controlled” by the
Company;

 

74



--------------------------------------------------------------------------------

(4) payment of reasonable fees or other reasonable compensation to, provision of
customary benefits or indemnification agreements to, and the reimbursements of
expenses (pursuant to indemnity arrangements or otherwise) of, officers,
directors, employees or consultants of the Company, any of the Restricted
Subsidiaries or any of the Company’s direct or indirect parent companies;

(5) any issuance of Equity Interests (other than Disqualified Stock) of the
Company;

(6) Restricted Payments (or transfers or issuances that would constitute
Restricted Payments but for the exclusions from the definition thereof) that do
not violate Section 4.07 hereof and Permitted Investments;

(7) loans or advances to employees of the Company, any of its Subsidiaries or
any of the Company’s direct or indirect parent companies in the ordinary course
of business of the Company or the Restricted Subsidiaries not to exceed $50.0
million in the aggregate at any one time outstanding;

(8) any agreement as in effect on the Issue Date and described in the Offer to
Exchange (or described in a document incorporated by reference in the Offer to
Exchange as of the Issue Date) or any renewals or extensions of any such
agreement (so long as such renewals or extensions are not less favorable in any
material respect to the Company or the Restricted Subsidiaries) and the
transactions evidenced thereby;

(9) transactions in which the Company or any Restricted Subsidiary, as the case
may be, delivers to the trustee a letter from an accounting, appraisal or
investment banking firm of national standing stating that such transaction meets
the requirements of Section 4.11(a)(1);

(10) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms hereof which are fair to the Company and
the Restricted Subsidiaries, in the reasonable determination of the Board of
Directors of the Company or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party (as determined by the Board of Directors of the Company or
the senior management thereof in good faith);

(11) transactions in the ordinary course with (i) Unrestricted Subsidiaries or
(ii) joint ventures in which the Company or a Subsidiary of the Company holds or
acquires an ownership interest (whether by way of Capital Stock or otherwise) so
long as the terms of any such transactions are no less favorable to the Company
or any Subsidiary participating in such joint ventures than they are to other
joint venture partners;

(12) the existence of, or the performance by the Company or any of the
Restricted Subsidiaries of its obligations under the terms of, any limited
liability company agreement, limited partnership or other organizational
documents or stockholders agreement (including any registration rights agreement
or purchase agreement related thereto) to which it is a party as of the Issue
Date and any similar agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the Company or any
Restricted Subsidiary of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Issue
Date shall only be permitted by this clause (12) to the extent that the terms of
any such amendment or new agreement, taken as a whole, is no less

 

75



--------------------------------------------------------------------------------

favorable to the Company and the Restricted Subsidiaries than the agreement in
effect on the Issue Date (as determined by the Board of Directors of the Company
or the senior management thereof in good faith);

(13) the provision of services to directors or officers of the Company, any of
the Restricted Subsidiaries or any of the Company’s direct or indirect parent
companies of the nature provided by the Company or any of the Restricted
Subsidiaries to customers in the ordinary course of business;

(14) transactions undertaken in good faith for the purpose of improving the
consolidated tax efficiency of the Company, its Subsidiaries or the Company’s
direct or indirect parent companies;

(15) any Incurrence of Indebtedness permitted by Section 4.09; and

(16) transactions contemplated by the Paladin Merger and the Paladin
Acquisition.

 

Section 4.12 Liens.

The Company will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, Incur or permit to exist any Lien (the “Initial Lien”) of any
nature whatsoever on any of its properties (including Capital Stock of a
Restricted Subsidiary), whether owned at the Issue Date or thereafter acquired,
securing any Indebtedness, other than Permitted Liens, without effectively
providing that the Notes shall be secured equally and ratably with (or prior to)
the obligations so secured for so long as such obligations are so secured.

Any Lien created for the benefit of the Holders of the Notes pursuant to the
preceding sentence shall provide by its terms that such Lien shall be
automatically and unconditionally released and discharged upon the release and
discharge of the Initial Lien.

 

Section 4.13 Corporate Existence.

Subject to Article 5 hereof, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
corporation.

 

Section 4.14 Offer to Repurchase Upon Change of Control.

(a) If a Change of Control Repurchase Event occurs, each Holder of Notes will
have the right to require the Issuers to repurchase all or any part (equal to
$2,000 or an integral multiple of $1,000 in excess thereof) of that Holder’s
Notes pursuant to a Change of Control offer (a “Change of Control Offer”) on the
terms set forth herein. In the Change of Control Offer, the Issuers will offer a
Change of Control payment in cash equal to 101% of the aggregate principal
amount of Notes repurchased, plus accrued and unpaid interest and Additional
Interest, if any, on the Notes repurchased to, but not including, the date of
purchase (subject to the rights of Holders of Notes on the relevant record date
to receive interest due on the relevant interest payment date if the Notes have
not been redeemed or repurchased prior to such date) (the “Change of Control
Payment”).

(b) Within 30 days following any Change of Control Repurchase Event, the Issuers
will mail a notice to each Holder describing the transaction or transactions
that constitute the Change of Control Repurchase Event and stating:

(1) that the Change of Control Offer is being made pursuant to this Section 4.14
and that all Notes tendered will be accepted for payment;

 

76



--------------------------------------------------------------------------------

(2) the purchase price and the purchase date, which shall be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);

(3) that any Note not tendered will continue to accrue interest;

(4) that, unless the Issuers default in the payment of the Change of Control
Payment, any Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest after the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book-entry transfer, to the Paying Agent at the address specified in
the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;

(6) that Holders will be entitled to withdraw their election if the Paying Agent
receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a facsimile transmission or letter
setting forth the name of the Holder, the principal amount of Notes delivered
for purchase, and a statement that such Holder is withdrawing his election to
have the Notes purchased; and

(7) that Holders whose Notes are being purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $2,000 in principal
amount or an integral multiple of $1,000 in excess thereof.

(c) The Issuers shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change of Control Repurchase Event. To
the extent that the provisions of any securities laws or regulations conflict
with the provisions of this Section 4.14, the Company shall comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Section 4.14 by virtue of such compliance.

(d) On the Change of Control Payment Date, the Issuers will, to the extent
lawful:

(1) accept for payment all Notes or portions of Notes properly tendered pursuant
to the Change of Control Offer;

(2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and

(3) deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Issuers.

The Paying Agent will promptly mail to each Holder of Notes properly tendered
the Change of Control Payment for such Notes, and the Trustee will promptly
authenticate and mail (or cause to be

 

77



--------------------------------------------------------------------------------

transferred by book entry) to each Holder a new Note equal in principal amount
to any unpurchased portion of the Notes surrendered, if any. The Issuers will
publicly announce the results of the Change of Control Offer on or as soon as
practicable after the Change of Control Payment Date.

(e) Notwithstanding anything to the contrary in this Section 4.14, the Issuers
will not be required to make a Change of Control Offer upon a Change of Control
Repurchase Event if (1) a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Section 4.14 and purchases all Notes properly tendered and not withdrawn
under the Change of Control Offer, or (2) notice of redemption has been given
pursuant to Section 3.07 hereof, unless and until there is a default in payment
of the applicable redemption price.

Notwithstanding anything to the contrary contained herein, a Change of Control
Offer may be made in advance of a Change of Control Repurchase Event,
conditioned upon the consummation of such Change of Control Repurchase Event, if
a definitive agreement is in place for the Change of Control Repurchase Event at
the time the Change of Control Offer is made.

(f) The provisions under this Indenture relative to the Issuers’ obligation to
make a Change of Control Offer may be waived or modified with the consent of the
Holders of at least a majority in principal amount of the then outstanding
Notes.

 

Section 4.15 [Intentionally Left Blank].

 

Section 4.16 Limitation on Sale Leaseback Transactions.

The Company will not, and will not permit any of the Restricted Subsidiaries to,
enter into any Sale Leaseback Transaction with respect to any asset; provided
that the Company or any Restricted Subsidiary may enter into a Sale Leaseback
Transaction if:

(a) the Company or that Restricted Subsidiary would be entitled to (i) Incur
Indebtedness in an amount equal to the Attributable Debt relating to such Sale
Leaseback Transaction under Section 4.09(a) and (ii) create a Lien on such
property securing such Attributable Debt without equally and ratably securing
the Notes pursuant to Section 4.12;

(b) the gross cash proceeds received by the Company or any Restricted Subsidiary
in connection with such Sale Leaseback Transaction are at least equal to the
Fair Market Value of such property; and

(c) the Company applies the proceeds of such transaction in compliance with
Section 4.10 hereof.

 

Section 4.17 Payments for Consent.

The Company will not, and will not permit any of the Restricted Subsidiaries to,
directly or indirectly, pay or cause to be paid any consideration to or for the
benefit of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is paid to all Holders of the Notes that so consent,
waive or agree to amend in the time frame set forth in the solicitation
documents relating to such consent, waiver or agreement.

 

78



--------------------------------------------------------------------------------

Section 4.18 Additional Note Guarantees.

If any direct or indirect Subsidiary of the Company that is not a Guarantor
becomes a guarantor or obligor in respect of any Triggering Indebtedness, within
10 business days of such event the Company will cause such Subsidiary to enter
into a supplemental indenture pursuant to which such Subsidiary shall agree to
Guarantee the Issuers’ Obligations under the Notes, fully and unconditionally
and on a senior basis. The form of such supplemental indenture is attached as
Exhibit E hereto.

The Company also may, at any time, cause a Subsidiary to become a Guarantor by
executing and delivering a supplemental indenture providing for the Guarantee of
payment of the Notes by such Subsidiary on the basis provided above.

 

Section 4.19 Designation of Restricted and Unrestricted Subsidiaries.

The Company may designate after the Issue Date any Subsidiary (other than the
Issuers) (including any newly acquired or newly formed Subsidiary) as an
“Unrestricted Subsidiary” under this Indenture (a “Designation”) only if:

(a) no Default or Event of Default has occurred and is continuing after giving
effect to such Designation;

(b) the Subsidiary to be so designated and its Subsidiaries do not at the time
of Designation own any Capital Stock or Indebtedness of, or own or hold any Lien
on any Property of, the Company or any other Subsidiary of the Company that is
not a Subsidiary of the Subsidiary so designated;

(c) the Subsidiary to be so designated and its Subsidiaries do not at the time
of Designation have and do not thereafter Incur any Indebtedness pursuant to
which the lender has recourse to any of the assets of the Company or any of the
Restricted Subsidiaries; and

(d) either (x) the Subsidiary to be so designated has total consolidated assets
of $1,000 or less or (y) if such Subsidiary has consolidated assets greater than
$1,000, then such Designation would be permitted under Section 4.07.

The Company may revoke any Designation of a Subsidiary as an Unrestricted
Subsidiary (a “Revocation”) only if, immediately after giving effect such
Revocation:

(e) (x) the Company could Incur at least $1.00 of additional Indebtedness under
Section 4.09(a) or (y) the Fixed Charge Coverage Ratio would be greater than
immediately prior to such Revocation, in each case on a pro forma basis taking
into account such Revocation;

(f) all Liens of such Unrestricted Subsidiary outstanding immediately following
such Revocation would, if Incurred at such time, have been permitted to be
Incurred for all purposes of this Indenture; and

(g) no Default or Event of Default has occurred and is continuing after giving
effect to such Revocation.

Each Designation and Revocation must be evidenced by promptly delivering to the
Trustee a board resolution of the Board of Directors of the Company giving
effect to such Designation or Revocation, as the case may be, and an Officers’
Certificate certifying compliance with the preceding provisions. A Revocation
will be deemed to be an Incurrence of Indebtedness by a Restricted Subsidiary of
any outstanding Indebtedness of such Unrestricted Subsidiary.

 

79



--------------------------------------------------------------------------------

Section 4.20 Fall Away Event

In the event of the occurrence of a Fall Away Event (and notwithstanding the
failure of the Company subsequently to maintain an Investment Grade Rating):

(a) Sections 4.07, 4.08, 4.09, 410, 4.11, 4.16(a)(i), 4.16(c), 4.19 and
5.01(A)(d) shall each no longer be in effect for the remaining term of the
applicable Notes; and

(b) Section 4.12 hereof shall be replaced in its entirety with the following
covenant:

“(a) The Company will not, and will not permit any Material Subsidiary to,
directly or indirectly, Incur or permit to exist any Lien (the “Initial Lien”)
of any nature whatsoever on any Restricted Property securing any Indebtedness,
other than Permitted Liens, without effectively providing that the Notes shall
be secured equally and ratably with (or prior to) the obligations so secured for
so long as such obligations are so secured. Any Lien created for the benefit of
the Holders of the Notes pursuant to the preceding sentence shall provide by its
terms that such Lien shall be automatically and unconditionally released and
discharged upon the release and discharge of the Initial Lien.

(b) Notwithstanding the restrictions described above, the Company and the
Material Subsidiaries may, directly or indirectly, Incur or permit to exist any
Lien that would otherwise be subject to the restrictions set forth in the
immediately preceding paragraph without effectively providing that the Notes
shall be secured equally and ratably with (or prior to) the obligations so
secured if, at the time of such Incurrence or permission, after giving effect
thereto and to the retirement of any Secured Indebtedness which is concurrently
being retired, the aggregate principal amount of outstanding Secured
Indebtedness which would otherwise be subject to such restrictions (not
including Permitted Liens) plus all Attributable Debt of the Company and the
Material Subsidiaries in respect of Sale Leaseback Transactions with respect to
any Restricted Property, does not exceed 15% of Total Assets.”

(c) the following definition shall be added to Section 1.01 in alphabetical
order:

“Restricted Property” means (a) any manufacturing facility (or portion thereof)
owned or leased by the Company or any Material Subsidiary that, in the good
faith opinion of the Company’s Board of Directors, is of material importance to
the Company’s business taken as a whole, but no such manufacturing facility (or
portion thereof) shall be deemed of material importance if its gross book value
of property, plant and equipment (before deducting accumulated depreciation) is
less than 2% of the Company’s Total Assets measured as of the end of the most
recent quarter for which financial statements are available; or (b) any Capital
Stock of any Material Subsidiary of the Company owning a manufacturing facility
(or a portion thereof) covered by clause (a). As used in this definition,
“manufacturing facility” means property, plant and equipment used for actual
manufacturing and for activities directly related to manufacturing such as
quality assurance, engineering, maintenance, staging areas for work in process
administration, employees, eating and comfort facilities and manufacturing
administration, and it excludes sales offices, research facilities and
facilities used only for warehousing, distribution or general administration.
and “Material Subsidiary” means any Subsidiary of the Company that constitutes
more than 5% of the Company’s Total Assets”; and

 

80



--------------------------------------------------------------------------------

(d) the definition of “Permitted Liens” shall be replaced in its entirety with
the following definition:

“Permitted Liens” means:

(1) Liens existing on the Fall Away Date;

(2) Liens in favor of the Company or a Subsidiary;

(3) Liens on any property existing at the time of the acquisition thereof;

(4) Liens on any property of a Person or its subsidiaries existing at the time
such Person is consolidated with or merged into the Company or a Subsidiary, or
Liens on any property of a Person existing at the time such Person becomes a
Material Subsidiary;

(5) Liens to secure all or part of the cost of acquisition (including Liens
created as a result of an acquisition by way of Capital Lease Obligation),
construction, development or improvement of the underlying property, or to
secure Indebtedness incurred to provide funds for any such purposes, provided,
that the commitment of the creditor to extend the credit secured by any such
Lien shall have been obtained not later than 18 months after the later of
(A) the completion of the acquisition, construction, development or improvement
of such property and (B) the placing in operation of such property or of such
property as so constructed, developed or improved;

(6) Liens securing industrial revenue, pollution control or similar bonds; and

(7) any extension, renewal or replacement (including successive extensions,
renewals and replacements), in whole or in part, of any Lien referred to in any
of clauses (1), (3), (4) or (5) that would not otherwise be permitted pursuant
to any of clauses (1) through (6), to the extent that (A) the principal amount
of Indebtedness secured thereby and not otherwise permitted to be secured
pursuant to any of clauses (1) through (6) does not exceed the principal amount
of Indebtedness, plus any premium or fee payable in connection with any such
extension, renewal or replacement, so secured at the time of any such extension,
renewal or replacement and (B) the property that is subject to the Lien serving
as an extension, renewal or replacement is limited to some or all of the
property that was subject to the Lien so extended, renewed or replaced.

 

Section 4.21 Additional Amounts

All payments made by or on behalf of the Issuers or any of the Guarantors under
or with respect to the Notes or any Note Guarantee will be made free and clear
of and without withholding or deduction for, or on account of, any present or
future Taxes unless the withholding or deduction of such Taxes is then required
by law. If any deduction or withholding for, or on account of, any Taxes imposed
or levied by or on behalf of (1) any jurisdiction in which the Issuers or any
Guarantor (including any successor entity), is then incorporated, engaged in
business, organized or resident for tax purposes or any political subdivision
thereof or therein or (2) any jurisdiction from or through which payment is made
by or on behalf of the Issuers or any Guarantor (including, without limitation,
the jurisdiction of any Paying Agent) or any political subdivision thereof or
therein (each of (1) and (2), a “Tax Jurisdiction”), will at any time be
required to be made from any payments under or with respect to the Notes or any
Note Guarantee, including, without limitation, payments of principal, redemption
price, purchase price, interest, premium or Additional Interest, if any, the
Issuers or the relevant Guarantor, as applicable, will

 

81



--------------------------------------------------------------------------------

pay such additional amounts (the “Additional Amounts”) as may be necessary in
order that the net amounts received and retained in respect of such payments by
each holder or beneficial owner of Notes after such withholding, deduction or
imposition will equal the respective amounts of cash that would have been
received and retained in respect of such payments in the absence of such
withholding or deduction; provided, however, that no Additional Amounts will be
payable with respect to:

(a) any Taxes, to the extent such Taxes would not have been imposed but for the
Holder or the beneficial owner of the Notes (or a fiduciary, settlor,
beneficiary, partner of, member or shareholder of, or possessor of a power over,
the relevant holder, if the relevant holder is an estate, trust, nominee,
partnership, limited liability company or corporation) being a citizen or
resident or national of, incorporated in the relevant Tax Jurisdiction in which
such Taxes are imposed or having any other present or former connection with the
relevant Tax Jurisdiction other than the acquisition or holding of such Notes,
the exercise or enforcement of rights under such Note or the Indenture or under
a Note Guarantee of a Guarantor or the receipt of payments in respect of such
Note or a Note Guarantee of a Guarantor;

(b) any Taxes, to the extent such Taxes were imposed as a result of the
presentation of a Note for payment (where presentation is required) more than 30
days after the relevant payment is first made available for payment to the
holder (except to the extent that the holder would have been entitled to
Additional Amounts had the Note been presented on the last day of such 30 day
period);

(c) any estate, inheritance, gift, sale, transfer, personal property or similar
Taxes;

(d) any Taxes withheld, deducted or imposed on a payment to an individual and
that are required to be made pursuant to European Council Directive 2003/48/EC
or any other directive implementing the conclusions of the ECOFIN Council
meeting of November 26 and 27, 2000 on the taxation of savings income, or any
law implementing or complying with or introduced in order to conform to, such
directive;

(e) any Note presented for payment (where presentation is required) by or on
behalf of a Holder of Notes who would have been able to avoid such withholding
or deduction by presenting the relevant Note to another Paying Agent in a member
state of the European Union;

(f) any Taxes payable other than by deduction or withholding from payments
under, or with respect to, the Notes or with respect to any Note Guarantee of a
Guarantor;

(g) any Taxes to the extent such Taxes are imposed or withheld by reason of the
failure of the Holder or beneficial owner of Notes, following the Issuers’
reasonable written request addressed to the Holder or beneficial owner at least
60 days before any such withholding or deduction would be payable to the holder
or beneficial owner, to comply with any certification, identification,
information or other reporting requirements, whether required by statute,
treaty, regulation or administrative practice of a Tax Jurisdiction, as a
precondition to exemption from, or reduction in the rate of deduction or
withholding of, Taxes imposed by the Tax Jurisdiction (including, without
limitation, a certification that the Holder or beneficial owner is not resident
in the Tax Jurisdiction), but in each case, only to the extent the Holder or
beneficial owner is legally entitled to provide such certification or
documentation;

(h) any Taxes imposed or withheld by reason of the failure of the holder or
beneficial owner of the Notes to comply with the requirements of Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
as of December 19, 2013 (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), the
U.S. Treasury Regulations issued thereunder or any official interpretation
thereof or any agreement entered into pursuant to Section 1471(b) of the Code;

 

82



--------------------------------------------------------------------------------

(i) any withholding Tax imposed by the United States or a political subdivision
thereof; or

(j) any combination of clauses (a) through (i) above.

In addition to the foregoing, the Issuers and any Guarantors will also pay and
indemnify the holder for any present or future stamp, issue, registration, value
added, transfer, court or documentary Taxes, or any other excise or property
taxes, charges or similar levies (including penalties, interest and any other
liabilities related thereto) which are levied by any jurisdiction on the
execution, delivery, issuance, or registration of any of the Notes, the
indenture, any Note Guarantee of a Guarantor or any other document referred to
therein, or the receipt of any payments with respect thereto, or enforcement of,
any of the Notes or any Note Guarantee of a Guarantor.

If the Issuers or any Guarantor, as the case may be, becomes aware that it or
they will be obligated to pay Additional Amounts with respect to any payment
under or with respect to the Notes or any Note Guarantee of a Guarantor, the
Issuers or the relevant Guarantor, as the case may be, will deliver to the
Trustee on a date that is at least 30 days prior to the date of that payment
(unless the obligation to pay Additional Amounts arises after the 30th day prior
to that payment date, in which case the Issuers or the relevant Guarantor shall
notify the Trustee promptly thereafter) an Officers’ Certificate stating the
fact that Additional Amounts will be payable and the amount estimated to be so
payable. The Officers’ Certificates must also set forth any other information
reasonably necessary to enable the Paying Agents to pay Additional Amounts to
holders on the relevant payment date. The Issuers or the relevant Guarantor will
provide the Trustee with documentation reasonably satisfactory to the Trustee
evidencing the payment of Additional Amounts. The Trustee shall be entitled to
rely absolutely on an Officers’ Certificate as conclusive proof that such
payments are necessary, and may conclusively presume that no payments are
necessary unless and until it receives any such Officers’ Certificate.

The Issuers or the relevant Guarantor will make all withholdings and deductions
(within the time period and in the minimum amount) required by law and will
remit the full amount deducted or withheld to the relevant Tax authority in
accordance with applicable law. The Issuers or the relevant Guarantor will use
their reasonable efforts to obtain Tax receipts from each Tax authority
evidencing the payment of any Taxes so deducted or withheld. The Issuers or the
relevant Guarantor will furnish to the Trustee (or to a holder upon request),
within 60 days after the date the payment of any Taxes so deducted or withheld
is made, certified copies of Tax receipts evidencing payment by the Issuers or a
Guarantor, as the case may be, or if, notwithstanding such entity’s efforts to
obtain receipts, receipts are not obtained, other evidence of payments
(reasonably satisfactory to the Trustee) by such entity.

Whenever in the Indenture or the Notes there is mentioned, in any context, the
payment of amounts based upon the principal amount of the Notes or of principal,
interest or Additional Interest, if any, or of any other amount payable under,
or with respect to, any of the Notes or any Note Guarantee of a Guarantor, such
mention shall be deemed to include mention of the payment of Additional Amounts
to the extent that, in such context, Additional Amounts are, were or would be
payable in respect thereof.

The above obligations will survive any termination, defeasance or discharge of
the Indenture, any transfer by a holder or beneficial owner of its Notes, and
will apply, mutatis mutandis, to any jurisdiction in which any successor Person
to the Issuers or any Guarantor is incorporated, engaged in business for tax
purposes or resident for tax purposes or any jurisdiction from or through which
such Person makes any payment on the Notes (or any Note Guarantee of a
Guarantor) and any department or political subdivision thereof or therein.

 

83



--------------------------------------------------------------------------------

Section 4.22 Activities of the Co-Obligor

The Co-Obligor will not hold any material assets, become liable for any material
obligations, or engage in any business activities other than as necessary to
(a) maintain its corporate existence and (b) perform its obligations under the
Notes and this Indenture (including Incurring Indebtedness permitted by
Section 4.09 and Liens permitted by Section 4.12).

ARTICLE 5

SUCCESSORS

 

Section 5.01 Merger, Consolidation or Sale of Assets.

(A) The Company shall not: (1) consolidate with or merge with or into another
Person (whether or not the Company is the surviving corporation); or
(2) directly or indirectly, sell, assign, transfer, convey, lease or otherwise
dispose of all or substantially all of the assets of the Company and the
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, unless:

(a) either:

(1) the Company is the surviving corporation; or

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or to which such sale, assignment, transfer, conveyance, lease
or other disposition has been made is an entity organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia, Luxembourg, Ireland or Canada; and, if such entity is not a
corporation, a co-obligor of the Notes is a corporation organized or existing
under any such laws;

(b) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or the Person to which such sale, assignment, transfer,
conveyance, lease or other disposition has been made assumes all the obligations
of the Company under the Notes, this Indenture and the Registration Rights
Agreement pursuant to agreements reasonably satisfactory to the Trustee;

(c) immediately after such transaction, no Default or Event of Default exists;

(d) the Company or the Person formed by or surviving any such consolidation or
merger (if other than the Company), or to which such sale, assignment, transfer,
conveyance, lease or other disposition has been made would, on the date of such
transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, (i) be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 4.09(a); or (ii) have had a Fixed Charge Coverage Ratio greater than the
actual Fixed Charge Coverage Ratio for such four-quarter period; and

(e) the Company shall have delivered to the trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indenture (if any) comply with this Indenture.

(B) Neither of the Issuers will consolidate or merge with or into another Person
(whether or not such Issuer is the surviving corporation) unless:

(a) either: (1) such Issuer is the surviving corporation; or (2) the Person
formed by or surviving any such consolidation or merger (if other than such
Issuer) or to which such sale, assignment, transfer, conveyance, lease or other
disposition has been made is an entity organized or existing under the laws of
the United States, any state of the United States or the District of Columbia,
Luxembourg, Ireland or Canada; and, if such entity is not a corporation, a
co-obligor of the Notes is a corporation organized or existing under any such
laws;

 

84



--------------------------------------------------------------------------------

(b) the Person formed by or surviving any such consolidation or merger (if other
than such Issuer) or the Person to which such sale, assignment, transfer,
conveyance, lease or other disposition has been made assumes all the obligations
of such Issuer under the Notes, this Indenture and the Registration Rights
Agreement pursuant to agreements reasonably satisfactory to the Trustee; and

(c) immediately after such transaction, no Default or Event of Default exists.

Section 5.01(A) will not apply to any sale, assignment, transfer, conveyance,
lease or other disposition of assets between or among the Company and the
Restricted Subsidiaries. Sections 5.01(A)(c) and 5.01(A)(d) will not apply to
any merger or consolidation of the Company (1) with or into one of the
Restricted Subsidiaries for any purpose or (2) with or into an Affiliate solely
for the purpose of reincorporating the Company in another jurisdiction.
Section 5.01(B) will not apply to any merger or consolidation of any Issuer
(1) with or into one of the Restricted Subsidiaries for any purpose so long as
the surviving corporation becomes a primary obligor of the Notes or (2) with or
into an Affiliate solely for the purpose of reincorporating such Issuer in
another jurisdiction so long as the surviving corporation becomes a primary
obligor of the Notes.

The Person formed by or surviving any such consolidation or merger (if other
than the Company) or the Person to which such sale, assignment, transfer,
conveyance, lease or other disposition has been made will be the successor to
the Company and shall succeed to, and be substituted for, and may exercise every
right and power of, the Company under this Indenture, and the Company, except in
the case of a lease, shall be released from the obligation to pay the principal
of and interest on the Notes.

 

Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company in a transaction that is subject to, and that complies
with the provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which the Company is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Company” shall
refer instead to the successor Person and not to the Company), and may exercise
every right and power of the Company under this Indenture with the same effect
as if such successor Person had been named as the Company herein; provided,
however, that the predecessor Company shall not be relieved from the obligation
to pay the principal of, premium on, if any, and interest and Additional
Interest, if any, on, the Notes except in the case of a sale of all of the
Company’s assets in a transaction that is subject to, and that complies with the
provisions of, Section 5.01 hereof.

 

85



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS AND REMEDIES

 

Section 6.01 Events of Default.

Each of the following is an “Event of Default”:

(1) default for 30 days in the payment when due of interest and Additional
Interest, if any, on the Notes;

(2) default in the payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on the Notes;

(3) failure by the Company or any of the Restricted Subsidiaries to comply with
(i) Sections 4.14(d)(1) and 4.14(d)(2) and (ii) Article 5 and Section 10.04;

(4) failure by the Company or any of the Restricted Subsidiaries to comply with
any of the other agreements in this Indenture (other than a failure that is the
subject of clause (1), (2) or (3)) for 60 days after receipt by the Issuers of
written notice of such failure from the Trustee (or receipt by the Issuers and
the Trustee of written notice of such failure from the Holders of at least 25%
in aggregate principal amount of the Notes then outstanding voting as a single
class);

(5) one or more defaults shall have occurred under any of the agreements,
indentures or instruments under which the Company or any Significant Subsidiary
has outstanding Indebtedness in excess of $100.0 million, individually or in the
aggregate, and either (a) such default results from the failure to pay such
Indebtedness at its stated final maturity and such default has not been cured or
the Indebtedness repaid in full within 20 days of the default or (b) such
default or defaults have resulted in the acceleration of the maturity of such
Indebtedness and such acceleration has not been rescinded or such Indebtedness
repaid in full within 20 days of the acceleration;

(6) one or more judgments or orders that exceed $100.0 million in the aggregate
(net of amounts covered by insurance or bonded) for the payment of money have
been entered by a court or courts of competent jurisdiction against the Company
or any Significant Subsidiary and such judgment or judgments have not been
satisfied, stayed, annulled or rescinded within 60 days after such judgment or
judgments become final and nonappealable;

(7) the Company or any Significant Subsidiary:

(A) commences a voluntary insolvency proceeding,

(B) consents to the entry of an order for relief against it in an involuntary
insolvency proceeding,

(C) consents to the appointment of a Bankruptcy Custodian of it or for all or
substantially all of its property,

(D) makes a general assignment for the benefit of its creditors, or

(E) generally is not paying its debts as they become due;

 

86



--------------------------------------------------------------------------------

provided, however, that the liquidation of any Restricted Subsidiary into
another Restricted Subsidiary, other than as part of a credit reorganization,
shall not constitute an Event of Default under this Section 6.01(7);

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Company or any Significant Subsidiary in an
involuntary insolvency proceeding;

(B) appoints a Bankruptcy Custodian of the Company or any Significant Subsidiary
for all or substantially all of the property of the Company a Significant
Subsidiary; or

(C) orders the liquidation of the Company or any Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;
and

(9) any Note Guarantee by a Significant Subsidiary shall for any reason cease to
be, or shall for any reason be held in any judicial proceeding not to be, or
asserted in writing by any such Guarantor or the Company not to be, in full
force and effect and enforceable in accordance with its terms, except to the
extent contemplated by this Indenture and any such Note Guarantee, and any such
Default continues for ten days.

 

Section 6.02 Acceleration.

If an Event of Default (other than an Event of Default specified in
Section 6.01(7) and 6.01(8) hereof with respect to the Company) shall have
occurred and be continuing, either the Trustee or the Holders of at least 25% of
the outstanding principal amount of the Notes may declare to be immediately due
and payable the principal amount of all such Notes then outstanding, plus
accrued but unpaid interest to the date of acceleration. Upon the effectiveness
of such a declaration, such principal, premium, accrued and unpaid interest
(including Additional Interest), and other monetary obligations shall be due and
payable immediately. If an Event of Default specified in Sections 6.01(7) and
6.01(8) hereof with respect to the Company shall occur, such amounts with
respect to all the Notes shall become automatically due and payable immediately
without any further action or notice. After any such acceleration, but before a
judgment or decree based on acceleration is obtained by the applicable person,
the registered Holders of a majority in principal amount of the outstanding
Notes may cancel such acceleration if (i) the rescission would not conflict with
any judgment or decree and (ii) if all existing Events of Default have been
cured or waived except nonpayment of principal, that has become due solely
because of the acceleration. No such rescission shall affect any subsequent
Default or impair any right consequent thereto.

If an Event of Default occurs on or after July 15, 2015 by reason of any willful
action (or inaction) taken (or not taken) by or on behalf of the Company with
the intention of avoiding payment of the premium that the Issuers would have had
to pay if the Issuers then had elected to redeem the Notes pursuant to
Section 3.07 hereof, then, upon acceleration of the Notes, an equivalent premium
shall also become and be immediately due and payable, to the extent permitted by
law, anything in this Indenture or in the Notes to the contrary notwithstanding.
If an Event of Default occurs prior to July 15, 2015 by reason of any willful
action (or inaction) taken (or not taken) by or on behalf of the Company with
the intention of avoiding the prohibition on redemption of the Notes prior to
such date, then upon acceleration of the Notes, the Applicable Premium will also
become and be immediately due and payable, to the extent permitted by law.

 

87



--------------------------------------------------------------------------------

Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal of, premium on, if any, or
interest or Additional Interest, if any, on, the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Subject to the duties of the Trustee to act with the required standard of care,
if there is a continuing Event of Default, the Trustee need not exercise any of
its rights or powers under this Indenture at the written request or direction of
any of the Holders of Notes, unless such Holders have offered to the Trustee
security or indemnity satisfactory to the Trustee. Subject to such provisions
for security or indemnification of the Trustee and certain other conditions, the
Holders of a majority in principal amount of the outstanding Notes will have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power the Trustee
holds with respect to the Notes.

 

Section 6.04 Waiver of Past Defaults

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may, on behalf of the Holders of all of
the Notes waive any existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of
principal of, premium on, if any, or interest or Additional Interest, if any,
on, the Notes; provided, however, that the Holders of a majority in aggregate
principal amount of the then outstanding Notes may rescind an acceleration and
its consequences, including any related payment default that resulted from such
acceleration. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

 

Section 6.05 Control by Majority.

Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee. However, the Trustee may refuse
to follow any direction that conflicts with law or this Indenture or that the
Trustee determines may be unduly prejudicial to the rights of other Holders of
Notes or that may involve the Trustee in personal liability.

 

Section 6.06 Limitation on Suits.

No Holder of any Note will have any right to institute any proceeding with
respect to this Indenture or for any remedy unless:

(a) the Trustee has failed to institute such proceeding for 60 days after the
Holder has previously given to the Trustee written notice of a continuing Event
of Default with respect to the Notes;

 

88



--------------------------------------------------------------------------------

(b) the Holders of at least 25% in principal amount of the then outstanding
Notes have made a written request to the trustee, and offered indemnity or
security satisfactory to the Trustee, to institute such proceeding as trustee;
and

(c) the Trustee has not received from the Holders of a majority in principal
amount of the outstanding Notes a direction inconsistent with such request.

 

Section 6.07 Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the Holder of any Note
will have an absolute and unconditional right to receive payment of the
principal of, and any premium on, if any, or interest or Additional Interest, if
any, on such Note, on or after the date or dates they are to be paid as
expressed in such Note and to institute suit for the enforcement of any such
payment.

 

Section 6.08 Collection Suit by Trustee.

If an Event of Default in payment of principal, premium or interest specified in
Section 6.01(1) or (2) hereof occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
(or any other obligor on the Notes) for the whole amount of unpaid principal and
accrued interest and Additional Interest remaining unpaid.

 

Section 6.09 Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the compensation (as agreed in writing by the
Issuers and the Trustee), expenses, disbursements and advances of the Trustee,
its agents and counsel) and the Holders of the Notes allowed in any judicial
proceedings relative to the Issuers (or any other obligor upon the Notes), its
creditors or its property and shall be entitled and empowered to collect,
receive and distribute any money or other property payable or deliverable on any
such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the compensation (as
agreed in writing by the Issuers and the Trustee), expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under this Indenture. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under this Indenture out of
the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

 

Section 6.10 Priorities.

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

First: to the Trustee, its agents and attorneys for amounts due under this
Indenture, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

 

89



--------------------------------------------------------------------------------

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest and Additional Interest, if any,
ratably, without preference or priority of any kind, according to the amounts
due and payable on the Notes for principal, premium, if any, and interest and
Additional Interest, if any, respectively; and

Third: to the Issuers or to such party as a court of competent jurisdiction
shall direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

 

Section 6.11 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
aggregate principal amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

 

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee will
exercise such of the rights and powers expressly vested in it by this Indenture,
and use the same degree of care and skill in its exercise, as a prudent person
would exercise or use under the circumstances in the conduct of such person’s
own affairs.

(b) Except during the continuance of an Event of Default:

(1) the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, the Trustee will examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein).

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

 

90



--------------------------------------------------------------------------------

(2) the Trustee will not be liable for any error of judgment made in good faith,
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3) the Trustee will not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it under this
Indenture.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.

(e) No provision of this Indenture will require the Trustee to expend or risk
its own funds or incur any liability. The Trustee will be under no obligation to
exercise any of its rights and powers under this Indenture at the request of any
Holders, unless such Holder has offered to the Trustee security and indemnity
satisfactory to it against any loss, liability or expense.

(f) The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

 

Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee will not be liable for
any action it takes or omits to take in good faith in reliance on such Officers’
Certificate or Opinion of Counsel. The Trustee may consult with counsel and the
advice of such counsel or any Opinion of Counsel will be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee will not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuers will be sufficient if signed by an
Officer of the Issuers.

(f) The Trustee will be under no obligation to exercise any of the rights or
powers under this Indenture at the request of any Holders of Notes unless such
Holders have offered to the Trustee indemnity or security satisfactory to it
against any losses, liabilities or expenses.

(g) In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

91



--------------------------------------------------------------------------------

(h) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.

(i) The Trustee may request that the Issuers deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture.

(j) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

(k) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

 

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. If the
Trustee becomes a creditor of the Issuers or any Guarantor, this Indenture
limits the right of the Trustee to obtain payment of claims in certain cases, or
to realize on certain property received in respect of any such claim as security
or otherwise. The Trustee will be permitted to engage in other transactions;
however, if it acquires any conflicting interest it must eliminate such conflict
within 90 days, apply to the SEC for permission to continue as trustee (if this
Indenture has been qualified under the TIA) or resign. Any Agent may do the same
with like rights and duties. The Trustee is also subject to Sections 7.10 and
7.11 hereof.

 

Section 7.04 Trustee’s Disclaimer.

The Trustee will not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuers’ use of the proceeds from the Notes or any money paid to the
Issuers or upon the Issuers’ direction under any provision of this Indenture, it
will not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, acting in such capacity, and it will not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.

 

Section 7.05 Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee will mail to Holders of Notes a notice of the Default
or Event of Default within 90 days after it occurs. Except in the case of a
Default or Event of Default in payment of principal of, premium on, if any, or
interest or Additional Interest, if any, on, any Note, the Trustee may withhold
the notice if and so long as it in good faith determines that withholding the
notice is in the interests of the Holders of the Notes.

 

92



--------------------------------------------------------------------------------

Section 7.06 Reports by Trustee to Holders of the Notes.

(a) Within 90 days after each April 15 beginning with April 15, 2015, and for so
long as Notes remain outstanding, the Trustee will mail to the Holders of the
Notes a brief report dated as of such reporting date that complies with TIA
§313(a) (but if no event described in TIA §313(a) has occurred within the twelve
months preceding the reporting date, no report need be transmitted). The Trustee
also will comply with TIA §313(b)(2). The Trustee will also transmit by mail all
reports as required by TIA §313(c).

(b) A copy of each report at the time of its mailing to the Holders of Notes
will be mailed by the Trustee to the Issuers and filed by the Trustee with the
SEC and each stock exchange on which the Notes are listed in accordance with TIA
§313(d). The Issuers will promptly notify the Trustee in writing when the Notes
are listed on any stock exchange and of any delisting thereof.

 

Section 7.07 Compensation and Indemnity.

(a) The Issuers will pay to the Trustee from time to time compensation, as
agreed in writing between the Issuers and the Trustee, for its acceptance of
this Indenture and services hereunder. The Trustee’s compensation will not be
limited by any law on compensation of a trustee of an express trust. The Issuers
will reimburse the Trustee promptly upon request for all reasonable
disbursements, advances and expenses incurred or made by it in addition to the
compensation for its services. Such expenses will include the compensation, as
agreed in writing by the Issuers and the Trustee, and reasonable disbursements
and expenses of the Trustee’s agents and counsel.

(b) The Issuers and the Guarantors will indemnify the Trustee against any and
all losses, claims, damages, expenses, fees, liabilities or expenses incurred by
it arising out of or in connection with the acceptance or administration of its
duties under this Indenture, including the costs and expenses (including
attorneys fees and expenses) of enforcing this Indenture against the Issuers and
the Guarantors (including this Section 7.07) and defending itself against any
claim (whether asserted by the Issuers, the Guarantors, any Holder or any other
Person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder, except to the extent any such loss, liability or
expense may be attributable to its negligence or bad faith. The Trustee will
notify the Issuers promptly of any claim for which it may seek indemnity.
Failure by the Trustee to so notify the Issuers will not relieve the Issuers or
any of the Guarantors of their obligations hereunder. The Issuers or such
Guarantor will defend the claim and the Trustee will cooperate in the defense.
The Trustee may have separate counsel and the Issuers will pay the reasonable
fees and expenses of such counsel. Neither the Issuers nor any Guarantor need
pay for any settlement made without its consent, which consent will not be
unreasonably withheld.

(c) The obligations of the Issuers and the Guarantors under this Section 7.07
will survive the satisfaction and discharge of this Indenture.

(d) To secure the Issuers’ and the Guarantors’ payment obligations in this
Section 7.07, the Trustee will have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal of, premium on, if any, or interest or Additional Interest, if any,
on, particular Notes. Such Lien will survive the satisfaction and discharge of
this Indenture.

(e) When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(8) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 

93



--------------------------------------------------------------------------------

(f) The Trustee will comply with the provisions of TIA §313(b)(2) to the extent
applicable.

(g) The Trustee shall have no liability or responsibility for any action or
inaction on the part of any Paying Agent, Registrar, authenticating agent,
Custodian (aside from the Trustee acting in such capacities and subject to the
terms hereof).

 

Section 7.08 Replacement of Trustee.

(a) A resignation or removal of the Trustee and appointment of a successor
Trustee will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

(b) The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Company. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Issuers in writing. The Issuers may remove
the Trustee if:

(1) the Trustee fails to comply with Section 7.10 hereof;

(2) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(3) a custodian or public officer takes charge of the Trustee or its property;
or

(4) the Trustee becomes incapable of acting.

(c) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers will promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then outstanding Notes may appoint
a successor Trustee to replace the successor Trustee appointed by the Issuers.

(d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuers, or
the Holders of at least 10% in aggregate principal amount of the then
outstanding Notes may petition, at the expense of the Issuers, any court of
competent jurisdiction for the appointment of a successor Trustee.

(e) If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10 hereof, such Holder
may petition any court of competent jurisdiction for the removal of the Trustee
and the appointment of a successor Trustee.

(f) A successor Trustee will deliver a written acceptance of its appointment to
the retiring Trustee and to the Issuers. Thereupon, the resignation or removal
of the retiring Trustee will become effective, and the successor Trustee will
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee will mail a notice of its succession to Holders. The retiring
Trustee will promptly transfer all property held by it as Trustee to the
successor Trustee; provided, all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 hereof will continue for the benefit of
the retiring Trustee. The Trustee shall have no responsibility for any action or
inaction of any successor Trustee.

 

94



--------------------------------------------------------------------------------

Section 7.09 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee.

 

Section 7.10 Eligibility; Disqualification.

There will at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50.0
million as set forth in its most recent published annual report of condition.

This Indenture will always have a Trustee who satisfies the requirements of TIA
§310(a)(1), (2) and (5). The Trustee is subject to TIA §310(b).

 

Section 7.11 Preferential Collection of Claims Against Company.

The Trustee is subject to TIA §311(a), excluding any creditor relationship
listed in TIA §311(b). A Trustee who has resigned or been removed shall be
subject to TIA §311(a) to the extent indicated therein.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuers may at any time elect to have either Section 8.02 or 8.03 hereof be
applied to all outstanding Notes upon compliance with the conditions set forth
below in this Article 8.

 

Section 8.02 Legal Defeasance and Discharge.

Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuers and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from their obligations with respect to all outstanding
Notes (including the Note Guarantees) on the date the conditions set forth below
are satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal
Defeasance means that the Issuers and the Guarantors will be deemed to have paid
and discharged the entire Indebtedness represented by the outstanding Notes
(including the Note Guarantees), which will thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (a) and (b) below, and to have
satisfied all their other obligations under such Notes, the Note Guarantees and
this Indenture (and the Trustee, on written demand of and at the expense of the
Issuers, shall execute proper instruments acknowledging the same), except for
the following provisions which will survive until otherwise terminated or
discharged hereunder:

(a) the rights of Holders of outstanding Notes to receive payments in respect of
the principal of, premium on, if any, or interest or Additional Interest, if
any, on, such Notes when such payments are due from the trust referred to in
Section 8.04 hereof;

 

95



--------------------------------------------------------------------------------

(b) the Issuers’ obligations with respect to such Notes under Article 2 and
Section 4.02 hereof;

(c) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and the Issuers’ and the Guarantors’ obligations in connection therewith; and

(d) this Article 8.

Subject to compliance with this Article 8, the Issuers may exercise their option
under this Section 8.02 notwithstanding the prior exercise of their option under
Section 8.03 hereof.

 

Section 8.03 Covenant Defeasance.

Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuers and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from each of their obligations under the covenants contained in Sections 4.03,
4.05, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.14, 4.15, 4.16, 4.17, 4.18, 4.19 and
4.20 hereof and clause (d) of Section 5.01(A) hereof with respect to the
outstanding Notes on and after the date the conditions set forth in Section 8.04
hereof are satisfied (hereinafter, “Covenant Defeasance”), and the Notes will
thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but will continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes will not be deemed outstanding for accounting purposes). For this purpose,
Covenant Defeasance means that, with respect to the outstanding Notes and Note
Guarantees, the Issuers and the Guarantors may omit to comply with and will have
no liability in respect of any term, condition or limitation set forth in any
such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply will not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes and Note Guarantees will be unaffected thereby. In
addition, upon the Issuers’ exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, Sections 6.01(3), (4), (5), (6), (7) (only as
such clause 7 applies to Significant Subsidiaries), (8) (only as such clause 8
applies to Significant Subsidiaries) and (9) hereof will not constitute Events
of Default.

 

Section 8.04 Conditions to Legal or Covenant Defeasance.

In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:

(a) the Issuers must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, non-callable
Government Securities, or a combination thereof, in amounts as will be
sufficient, in the opinion of a nationally recognized investment bank, appraisal
firm or firm of independent public accountants, to pay the principal of, premium
on, if any, interest and Additional Interest, if any, on, the outstanding Notes
on the stated date for payment thereof or on the applicable redemption date, as
the case may be, and the Issuers must specify whether Notes are being defeased
to such stated date for payment or to a particular redemption date;

(b) in the case of an election under Section 8.02 hereof, the Issuers must
deliver to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that, subject to customary assumptions and exclusions:

(1) the Issuers have received from, or there has been published by, the Internal
Revenue Service a ruling; or

 

96



--------------------------------------------------------------------------------

(2) since the Issue Date, there has been a change in the applicable U.S. federal
income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for U.S. federal income tax purposes as a result of such
Legal Defeasance and will be subject to U.S. federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;

(c) in the case of an election under Section 8.03 hereof, the Issuers must
deliver to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that, subject to customary assumptions and exclusions, the
Holders of the outstanding Notes will not recognize income, gain or loss for
U.S. federal income tax purposes as a result of such Covenant Defeasance and
will be subject to U.S. federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred;

(d) no Default or Event of Default has occurred and is continuing on the date of
such deposit (other than a Default or Event of Default resulting from the
borrowing of funds to be applied to such deposit (and any similar concurrent
deposit relating to other Indebtedness), and the granting of Liens to secure
such borrowings);

(e) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture and the agreements governing any other
Indebtedness being defeased, discharged or replaced) to which either of the
Issuers or any of the Guarantors is a party or by which either of the Issuers or
any of the Guarantors is bound;

(f) the Issuers must deliver to the Trustee an Officers’ Certificate stating
that the deposit was not made by the Issuers with the intent of preferring the
Holders of Notes over the other creditors of the Issuers with the intent of
defeating, hindering, delaying or defrauding any creditors of the Company or
others; and

(g) the Issuers must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions), each stating that all conditions precedent relating
to the Legal Defeasance or the Covenant Defeasance have been complied with.

Notwithstanding the foregoing provisions of this Section 8.04, the conditions
set forth in the foregoing subsections (b), (c), (d), (e), (f) and (g) of this
Section 8.04 need not be satisfied so long as, at the time the Issuers make the
deposit described in subsection (a), (i) no Default under Section 6.01(1),
(2) and (8) has occurred and is continuing on the date of such deposit and after
giving effect thereto and (ii) either (x) a notice of redemption has been mailed
providing for redemption of all the Notes not more than 60 days after such
mailing and the requirements for such redemption shall have been complied with
or (y) the Stated Maturity of the Notes will occur within 60 days. If the
conditions in the preceding sentence are satisfied, the Issuers shall be deemed
to have exercised their Covenant Defeasance option.

 

97



--------------------------------------------------------------------------------

Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes will be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Issuers acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium, if any, interest and Additional Interest, if any, but
such money need not be segregated from other funds except to the extent required
by law.

The Issuers will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Company from time to time upon the written request of the
Issuers any money or non-callable Government Securities held by it as provided
in Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

 

Section 8.06 Repayment to Issuers.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuers, in trust for the payment of the principal of, premium on, if any, or
interest or Additional Interest, if any, on, any Note and remaining unclaimed
for two years after such principal, premium, if any, or interest or Additional
Interest, if any, has become due and payable shall be paid to the Issuers on
their written request or (if then held by the Issuers) will be discharged from
such trust; and the Holder of such Note will thereafter be permitted to look
only to the Issuers for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Issuers as trustee thereof, will thereupon cease.

 

Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Issuers’ and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees will be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Issuers make any payment of principal of, premium on, if
any, or interest or Additional Interest, if any, on, any Note following the
reinstatement of its obligations, the Company will be subrogated to the rights
of the Holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.

 

98



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02, without the consent of any Holder of Notes, the
Issuers, the Guarantors and the Trustee may amend or supplement this Indenture,
the Notes or the Note Guarantees:

(a) to cure any ambiguity, defect or inconsistency;

(b) to provide for uncertificated Notes in addition to or in place of
certificated Notes (provided that the uncertificated notes are issued in
registered form for purposes of Section 163(f) of the Code);

(c) to provide for the assumption of an Issuer’s or a Guarantor’s obligations to
the Holders of the Notes and Note Guarantees by a successor to an Issuer or such
Guarantor pursuant to Article 5 or Article 10 hereof;

(d) to make any change that would provide any additional rights or benefits to
the Holders of the Notes or that does not adversely affect the legal rights
hereunder of any Holder;

(e) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;

(f) to conform the text of this Indenture, the Notes or the Note Guarantees to
any provision of the “Description of the New Endo Finance Notes” section of the
Offer to Exchange, to the extent that such provision in that “Description of the
New Endo Finance Notes” was intended to be a verbatim recitation of a provision
of this Indenture, the Notes or the Note Guarantees, which intent may be
evidenced by an Officers’ Certificate to that effect;

(g) to provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture as of the Issue Date; or

(h) to allow any Guarantor to execute a supplemental indenture and/or a Note
Guarantee with respect to the Notes.

Upon the request of the Issuers accompanied by resolutions of their respective
Boards of Directors authorizing the execution of any such amended or
supplemental indenture, and upon receipt by the Trustee of the documents
described in Section 7.02 hereof, the Trustee will join with the Issuers and the
Guarantors in the execution of any amended or supplemental indenture authorized
or permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee will
not be obligated to enter into such amended or supplemental indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.

 

Section 9.02 With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Issuers, the Guarantors and
the Trustee may amend or supplement this Indenture (including, without
limitation, Sections 3.09, 4.10 and 4.14 hereof) and the Notes and the Note
Guarantees with the consent of the Holders of at least a majority in aggregate
principal amount of the then outstanding Notes (including, without limitation,
Additional Notes, if any) voting as a single class (including, without
limitation, consents obtained in connection with a tender offer

 

99



--------------------------------------------------------------------------------

or exchange offer for, or purchase of, the Notes), and, subject to Sections 6.04
and 6.07 hereof, any existing Default or Event of Default (other than a Default
or Event of Default in the payment of the principal of, premium on, if any,
interest or Additional Interest, if any, on, the Notes, except a payment default
resulting from an acceleration that has been rescinded) or compliance with any
provision of this Indenture or the Notes or the Note Guarantees may be waived
with the consent of the Holders of a majority in aggregate principal amount of
the then outstanding Notes (including, without limitation, Additional Notes, if
any) voting as a single class (including, without limitation, consents obtained
in connection with a purchase of, or tender offer or exchange offer for Notes).

Upon the request of the Issuers accompanied by resolutions of their Boards of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee will
join with the Issuers and the Guarantors in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but will not be
obligated to, enter into such amended or supplemental indenture.

It is not necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers will promptly mail to the Holders of Notes affected
thereby a notice briefly describing the amendment, supplement or waiver. Any
failure of the Issuers to mail such notice, or any defect therein, will not,
however, in any way impair or affect the validity of any such amended or
supplemental indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the
Holders of a majority in aggregate principal amount of the Notes then
outstanding voting as a single class may waive compliance in a particular
instance by the Issuers or any Guarantor with any provision of this Indenture,
the Notes or the Note Guarantees. However, without the consent of each Holder
affected, an amendment, supplement or waiver under this Section 9.02 may not
(with respect to any Notes held by a non-consenting Holder):

(a) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(b) reduce the principal of or change the fixed maturity of any Note or alter or
waive any of the provisions with respect to the redemption of the Notes (except
as provided above with respect to Sections 3.09, 4.10 and 4.14 hereof);

(c) reduce the rate of or change the time for payment of interest, including
default interest, on any Note;

(d) waive a Default or Event of Default in the payment of principal of, premium
on, if any, or interest or Additional Interest, if any, on, the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes and a waiver of the
payment default that resulted from such acceleration);

(e) make any Note payable in money other than that stated in the Notes;

 

100



--------------------------------------------------------------------------------

(f) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders of Notes to receive payments of principal
of, premium on, if any, or interest or Additional Interest, if any, on, the
Notes;

(g) waive a redemption payment with respect to any Note (other than a payment
required by Sections 3.09, 4.10 or 4.14 hereof);

(h) release any Guarantor from any of its obligations under its Note Guarantee
or this Indenture, except in accordance with the terms of this Indenture; or

(i) make any change in the preceding amendment and waiver provisions.

 

Section 9.03 Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes will be set forth
in an amended or supplemental indenture that complies with the TIA as then in
effect.

 

Section 9.04 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

 

Section 9.05 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuers in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.

 

Section 9.06 Trustee to Sign Amendments, etc.

The Trustee will sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Issuers may not
sign an amended or supplemental indenture until the Boards of Directors of the
Issuers approve it. In executing any amended or supplemental indenture, the
Trustee will receive and (subject to Section 7.01 hereof) will be fully
protected in conclusively relying upon, in addition to the documents required by
Section 12.04 hereof, an Officers’ Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture and that such supplemental indenture constitutes the
valid and binding obligation of the Issuers and any Guarantors party thereto,
enforceable against such parties in accordance with its terms, subject to
customary exceptions.

 

101



--------------------------------------------------------------------------------

ARTICLE 10

NOTE GUARANTEES

 

Section 10.01 Guarantee.

(a) Subject to this Article 10, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Issuers hereunder or thereunder, that:

(1) the principal of, premium on, if any, and interest and Additional Interest,
if any, on, the Notes will be promptly paid in full when due, whether at
maturity, by acceleration, redemption or otherwise, and interest on the overdue
principal of, premium on, if any, and interest and Additional Interest, if any,
on, the Notes, if lawful, and all other obligations of the Issuers to the
Holders or the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and

(2) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

(b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuers, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Issuers, any right to require a
proceeding first against the Issuers, protest, notice and all demands whatsoever
and covenants that this Note Guarantee will not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.

(c) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to any of the Issuers or the Guarantors, any
amount paid either to the Trustee or to such Holder, this Note Guarantee, to the
extent theretofore discharged, will be reinstated in full force and effect.

(d) Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 hereof
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 6 hereof, such obligations (whether or
not due and payable) will forthwith become due and payable by the Guarantors for
the purpose of this Note Guarantee. The Guarantors will have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Note Guarantee.

 

102



--------------------------------------------------------------------------------

Section 10.02 Limitation on Guarantor Liability.

(A) Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Note Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state or foreign law to the extent
applicable to any Note Guarantee. To effectuate the foregoing intention, the
Trustee, the Holders and the Guarantors hereby irrevocably agree that the
obligations of such Guarantor will be limited to the maximum amount that will,
after giving effect to such maximum amount and all other contingent and fixed
liabilities of such Guarantor that are relevant under such laws, and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Article 10, result in the
obligations of such Guarantor under its Note Guarantee not constituting a
fraudulent transfer or conveyance under federal, state or similar foreign law.

(B) Notwithstanding anything to the contrary contained in this Indenture, the
aggregate obligations and exposure of each of Endo Luxembourg Finance Company II
S.à r.l. and any other Guarantor established in Luxembourg of which either
Issuer is not a direct or indirect subsidiary (a “Luxembourg Guarantor”) in
respect of the obligations of the Issuers under the Notes, shall be limited at
any time to an aggregate amount not exceeding 95% of the greater of:

(a) an amount equal to the sum of the relevant Luxembourg Guarantor’s Net Assets
(as defined below), as reflected in the most recent financial information of the
relevant Luxembourg Guarantor available to the Trustee at the Issue Date,
including, without limitation, its most recently and duly approved financial
statements (comptes annuels) and any (unaudited) interim financial statements
signed by its board of managers (gérants) or by its board of directors (conseil
d’administration), as applicable (or, if no financial information is available
with respect to the relevant Luxembourg Guarantor at the Issue Date, the first
financial information available with respect to such Luxembourg Guarantor after
the Issue Date); and

(b) an amount equal to the sum of the relevant Luxembourg Guarantor’s Net
Assets, as reflected in the most recent financial information of the relevant
Luxembourg Guarantor available to the Trustee at the date the Note Guarantee is
enforced against the relevant Luxembourg Guarantor, including, without
limitation, its most recently and duly approved financial statements (comptes
annuels) and any (unaudited) interim financial statements signed by its board of
managers (gérants) or by its board of directors (conseil d’administration), as
applicable.

Should the financial information of the relevant Luxembourg Guarantor not be
available on the Issue Date, the relevant Luxembourg Guarantor’s Net Assets will
be determined in accordance with the Luxembourg accounting principles referred
to below.

For the purposes of this Section 10.02(B), “Net Assets” shall mean all the
assets (actifs) of the relevant Luxembourg Guarantor minus its liabilities
(provisions et dettes) as valued either (i) at the fair market value determined
by an independent third party appointed by the Luxembourg Guarantor, or (ii) if
no such market value has been determined, in accordance with Luxembourg
generally accepted accounting principles (“Lux GAAP”) or International Financial
Reporting Standards (“IFRS”), as applicable, and the relevant provisions of the
Luxembourg Act of December 19, 2002 on the Register of Commerce and Companies,
on accounting and on annual accounts of the companies, as amended. For the
avoidance of doubt, this Section 10.02(B) does not apply to Endo Luxembourg
Holding Company S.à r.l. and Endo Luxembourg Finance Company I S.à r.l.

 

103



--------------------------------------------------------------------------------

Section 10.03 Issuance and Delivery of Note Guarantee.

To evidence its Note Guarantee set forth in Section 10.01, each Guarantor hereby
agrees that this Indenture (or a supplemental indenture to this Indenture) shall
be executed on behalf of such Guarantor by an Officer of such Guarantor.

Each Guarantor hereby agrees that its Note Guarantee set forth in Section 10.01
shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Note Guarantee on the Notes.

If an Officer whose signature is on this Indenture or on the Note Guarantee no
longer holds that office at the time the Trustee authenticates the Note on which
a Note Guarantee is endorsed, the Note Guarantee will be valid nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors. Upon execution of a supplemental
indenture to this Indenture by any Guarantor in the form of Exhibit E hereto,
the Note Guarantee set forth in this Indenture and such supplemental indenture
shall be deemed duly delivered, without any further action by any Person, on
behalf of such Guarantor. All the Note Guarantees so issued will in all respects
have the same legal rank and benefit under this Indenture as the Note Guarantees
theretofore and thereafter issued in accordance with the terms of this Indenture
as though all of such Note Guarantees had been issued at the date of the
execution hereof.

 

Section 10.04 Guarantors May Consolidate, etc., on Certain Terms.

Except as otherwise provided in Section 10.05 hereof, no Guarantor (other than
the Company) may sell or otherwise dispose of all or substantially all of its
assets to, or consolidate with or merge with or into (whether or not such
Guarantor is the surviving Person) another Person, other than the Company, the
Issuers or another Guarantor, unless:

(a) immediately after giving effect to such transaction, no Default or Event of
Default exists; and

(b) either:

(1) subject to Section 10.05 hereof, the Person acquiring the property in any
such sale or disposition or the Person formed by or surviving any such
consolidation or merger (the “Successor Guarantor”) unconditionally assumes all
the obligations of that Guarantor under its Note Guarantees, this Indenture and
the Registration Rights Agreement on the terms set forth herein or therein,
pursuant to a supplemental indenture in form and substance reasonably
satisfactory to the Trustee; or

(2) the Net Proceeds of such sale or other disposition are applied in accordance
with the applicable provisions of this Indenture, including without limitation,
Section 4.10 hereof.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the Successor Guarantor, by a supplemental indenture, of the Note
Guarantees and the due and punctual performance of all of the covenants and
conditions of this Indenture to be performed by the Guarantor, such Successor
Guarantor will succeed to and be substituted for the Guarantor with the same
effect as if it had been named herein as a Guarantor.

 

104



--------------------------------------------------------------------------------

Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses b(1)
and b(2) above, nothing contained in this Indenture or in any of the Notes will
prevent any consolidation or merger of a Guarantor with or into the Company, the
Issuers or another Guarantor, or will prevent any sale or conveyance of the
property of a Guarantor as an entirety or substantially as an entirety to the
Company, the Issuers or another Guarantor.

 

Section 10.05 Releases.

(a) In the event of any sale or other disposition of all or substantially all of
the assets of any Guarantor, by way of merger, consolidation or otherwise, to a
Person that is not (either before or after giving effect to such transaction)
the Company or a Restricted Subsidiary, then the corporation acquiring the
property will be released and relieved of any obligations under the Note
Guarantee;

(b) In the event of any sale or other disposition of Capital Stock of any
Guarantor to a Person that is not (either before or after giving effect to such
transaction) the Company or a Restricted Subsidiary, and such Guarantor ceases
to be a Restricted Subsidiary as a result of the sale or other disposition, then
such Guarantor will be released and relieved of any obligations under its Note
Guarantee;

provided, in both cases, that the Net Proceeds of such sale or other disposition
are applied in accordance with the applicable provisions of this Indenture,
including without limitation Section 4.10 hereof. Upon delivery by the Company
to the Trustee of an Officers’ Certificate and an Opinion of Counsel to the
effect that such sale or other disposition was made by the Company in accordance
with the provisions of this Indenture, including without limitation Section 4.10
hereof, the Trustee will execute any documents reasonably required in order to
evidence the release of any Guarantor from its obligations under its Note
Guarantee.

(c) Upon designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in accordance with the terms of this Indenture, such
Guarantor will be released and relieved of any obligations under its Note
Guarantee.

(d) Upon Legal Defeasance or Covenant Defeasance in accordance with Article 8
hereof or satisfaction and discharge of this Indenture in accordance with
Article 11 hereof, each Guarantor will be released and relieved of any
obligations under its Note Guarantee.

(e) Upon the release of the Guarantor’s guarantee under all applicable
Triggering Indebtedness, each Guarantor will be released and relieved of any
obligations under its Note Guarantee.

Any Guarantor not released from its obligations under its Note Guarantee as
provided in this Section 10.05 will remain liable for the full amount of
principal of, premium on, if any, and interest and Additional Interest, if any,
on, the Notes and for the other obligations of any Guarantor under this
Indenture as provided in this Article 10.

 

105



--------------------------------------------------------------------------------

ARTICLE 11

SATISFACTION AND DISCHARGE

 

Section 11.01 Satisfaction and Discharge.

This Indenture will be discharged and will cease to be of further effect as to
all Notes issued hereunder, when:

(a) either:

(1) all Notes that have been authenticated, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has been
deposited in trust and thereafter repaid to the Issuers, have been delivered to
the Trustee for cancellation; or

(2) all Notes that have not been delivered to the Trustee for cancellation have
become due and payable by reason of the mailing of a notice of redemption or
otherwise or will become due and payable within one year and the Issuers or any
Guarantor have irrevocably deposited or caused to be deposited with the Trustee
as trust funds in trust solely for the benefit of the Holders, cash in U.S.
dollars, non-callable Government Securities, or a combination thereof, in
amounts as will be sufficient, without consideration of any reinvestment of
interest, to pay and discharge the entire Indebtedness on the Notes not
delivered to the Trustee for cancellation for principal of, premium on, if any,
interest and Additional Interest, if any, on, the Notes to the date of maturity
or redemption; provided, that, upon any redemption that requires the payment of
a premium, the amount deposited shall be sufficient to the extent that an amount
is deposited with the Trustee equal to the premium calculated as of the date of
the notice of redemption, with any deficit on the date of redemption only
required to be deposited with the Trustee on or prior to the date of redemption
(it being understood that any satisfaction and discharge shall be subject to the
condition subsequent that such deficit is in fact paid);

(b) in respect of Section 11.01(a)(2), no Default or Event of Default has
occurred and is continuing on the date of the deposit (other than a Default or
Event of Default resulting from the borrowing of funds to be applied to such
deposit and any similar deposit relating to other Indebtedness and, in each
case, the granting of Liens to secure such borrowings) and the deposit will not
result in a breach or violation of, or constitute a default under, any other
instrument to which the Issuers or any Guarantor is or are a party or by which
the Issuers or any Guarantor is or are bound (other than with respect to the
borrowing of funds to be applied concurrently to make the deposit required to
effect such satisfaction and discharge and any similar concurrent deposit
relating to other Indebtedness, and in each case the granting of Liens to secure
such borrowings);

(c) the Issuers or any Guarantor has or have paid or caused to be paid all sums
payable by it or them under this Indenture; and

(d) the Issuers have delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the redemption date, as the case may be.

In addition, the Issuers must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to Section 11.01(a)(2), the provisions
of Sections 11.02 and 8.06 hereof will survive. In addition, nothing in this
Section 11.01 will be deemed to discharge those provisions of Section 7.07
hereof, that, by their terms, survive the satisfaction and discharge of this
Indenture.

 

106



--------------------------------------------------------------------------------

Section 11.02 Application of Trust Money.

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 11.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal, premium, if any, and interest and Additional
Interest, if any, for whose payment such money has been deposited with the
Trustee; but such money need not be segregated from other funds except to the
extent required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Company’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Company has made any payment of
principal of, premium on, if any, or interest or Additional Interest, if any,
on, any Notes because of the reinstatement of its obligations, the Company shall
be subrogated to the rights of the Holders of such Notes to receive such payment
from the money or Government Securities held by the Trustee or Paying Agent.

ARTICLE 12

MISCELLANEOUS

 

Section 12.01 Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA §318(c), the imposed duties will control.

 

Section 12.02 Notices.

Any notice or communication by the Issuers, the Company, any Guarantor or the
Trustee to the others is duly given if in writing and delivered in Person or by
first class mail (registered or certified, return receipt requested), facsimile
transmission or overnight air courier guaranteeing next day delivery, to the
others’ address:

If to the Issuers, the Company and/or any Guarantor:

Endo Finance LLC

Endo Finco Inc.

c/o Endo Health Solutions Inc.

1400 Atwater Drive

Malvern, Pennsylvania 19355

Fax: (610) 884-7159

Attention: Treasurer

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

 

107



--------------------------------------------------------------------------------

New York, NY 10036

Facsimile No.: (212) 735-2000

Attention: Stacy J. Kanter

If to the Trustee:

Wells Fargo Bank, National Association

150 East 42nd Street, 40th Floor

New York, NY 10017

Facsimile No.: (917) 260-1593

Attention: Corporate Trust Services—Administrator for Endo Health Solutions Inc.

With a copy to:

Thompson Hine LLP

335 Madison Avenue, 12th floor

New York, NY 10017

Facsimile No.: (212) 344-6101

Attention: Irving Apar, Esq.

The Issuers, the Company, any Guarantor or the Trustee, by notice to the others,
may designate additional or different addresses for subsequent notices or
communications.

All notices and communications (other than those sent to Holders) will be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if transmitted by facsimile; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication will also be so mailed to any Person
described in TIA §313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it will not affect its
sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Issuers or the Company mail a notice or communication to Holders, they
will mail a copy to the Trustee and each Agent at the same time.

 

Section 12.03 Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to TIA §312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Issuers, the Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA §312(c).

 

Section 12.04 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuers and/or the Company to the Trustee
to take any action under this Indenture, the Issuers and/or the Company, as
applicable, shall furnish to the Trustee:

(a) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 12.05
hereof) stating that, in the opinion of the signers, all conditions precedent,
if any, provided for in this Indenture relating to the proposed action have been
complied with; and

 

108



--------------------------------------------------------------------------------

(b) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which must include the statements set forth in Section 12.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent have
been complied with.

 

Section 12.05 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA §314(a)(4)) must comply with the provisions of TIA §314(e) and
must include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

 

Section 12.06 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

Section 12.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator or stockholder of the Issuers or
any Guarantor, as such, will have any liability for any obligations of the
Issuers or the Guarantors under the Notes, this Indenture, the Note Guarantees
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Notes by accepting a Note waives and releases all
such liability. The waiver and release are part of the consideration for
issuance of the Notes. The waiver may not be effective to waive liabilities
under the federal securities laws.

 

Section 12.08 Governing Law; Waiver of Jury Trial.

THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
ISSUERS AND THE GUARANTORS CONSENTS AND IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY NEW YORK STATE OR U.S. FEDERAL COURT LOCATED IN THE BOROUGH OF MANHATTAN,
CITY OF NEW YORK, COUNTY OF NEW YORK, STATE OF NEW YORK IN RELATION TO ANY LEGAL
ACTION OR PROCEEDING (I) ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS

 

109



--------------------------------------------------------------------------------

INDENTURE, THE NOTES, THE GUARANTEES AND ANY RELATED DOCUMENTS AND/OR
(II) ARISING UNDER ANY U.S. FEDERAL OR U.S. STATE SECURITIES LAWS IN RESPECT OF
THE NOTES, THE GUARANTEES AND ANY SECURITIES ISSUED PURSUANT TO THE TERMS OF THE
INDENTURE. EACH OF THE ISSUERS AND THE GUARANTORS WAIVES ANY OBJECTION TO
PROCEEDINGS IN ANY SUCH COURTS, WHETHER ON THE GROUND OF VENUE OR ON THE GROUND
THAT THE PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE
ISSUERS AND THE GUARANTORS, TO THE EXTENT ORGANIZED OUTSIDE OF THE UNITED
STATES, SHALL APPOINT CT CORPORATION SYSTEM, 111 EIGHTH AVENUE, 13TH FLOOR, NEW
YORK, NY 10011, AS ITS AGENT FOR SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND AGREES THAT SERVICE OF PROCESS UPON SAID AUTHORIZED AGENT SHALL
BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH
SUIT, ACTION OR PROCEEDING. EACH OF THE ISSUERS AND THE GUARANTORS AGREES TO
DELIVER, UPON THE EXECUTION AND DELIVERY OF THIS INDENTURE, A WRITTEN ACCEPTANCE
BY SUCH AGENT OF ITS APPOINTMENT AS SUCH AGENT. EACH OF THE ISSUERS AND THE
GUARANTORS, TO THE EXTENT ORGANIZED OUTSIDE OF THE UNITED STATES, FURTHER AGREES
TO TAKE ANY AND ALL ACTION, INCLUDING THE FILING OF ANY AND ALL SUCH DOCUMENTS
AND INSTRUMENTS, AS MAY BE REASONABLY NECESSARY TO CONTINUE SUCH DESIGNATION AND
APPOINTMENT OF CT CORPORATION SYSTEM IN FULL FORCE AND EFFECT FOR SO LONG AS THE
INDENTURE, REMAINS IN FORCE. EACH OF THE ISSUERS, THE TRUSTEE AND THE GUARANTORS
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 12.09 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

 

Section 12.10 Successors.

All agreements of the Issuers in this Indenture and the Notes will bind their
successors. All agreements of the Trustee in this Indenture will bind its
successors. All agreements of each Guarantor in this Indenture will bind its
successors, except as otherwise provided in Section 10.05 hereof.

 

Section 12.11 Severability.

In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 

Section 12.12 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
(which may be provided via facsimile or other electronic transmission) will be
an original, but all of them together represent the same agreement.

 

110



--------------------------------------------------------------------------------

Section 12.13 Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and will in no way modify or
restrict any of the terms or provisions hereof.

 

Section 12.14 U.S.A. Patriot Act

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or disasters, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 

Section 12.15 Force Majeure

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

[Signatures on following page]

 

111



--------------------------------------------------------------------------------

SIGNATURES

Dated as of May 6, 2014

 

ENDO FINANCE LLC as an Issuer   by ENDO LUXEMBOURG FINANCE COMPANY I   S.À R.L.,
its sole member By:  

/s/ Andrew O’Shea

Name:   Andrew O’Shea Title:   B Manager

[Signature Page to 2019 Notes Indenture]



--------------------------------------------------------------------------------

ENDO FINCO INC. as an Issuer By:  

/s/ Deanna Voss

Name:   Deanna Voss Title:   Secretary

[Signature Page to 2019 Notes Indenture]



--------------------------------------------------------------------------------

ENDO LLC ENDO U.S. INC. each, as a Guarantor By:  

/s/ Deanna Voss

Name:   Deanna Voss Title:   Secretary ENDO HEALTH SOLUTIONS INC. ENDO
PHARMACEUTICALS INC. ENDO PHARMACEUTICALS SOLUTIONS INC. ENDO PHARMACEUTICALS
VALERA INC. GENERICS INTERNATIONAL (US PARENT), INC. GENERICS INTERNATIONAL (US
MIDCO), INC. GENERICS INTERNATIONAL (US HOLDCO), INC. GENERICS INTERNATIONAL
(US), INC. AMERICAN MEDICAL SYSTEMS HOLDINGS, INC. AMERICAN MEDICAL SYSTEMS,
INC. AMS RESEARCH CORPORATION AMS SALES CORPORATION LASERSCOPE each, as a
Guarantor By:  

/s/ Deanna Voss

Name:   Deanna Voss Title:   Assistant Secretary

[Signature Page to 2019 Notes Indenture]



--------------------------------------------------------------------------------

GENERICS BIDCO I, LLC VINTAGE PHARMACEUTICALS, LLC GENERICS BIDCO II, LLC MOORES
MILL PROPERTIES LLC WOOD PARK PROPERTIES LLC QUARTZ SPECIALTY PHARMACEUTICALS,
LLC each, as a Guarantor by GENERICS INTERNATIONAL (US), INC., its manager By:  

/s/ Deanna Voss

Name:   Deanna Voss Title:   Assistant Secretary

[Signature Page to 2019 Notes Indenture]



--------------------------------------------------------------------------------

LEDGEMONT ROYALTY SUB LLC

as a Guarantor

by ENDO PHARMACEUTICALS SOLUTIONS INC.,

its manager

By:  

/s/ Deanna Voss

Name:   Deanna Voss Title:   Assistant Secretary

[Signature Page to 2019 Notes Indenture]



--------------------------------------------------------------------------------

ENDO LIMITED as a Guarantor By:  

/s/ Suketu P. Upadhyay

Name:   Suketu P. Upadhyay Title:   Director

ENDO VENTURES LIMITED

as a Guarantor

By:  

/s/ Blaine T. Davis

Name:   Blaine T. Davis Title:   Director

ENDO MANAGEMENT LIMITED

as a Guarantor

By:  

/s/ Suketu P. Upadhyay

Name:   Suketu P. Upadhyay Title:   Director

ENDO FINANCE LIMITED

as a Guarantor

By:  

/s/ Suketu P. Upadhyay

Name:   Suketu P. Upadhyay Title:   Director

[Signature Page to 2019 Notes Indenture]



--------------------------------------------------------------------------------

ENDO LUXEMBOURG HOLDING COMPANY S.À R.L. as a Guarantor By:  

/s/ Andrew O’Shea

Name:   Andrew O’Shea Title:   B Manager

ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L.

as a Guarantor

By:  

/s/ Andrew O’Shea

Name:   Andrew O’Shea Title:   B Manager

ENDO LUXEMBOURG FINANCE COMPANY II S.À R.L.

as a Guarantor

By:  

/s/ Andrew O’Shea

Name:   Andrew O’Shea Title:   B Manager

[Signature Page to 2019 Notes Indenture]



--------------------------------------------------------------------------------

PALADIN LABS CANADIAN HOLDING INC. as a Guarantor By:  

/s/ Mark Beaudet

Name:   Mark Beaudet Title:   President and Chief Executive Officer

PALADIN LABS INC.

as a Guarantor

By:  

/s/ Mark Beaudet

Name:   Mark Beaudet Title:   President and Chief Executive Officer

[Signature Page to 2019 Notes Indenture]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

By:  

/s/ Martin Reed

Name:   Martin Reed Title:   Vice President

[Signature Page to 2019 Notes Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[Face of Note]

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

CUSIP/ISN                    

7.00% Senior Notes due 2019

 

No.        $            

ENDO FINANCE LLC AND ENDO FINCO INC.

promise to pay to                      or registered assigns,

the principal sum of                      DOLLARS on July 15, 2019.

Interest Payment Dates: January 15 and July 15

Record Dates: January 1 and July 1

Dated:

 

 

 

1



--------------------------------------------------------------------------------

ENDO FINANCE LLC   by ENDO LUXEMBOURG FINANCE   COMPANY I S.À R.L., its sole
member By:  

 

  Name:   Title: ENDO FINCO INC. By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

This is one of the Notes referred to in the within-mentioned Indenture: WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:  

 

  Authorized Signatory

 

3



--------------------------------------------------------------------------------

[Back of Note]

7.00% Senior Notes due 2019

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

(1) INTEREST. Endo Finance LLC, a Delaware limited liability company and Endo
Finco Inc., a Delaware corporation (collectively, the “Issuers”), promise to pay
or cause to be paid interest on the principal amount of this Note at 7.00% per
annum from May 6, 2014 until maturity and shall pay the Additional Interest, if
any payable pursuant to the Registration Rights Agreement referred to below. The
Issuers will pay interest, semi-annually in arrears on January 15 and July 15 of
each year, or if any such day is not a Business Day, on the next succeeding
Business Day (each, an “Interest Payment Date”). Interest on the Notes will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of issuance; provided that, if this Note
is authenticated between a record date referred to on the face hereof and the
next succeeding Interest Payment Date, interest shall accrue from such next
succeeding Interest Payment Date; provided further, that the first Interest
Payment Date shall be July 15, 2014. The Issuers will pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal at a rate that is 1% higher than the then applicable interest rate on
the Notes to the extent lawful; it will pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest and Additional Interest, if any (without regard to any applicable grace
period), at the same rate to the extent lawful.

Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months.

(2) METHOD OF PAYMENT. The Issuers will pay interest on the Notes (except
defaulted interest) and Additional Interest, if any, to the Persons who are
registered Holders of Notes at the close of business on the January 1 and July 1
next preceding the Interest Payment Date, even if such Notes are canceled after
such record date and on or before such Interest Payment Date, except as provided
in Section 2.12 of the Indenture with respect to defaulted interest. The Notes
will be payable as to principal, premium, if any, and interest and Additional
Interest, if any, at the office or agency of the Paying Agent and Registrar
within the City and State of New York, or, at the option of the Issuers, payment
of interest and Additional Interest, if any, may be made by check mailed to the
Holders at their addresses set forth in the register of Holders; provided that
payment by wire transfer of immediately available funds will be required with
respect to principal of, premium on, if any, and interest and Additional
Interest, if any, on all Global Notes and all other Notes the Holders of which
will have provided wire transfer instructions to the Issuers or the Paying Agent
at least five Business Days prior to the applicable Payment Date. Such payment
will be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.

(3) PAYING AGENT AND REGISTRAR. Initially, Wells Fargo Bank, National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Issuers may change the Paying Agent or Registrar without prior
notice to the Holders of the Notes. The Issuers, the Company or any of its
Subsidiaries may act as Paying Agent or Registrar.

 

4



--------------------------------------------------------------------------------

(4) INDENTURE. The Issuers issued the Notes under an Indenture, dated as May 6,
2014 (as amended or supplemented from time to time, the “Indenture”), among the
Issuers and the Trustee. The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the TIA. The
Notes are subject to all such terms, and Holders are referred to the Indenture
and such Act for a statement of such terms. To the extent any provision of this
Note conflicts with the express provisions of the Indenture, the provisions of
the Indenture shall govern and be controlling. The Notes are unsecured
obligations of the Issuers. The Indenture does not limit the aggregate principal
amount of Notes that may be issued thereunder.

(5) OPTIONAL REDEMPTION.

(a) At any time prior to July 15, 2014, the Issuers may on any one or more
occasions redeem up to 35% of the aggregate principal amount of the Notes issued
under the Indenture, upon not less than 30 nor more than 60 days’ notice, at a
redemption price equal to 107.000% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest and Additional Interest, if any, to,
but not including, the date of redemption (subject to the rights of Holders of
Notes on the relevant record date to receive interest due on the relevant
interest payment date if the Notes have not been redeemed prior to such date),
with the net cash proceeds of an Equity Offering; provided that:

(1) at least 65% of the aggregate principal amount of Notes originally issued
under the Indenture (excluding Notes held by the Issuers and its Subsidiaries)
remains outstanding immediately after the occurrence of such redemption; and

(2) the redemption occurs within 120 days of the date of the closing of such
Equity Offering.

(b) At any time prior to July 15, 2015, the Issuers may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Premium as of, and accrued and unpaid
interest and Additional Interest, if any, to, but not including, the date of
redemption, subject to the rights of Holders of Notes on the relevant record
date to receive interest due on the relevant interest payment date.

(c) Except pursuant to this paragraph 5 and paragraph 7 below, the Notes will
not be redeemable at the Issuers’ option prior to July 15, 2015.

(d) On or after to July 15, 2015, the Issuers may on any one or more occasions
redeem all or a part of the Notes, upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below, plus accrued and unpaid interest and Additional Interest, if
any, on the Notes redeemed, to, but not including, the applicable date of
redemption, if redeemed during the twelve-month period beginning on July 15 of
the years indicated below (subject to the rights of Holders on the relevant
record date to receive interest due on the relevant interest payment date if the
Notes have not been redeemed prior to such date):

 

Year

   Percentage  

2015

     103.500 % 

2016

     101.750 % 

2017 and thereafter

     100.000 % 

 

5



--------------------------------------------------------------------------------

Unless the Issuers default in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(6) MANDATORY REDEMPTION. The Issuers are not required to make mandatory
redemption or sinking fund payments with respect to the Notes.

(7) REDEMPTION FOR CHANGES IN TAXES. The Issuers may redeem the Notes, in whole
but not in part, at its discretion at any time, at a redemption price equal to
100% of the principal amount of the Notes redeemed plus accrued and unpaid
interest and Additional Interest, if any, to, but not including, the Tax
Redemption Date pursuant to Section 3.10 of the Indenture.

(8) REPURCHASE AT THE OPTION OF HOLDER.

(a) If there is a Change of Control Repurchase Event, the Issuers will be
required to make an offer (a “Change of Control Offer”) to each Holder to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000 in
excess thereof) of each Holder’s Notes at a purchase price in cash equal to 101%
of the aggregate principal amount thereof plus accrued and unpaid interest and
Additional Interest, if any, thereon to, but not including, the date of
purchase, subject to the rights of Holders on the relevant record date to
receive interest due on the relevant interest payment date (the “Change of
Control Payment”). Within 30 days following any Change of Control Repurchase
Event, the Issuers will mail a notice to each Holder setting forth the
procedures governing the Change of Control Offer as required by the Indenture.

(b) The Company may be required to make an offer to purchase Notes in the event
of an Asset Sale as set forth in Section 4.10 of the Indenture.

(9) NOTICE OF REDEMPTION. At least 30 days but not more than 60 days before a
redemption date, the Issuers will mail or cause to be mailed, by first class
mail, a notice of redemption to each Holder whose Notes are to be redeemed at
its registered address, except that redemption notices may be mailed more than
60 days prior to a redemption date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of the Indenture
pursuant to Articles 8 or 11 thereof. Notes and portions of Notes selected will
be in amounts of $2,000 or whole multiples of $1,000 in excess thereof; except
that if all of the Notes of a Holder are to be redeemed or purchased, the entire
outstanding amount of Notes held by such Holder shall be redeemed or purchased.

(10) DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form in
denominations of $2,000 and integral multiples of $1,000 in excess thereof. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuers may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuers need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuers
need not exchange or register the transfer of any Notes for a period of 15 days
before the mailing of any notice of redemption or during the period between a
record date and the next succeeding Interest Payment Date.

 

6



--------------------------------------------------------------------------------

(11) PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as
the owner of it for all purposes. Only registered Holders have rights under the
Indenture.

(12) AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Indenture, the Notes or the Note Guarantees may be amended or supplemented with
the consent of the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes including Additional Notes, if any, voting as a
single class. Without the consent of any Holder of Notes, the Indenture, the
Notes or the Note Guarantees may be amended or supplemented as provided in the
Indenture.

(13) DEFAULTS AND REMEDIES. If an Event of Default (other than an Event of
Default specified in Section 6.01(7) and 6.01(8) of the Indenture with respect
to the Company) shall have occurred and be continuing, either the Trustee or the
Holders of at least 25% of the outstanding principal amount of the Notes may
declare to be immediately due and payable the principal amount of all such Notes
then outstanding, plus accrued but unpaid interest to the date of
acceleration. Upon the effectiveness of such a declaration, such principal,
premium, accrued and unpaid interest (including Additional Interest), and other
monetary obligations shall be due and payable immediately. If an Event of
Default specified in Sections 6.01(7) and 6.01(8) of the Indenture with respect
to the Company shall occur, such amounts with respect to all the Notes shall
become automatically due and payable immediately without any further action or
notice. The Holders of a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may, on behalf of all the Holders,
rescind an acceleration or waive an existing Default or Event of Default and its
respective consequences under the Indenture except a continuing Default or Event
of Default in the payment of principal of, premium on, if any, or interest or
Additional Interest, if any, on, the Notes (including in connection with an
offer to purchase).

(14) TRUSTEE DEALINGS WITH ISSUERS. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuers or their Affiliates, and may otherwise deal with the Issuers or their
Affiliates, as if it were not the Trustee.

(15) NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator or
stockholder of the Issuers or any Guarantor, as such, will have any liability
for any obligations of the Issuers or the Guarantors under the Notes, the
Indenture, the Note Guarantees or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liability. The waiver and release are part
of the consideration for issuance of the Notes. The waiver may not be effective
to waive liabilities under the federal securities laws.

(16) AUTHENTICATION. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

(17) ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

(18) ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED
DEFINITIVE NOTES. In addition to the rights provided to Holders of Notes under
the Indenture, Holders of Restricted Global Notes and Restricted Definitive
Notes will have all the

 

7



--------------------------------------------------------------------------------

rights set forth in the Registration Rights Agreement dated as of May 6, 2014,
among the Issuers, the Guarantors and the other parties named on the signature
pages thereof or, in the case of Additional Notes, Holders of Restricted Global
Notes and Restricted Definitive Notes will have the rights set forth in one or
more registration rights agreements, if any, among the Issuers, the Guarantors
and the other parties thereto, relating to rights given by the Issuers and the
Guarantors to the purchasers of any Additional Notes (collectively, the
“Registration Rights Agreement”).

(19) CUSIP OR ISIN NUMBERS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP or ISIN numbers to be printed on the Notes, and the Trustee may use CUSIP
or ISIN numbers in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption, and reliance may be
placed only on the other identification numbers placed thereon.

(20) GOVERNING LAW; WAIVER OF JURY TRIAL. THE INDENTURE, THIS NOTE AND THE NOTE
GUARANTEES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. EACH OF THE ISSUERS AND THE GUARANTORS CONSENTS AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE OR U.S. FEDERAL
COURT LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, COUNTY OF NEW YORK,
STATE OF NEW YORK IN RELATION TO ANY LEGAL ACTION OR PROCEEDING (I) ARISING OUT
OF, RELATING TO OR IN CONNECTION WITH THE INDENTURE, THE NOTES, THE GUARANTEES
AND ANY RELATED DOCUMENTS AND/OR (II) ARISING UNDER ANY U.S. FEDERAL OR U.S.
STATE SECURITIES LAWS IN RESPECT OF THE NOTES, THE GUARANTEES AND ANY SECURITIES
ISSUED PURSUANT TO THE TERMS OF THE INDENTURE. EACH OF THE ISSUERS AND THE
GUARANTORS WAIVES ANY OBJECTION TO PROCEEDINGS IN ANY SUCH COURTS, WHETHER ON
THE GROUND OF VENUE OR ON THE GROUND THAT THE PROCEEDINGS HAVE BEEN BROUGHT IN
AN INCONVENIENT FORUM. EACH OF THE ISSUERS AND THE GUARANTORS, TO THE EXTENT
ORGANIZED OUTSIDE OF THE UNITED STATES, SHALL APPOINT CT CORPORATION SYSTEM, 111
EIGHTH AVENUE, 13TH FLOOR, NEW YORK, NY 10011, AS ITS AGENT FOR SERVICE OF
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING AND AGREES THAT SERVICE OF
PROCESS UPON SAID AUTHORIZED AGENT SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING. EACH OF THE
ISSUERS AND THE GUARANTORS AGREES TO DELIVER, UPON THE EXECUTION AND DELIVERY OF
THE INDENTURE, A WRITTEN ACCEPTANCE BY SUCH AGENT OF ITS APPOINTMENT AS SUCH
AGENT. EACH OF THE ISSUERS AND THE GUARANTORS, TO THE EXTENT ORGANIZED OUTSIDE
OF THE UNITED STATES, FURTHER AGREES TO TAKE ANY AND ALL ACTION, INCLUDING THE
FILING OF ANY AND ALL SUCH DOCUMENTS AND INSTRUMENTS, AS MAY BE REASONABLY
NECESSARY TO CONTINUE SUCH DESIGNATION AND APPOINTMENT OF CT CORPORATION SYSTEM
IN FULL FORCE AND EFFECT FOR SO LONG AS THE INDENTURE REMAINS IN FORCE. EACH OF
THE ISSUERS, THE TRUSTEE AND THE GUARANTORS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE INDENTURE, THIS NOTE
OR THE TRANSACTIONS CONTEMPLATED THEREBY AND HEREBY.

 

8



--------------------------------------------------------------------------------

The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

Endo Finance LLC

Endo Finco Inc.

c/o Endo Health Solutions Inc.

1400 Atwater Drive

Malvern, Pennsylvania 19355

Attention: Treasurer

 

9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:  

 

  (Insert assignee’s legal name)

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably appoint                                          to transfer
this Note on the books of the Issuers. The agent may substitute another to act
for him.

 

Date:

 

 

           

Your Signature:

 

 

     

(Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:

 

 

     

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

10



--------------------------------------------------------------------------------

Option of Holder to Elect Purchase

If you want to elect to have this Note purchased by the Company or the Issuers,
as applicable, pursuant to Section 4.10 or 4.14 of the Indenture, check the
appropriate box below:

¨  Section 4.10                     ¨  Section 4.14

If you want to elect to have only part of the Note purchased by the Company or
the Issuers, as applicable, pursuant to Section 4.10 or Section 4.14 of the
Indenture, state the amount you elect to have purchased:

 

      $               Date:   

 

                Your Signature:  

 

       

(Sign exactly as your name appears on the face of this Note)

      Tax Identification No.:  

 

Signature Guarantee*:  

 

     

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE *

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

   Amount of decrease in
Principal Amount of
this Global Note    Amount of increase in
Principal Amount of
this Global Note    Principal Amount
of this Global Note
following such
decrease
(or increase)    Signature of authorized
signatory of Trustee or
Custodian                                    

 

* This schedule should be included only if the Note is issued in global form.

 

12



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

Endo Finance LLC

Endo Finco Inc.

c/o Endo Health Solutions Inc.

1400 Atwater Drive

Malvern, Pennsylvania 19355

Wells Fargo Bank, National Association

DAPS Reorg

MAC N9303-121

608-2nd Avenue South

Minneapolis, Minnesota 55479

Telephone No.: (877) 872-4605

Facsimile No.: (866) 969-1290

Email: DAPSReorg@wellsfargo.com

Re: 7.00% Senior Notes due 2019

Reference is hereby made to the Indenture, dated as of May 6, 2014 (the
“Indenture”), among Endo Finance LLC and Endo Finco Inc. (collectively, the
“Issuers”), the Guarantors party thereto and Wells Fargo Bank, National
Association, as trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

                    , (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $             in such Note[s] or interests (the “Transfer”),
to                     (the “Transferee”), as further specified in Annex A
hereto. In connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. ¨ Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Restricted Definitive Note pursuant to Rule 144A. The Transfer
is being effected pursuant to and in accordance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believes is
purchasing the beneficial interest or Definitive Note for its own account, or
for one or more accounts with respect to which such Person exercises sole
investment discretion, and such Person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A, and such Transfer is in compliance with any
applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.

2. ¨ Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Restricted Definitive Note pursuant to Regulation
S. The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was

 

B-1



--------------------------------------------------------------------------------

outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the distribution compliance period (as defined in Regulation S),
the transfer is not being made to a U.S. Person or for the account or benefit of
a U.S. Person. Upon consummation of the proposed transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Global Note and/or the Restricted
Definitive Note and in the Indenture and the Securities Act.

3. ¨ Check and complete if Transferee will take delivery of a beneficial
interest in the IAI Global Note or a Restricted Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

(a) ¨ such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;

or

(b) ¨ such Transfer is being effected to the Issuers or a subsidiary thereof;

or

(c) ¨ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;

or

(d) ¨ such Transfer is being effected to an Institutional Accredited Investor
and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the
Transferor hereby further certifies that it has not engaged in any general
solicitation within the meaning of Regulation D under the Securities Act and the
Transfer complies with the transfer restrictions applicable to beneficial
interests in a Restricted Global Note or Restricted Definitive Notes and the
requirements of the exemption claimed, which certification is supported by (1) a
certificate executed by the Transferee in the form of Exhibit D to the Indenture
and (2) if such Transfer is in respect of a principal amount of Notes at the
time of transfer of less than $250,000, an Opinion of Counsel provided by the
Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the IAI Global Note and/or the Restricted Definitive
Notes and in the Indenture and the Securities Act.

 

B-2



--------------------------------------------------------------------------------

4. ¨ Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

(a) ¨ Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) ¨ Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

(c) ¨ Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

 

  [Insert Name of Transferor] By:  

 

  Name:     Title:  

 

        Dated:

 

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

Endo Finance LLC

Endo Finco Inc.

c/o Endo Health Solutions Inc.

1400 Atwater Drive

Malvern, Pennsylvania 19355

Wells Fargo Bank, National Association

DAPS Reorg

MAC N9303-121

608-2nd Avenue South

Minneapolis, Minnesota 55479

Telephone No.: (877) 872-4605

Facsimile No.: (866) 969-1290

Email: DAPSReorg@wellsfargo.com

Re: 7.00% Senior Notes due 2019

(CUSIP [            ])

Reference is hereby made to the Indenture, dated as of May 6, 2014 (the
“Indenture”), among Endo Finance LLC and Endo Finco Inc. (collectively, the
“Issuers”), the Guarantors party thereto and Wells Fargo Bank, National
Association, as trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

                    , (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of
$            in such Note[s] or interests (the “Exchange”). In connection with
the Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Unrestricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

C-1



--------------------------------------------------------------------------------

(c) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(d) ¨ Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Definitive Note and in the Indenture and the Securities Act.

(b) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
¨ 144A Global Note, ¨ Regulation S Global Note, ¨ IAI Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States. Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

C-2



--------------------------------------------------------------------------------

 

  [Insert Name of Transferor] By:  

 

  Name:   Title:

 

Dated:  

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATE FROM

ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

Endo Finance LLC

Endo Finco Inc.

c/o Endo Health Solutions Inc.

1400 Atwater Drive

Malvern, Pennsylvania 19355

Wells Fargo Bank, National Association

DAPS Reorg

MAC N9303-121

608-2nd Avenue South

Minneapolis, Minnesota 55479

Telephone No.: (877) 872-4605

Facsimile No.: (866) 969-1290

Email: DAPSReorg@wellsfargo.com

Re: 7.00% Senior Notes due 2019

Reference is hereby made to the Indenture, dated as of May 6, 2014 (the
“Indenture”), among Endo Finance LLC and Endo Finco Inc. (collectively, the
“Issuers”), the Guarantors party thereto and Wells Fargo Bank, National
Association, as trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture. In connection with our
proposed purchase of $            aggregate principal amount of:

(a) ¨ a beneficial interest in a Global Note, or

(b) ¨ a Definitive Note,

we confirm that:

1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the Securities Act of 1933, as
amended (the “Securities Act”).

2. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes and any interest therein may not be
offered or sold except as permitted in the following sentence. We agree, on our
own behalf and on behalf of any accounts for which we are acting as hereinafter
stated, that if we should sell the Notes or any interest therein, we will do so
only (A) to the Company or any subsidiary thereof, (B) in accordance with Rule
144A under the Securities Act to a “qualified institutional buyer” (as defined
therein), (C) to an institutional “accredited investor” (as defined below) that,
prior to such transfer, furnishes (or has furnished on its behalf by a U.S.
broker-dealer) to you and to the Issuers a signed letter substantially in the
form of this letter and, if such transfer is in respect of a principal amount of
Notes, at the time of transfer of less than $250,000, an Opinion of Counsel in
form reasonably acceptable to the Issuers to the effect that such transfer is in
compliance with the Securities Act, (D) outside the United States in accordance
with Rule 904 of Regulation S under the Securities Act, (E) pursuant to the
provisions of Rule 144 under the Securities Act or (F) pursuant to an effective
registration statement under the Securities Act, and we further agree to provide
to any Person purchasing the Definitive Note or beneficial interest in a Global
Note from us in a transaction meeting the requirements of clauses (A) through
(E) of this paragraph a notice advising such purchaser that resales thereof are
restricted as stated herein.

 

D-1



--------------------------------------------------------------------------------

3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Issuers such
certifications, legal opinions and other information as you and the Issuers may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

4. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.

5. We are acquiring the Notes or beneficial interest therein purchased by us for
our own account or for one or more accounts (each of which is an institutional
“accredited investor”) as to each of which we exercise sole investment
discretion.

You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

  [Insert Name of Accredited Investor] By:  

 

  Name:   Title:

 

Dated:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS]

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
                    , among                      (the “Guaranteeing
Subsidiary”), a subsidiary of Endo Limited (or its permitted successor), a
private limited company incorporated under the laws of Ireland (the “Company”),
the Issuers, the other Guarantors (both, as defined in the Indenture referred to
herein) and Wells Fargo Bank, National Association, as trustee under the
Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, Endo Finance LLC, a Delaware limited liability company, and Endo Finco
Inc., a Delaware corporation, have heretofore executed and delivered to the
Trustee an indenture, dated as of May 6, 2014 by and among the parties thereto
(the “Indenture”), providing for the issuance of 7.00% Senior Notes due 2019
(the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Note Guarantee and in the Indenture including but not limited to Article
10 thereof.

4. NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator or
stockholder of the Issuers or any Guarantor, as such, will have any liability
for any obligations of the Company or the Guarantors under the Notes, this
Indenture, the Note Guarantees or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liability. The waiver and release are part
of the consideration for issuance of the Notes. The waiver may not be effective
to waive liabilities under the federal securities laws.

5. NEW YORK LAW TO GOVERN; WAIVER OF JURY TRIAL. THIS SUPPLEMENTAL INDENTURE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK. EACH OF THE ISSUERS AND THE GUARANTORS CONSENTS AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE OR U.S. FEDERAL COURT LOCATED
IN THE

 

E-1



--------------------------------------------------------------------------------

BOROUGH OF MANHATTAN, CITY OF NEW YORK, COUNTY OF NEW YORK, STATE OF NEW YORK IN
RELATION TO ANY LEGAL ACTION OR PROCEEDING (I) ARISING OUT OF, RELATING TO OR IN
CONNECTION WITH THIS INDENTURE, AS SUPPLEMENTED, THE NOTES, THE GUARANTEES AND
ANY RELATED DOCUMENTS AND/OR (II) ARISING UNDER ANY U.S. FEDERAL OR U.S. STATE
SECURITIES LAWS IN RESPECT OF THE NOTES, THE GUARANTEES AND ANY SECURITIES
ISSUED PURSUANT TO THE TERMS OF THE INDENTURE, AS SUPPLEMENTED. EACH OF THE
ISSUERS AND THE GUARANTORS WAIVES ANY OBJECTION TO PROCEEDINGS IN ANY SUCH
COURTS, WHETHER ON THE GROUND OF VENUE OR ON THE GROUND THAT THE PROCEEDINGS
HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE ISSUERS AND THE
GUARANTORS, TO THE EXTENT ORGANIZED OUTSIDE OF THE UNITED STATES, SHALL APPOINT
CT CORPORATION SYSTEM, 111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK, NY 10011, AS ITS
AGENT FOR SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING AND AGREES
THAT SERVICE OF PROCESS UPON SAID AUTHORIZED AGENT SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR
PROCEEDING. EACH OF THE ISSUERS AND THE GUARANTORS AGREES TO DELIVER, UPON THE
EXECUTION AND DELIVERY OF THIS SUPPLEMENTAL INDENTURE, A WRITTEN ACCEPTANCE BY
SUCH AGENT OF ITS APPOINTMENT AS SUCH AGENT. EACH OF THE ISSUERS AND THE
GUARANTORS, TO THE EXTENT ORGANIZED OUTSIDE OF THE UNITED STATES, FURTHER AGREES
TO TAKE ANY AND ALL ACTION, INCLUDING THE FILING OF ANY AND ALL SUCH DOCUMENTS
AND INSTRUMENTS, AS MAY BE REASONABLY NECESSARY TO CONTINUE SUCH DESIGNATION AND
APPOINTMENT OF CT CORPORATION SYSTEM IN FULL FORCE AND EFFECT FOR SO LONG AS THE
INDENTURE, AS SUPPLEMENTED, REMAINS IN FORCE. EACH OF THE ISSUERS, THE TRUSTEE
AND THE GUARANTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

6. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy (which may be provided via facsimile or other
electronic transmission) shall be an original, but all of them together
represent the same agreement.

7. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

8. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Issuers.

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated:                                     ,

 

[GUARANTEEING SUBSIDIARY] By:  

 

  Name:   Title: [ENDO FINANCE LLC, as an Issuer] By:  

 

  Name:   Title: [ENDO FINCO INC. as an Issuer] By:  

 

  Name:   Title: [EXISTING GUARANTORS] By:  

 

  Name:   Title:

[WELLS FARGO BANK, NATIONAL ASSOCIATION],

as Trustee

By:  

 

  Name:   Title:

 

E-3